Exhibit 10.1

EXECUTION COPY

INCREMENTAL TERM LOAN AMENDMENT TO CREDIT AGREEMENT

THIS INCREMENTAL TERM LOAN AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is
made as of August 24, 2018, by and among BEASLEY BROADCAST GROUP, INC.
(“Holdings”), BEASLEY MEZZANINE HOLDINGS, LLC (the “Borrower”), the undersigned
Guarantors, the undersigned 2018 Incremental Term Loan Lenders and U.S. BANK
NATIONAL ASSOCIATION, as administrative agent and collateral agent for the
Lenders (in such capacity, and together with its successors and permitted
assigns, the “Administrative Agent”).

WHEREAS, Holdings, the Borrower, the Guarantors, the Lenders party thereto (the
“Existing Lenders”), the Swing Line Lender and the L/C Issuer and the
Administrative Agent are party to that certain Credit Agreement dated as of
November 17, 2017 (as amended and in effect immediately prior to the
effectiveness of this Agreement, the “Credit Agreement”), providing, subject to
the terms and conditions thereof, for extensions of credit to be made by the
Existing Lenders to the Borrower.

WHEREAS, the Borrower intends to (x) acquire WXTU-FM and related station assets
pursuant to that certain Asset Purchase Agreement, dated as of July 18, 2018,
among Beasley Media Group Licenses, LLC, Beasley Media Group, LLC and CBS Radio
Stations Inc. (“Seller”), attached hereto as Exhibit A (the “2018 Incremental
Term Loan Acquisition Agreement”, and such acquisition, the “2018 Incremental
Term Loan Acquisition”) and (y) obtain $35,000,000 in delayed draw term loan
commitments for delayed draw term loans, the proceeds of which would be used by
the Borrower to finance, in part, the purchase price consideration for the 2018
Incremental Term Loan Acquisition (the “2018 Incremental Term Loan Commitments”,
and such delayed draw term loans, the “2018 Incremental Term Loans”) from
certain financial institutions party hereto and designated as “Incremental
Lenders” on the signature pages hereof (each in such capacity with respect to
such 2018 Incremental Term Loan Commitments, an “2018 Incremental Term Loan
Lender” and, collectively, the “2018 Incremental Term Loan Lenders”);

WHEREAS, pursuant to Section 2.14 of the Credit Agreement and subject to the
terms and conditions set forth in this Agreement, the Borrower, the 2018
Incremental Term Loan Lenders and the Administrative Agent have agreed to
establish the 2018 Incremental Term Loan Commitments to provide the 2018
Incremental Term Loans and, in connection therewith, each 2018 Incremental Term
Loan Lender which is not an Existing Lender has agreed to become a “Lender”
under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

1. Definitions; Section References. Except as otherwise defined in this
Agreement, terms defined in the Credit Agreement are used herein as defined
therein.

2. Incremental Delayed Draw Term Loan; Lender Joinder; Amendments.

(a) Pursuant to Section 2.14 of the Credit Agreement, the Borrower notified the
Administrative Agent of its request for Incremental Term Commitments for delayed
draw term loans comprising the 2018 Incremental Term Loan Commitments and,
subject to the satisfaction of each of the conditions set forth in Section 3 of
this Agreement, the 2018 Incremental Term Loan Lenders hereby severally commit
to provide 2018 Incremental Term Loans in the respective amounts set forth in



--------------------------------------------------------------------------------

Schedule 1.01A(ii) of Exhibit B hereto pursuant to the terms and conditions of
this Agreement. The 2018 Incremental Term Loan Commitments shall be separate
Class of Incremental Commitments and, upon funding of the 2018 Incremental Term
Loans, such Loans shall be part of the same Class of Loans as the Initial Term
Loans and shall thereupon and thereafter constitute Term Loans for all purposes
under the Credit Agreement and other Loan Documents. The 2018 Incremental Term
Loans shall have identical terms to the existing outstanding Term Loans and
shall rank pari passu in right of payment and of security with the existing
Loans under the Credit Agreement, shall be ratably secured by the Collateral and
shall ratably benefit from the Guaranty.

Subject to the satisfaction of Section 3 of this Agreement, each 2018
Incremental Term Loan Lender that is not an Existing Lender acknowledges and
agrees that it shall be a “Lender” under the Credit Agreement, as amended by
this Agreement and shall have all of the rights and obligations of a Lender
under the Credit Agreement, as amended by this Agreement, and the other Loan
Documents, including, without limitation, all voting rights associated with such
2018 Incremental Term Loan Commitments and the 2018 Incremental Term Loans
(collectively with respect to each such Incremental Lender, the “Incremental
Interests”), all rights to receive interest on such 2018 Incremental Term Loans
and all fees with respect to such Incremental Interests and other rights of a
Lender under the Credit Agreement, as amended by this Agreement, and the other
Loan Documents with respect to such Incremental Interests. Each 2018 Incremental
Term Loan Lender, subject to the terms and conditions hereof, hereby assumes all
obligations with respect to its Incremental Interests, which obligations shall
include, but shall not be limited to, the obligation to indemnify the
Administrative Agent and each Lead Arranger and Joint Bookrunner as provided in
the Credit Agreement, as amended by this Agreement. Without limiting the
foregoing, each 2018 Incremental Term Loan Lender hereby acknowledges and agrees
that it shall be deemed to make or provide (in connection with this Agreement
and the 2018 Incremental Term Loans and 2018 Incremental Term Loan Commitments
(and the process leading to the establishment of such incremental loan
facility), mutatis mutandis) any and all acknowledgments, representations and
other agreements made by any Existing Lender under or pursuant to the Credit
Agreement and any other Loan Document (or otherwise set forth therein) for the
benefit of the Administrative Agent and each Lead Arranger and Joint Bookrunner
(and their respective Affiliates), including, without limitation, pursuant to
Sections 9.06, 9.08 and 9.12 of the Credit Agreement. Each 2018 Incremental Term
Loan Lender hereby irrevocably appoints, designates and authorizes each of the
Administrative Agent and the Collateral Agent to take such action on its behalf
under the provisions of this Agreement, the Credit Agreement, as amended hereby,
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement, the Credit
Agreement, as amended hereby, or any other Loan Document, together with such
powers as are reasonably incidental thereto.

(b) Amendment to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 3 of this Agreement, the Credit Agreement,
including Schedules thereto, is hereby amended as set forth in Exhibit B hereto.
In Exhibit B hereto, deletions of text in the Credit Agreement and the Schedules
are indicated by struck-through text, and insertions of texts are indicated by
bold double-underlined text.

(c) Amendments to Security Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 of this Agreement, the Schedules to
the Security Agreement are amended and restated in their entirety as of the date
hereof as set forth in Exhibit C hereto.

3. Conditions of Effectiveness. The effectiveness of this Agreement including
clauses (b) and (c) of Section 2 hereof is subject to the following conditions
precedent (the first date on which such condition precedents have been satisfied
or waived being the “2018 Incremental Term Loan Amendment Effective Date”):

 

2



--------------------------------------------------------------------------------

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or .pdf copies or other facsimiles unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party and each in
form and substance reasonably satisfactory to the Administrative Agent, each
Lead Arranger and their legal counsel:

(i) executed counterparts of this Agreement by each Loan Party, each 2018
Incremental Term Loan Lender and the Administrative Agent;

(ii) (A) a copy of the Organization Documents of each Loan Party, certified by
the applicable secretary of state of the state of organization of such Loan
Party as of a recent date, (B) a copy of the bylaws, partnership agreement or
operating agreement, as applicable, of each Loan Party or certification by such
Loan Party that there have been no changes to such documents since those
delivered on the Closing Date, (C) such certificates of good standing from the
applicable secretary of state of the state of organization of each Loan Party,
(D) certificates of resolutions and (E) incumbency of Responsible Officers of
each Loan Party evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party, in each case, certified by a Responsible
Officer of such Loan Party and in form, scope and substance acceptable to the
Administrative Agent; and

(iii) opinions addressed to the Administrative Agent, the Lenders, and each Lead
Arranger from each of (A) Latham & Watkins LLP, counsel to the Loan Parties and
(B) Ballard Spahr LLP, special New Jersey counsel to the Loan Parties.

(b) All fees required to be paid on the 2018 Incremental Term Loan Amendment
Effective Date pursuant to (i) that certain Fee Letter dated as of August 9,
2018 by and among the Borrower, Holdings and U.S. Bank National Association and
(ii) that certain Fee Letter dated as of August 9, 2018 by and among the
Borrower, Holdings and Guggenheim Securities, LLC, and all reasonable
out-of-pocket expenses due to the Lead Arrangers and their Affiliates required
to be paid on the 2018 Incremental Term Loan Amended Effective Date pursuant to
that certain letter agreement, dated as of August 9, 2018, by and among the
Borrower, Holdings, Guggenheim Securities, LLC and U.S. Bank National
Association.

4. Representations and Warranties of the Loan Parties. Each Loan Party hereby
represents and warrants as of the date hereof as follows:

(a) This Agreement and the Credit Agreement and Security Agreement as amended
hereby constitute and will constitute the legally valid and binding obligations
of such Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

(b) No Default or Event of Default has occurred and is continuing or will occur
after giving effect to this Agreement and after giving effect to the amendments
to be effected pursuant to Section 2 hereof.

(c) Before and after giving effect to this Agreement (and the amendments to be
effected pursuant to Section 2 hereof), the representations and warranties of
Holdings, the Borrower and each Guarantor contained in the Credit Agreement and
in the other Loan Documents are true, correct and complete in all material
respects (or, if such representation or warranty is qualified by “material” or

 

3



--------------------------------------------------------------------------------

“Material Adverse Effect”, in all respects) on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties were true, correct and complete
in all material respects (or, if such representation or warranty is qualified by
“material” or “Material Adverse Effect”, in all respects) on and as of such
earlier date (or previously waived in accordance with the Credit Agreement).

(d) The 2018 Incremental Term Loan Acquisition is a Permitted Business
Acquisition.

5. Ratification and Reaffirmation. As of the date hereof and after giving effect
to the amendments to be effected pursuant to Section 2 hereof, each Loan Party
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, and each grant of security interests and
liens in favor of Administrative Agent, any Lender or any other Secured Party,
as the case may be, under each Loan Document, including, without limitation,
with respect to the 2018 Incremental Term Loans made on the date of the Credit
Extension of the 2018 Incremental Term Loans, (ii) agrees and acknowledges that
the Liens in favor of Administrative Agent and the Secured Parties under each
Loan Document constitute valid, binding, enforceable and perfected first
priority liens and security interests (subject only to permitted liens under the
Credit Agreement) securing the Obligations (including, without limitation, all
principal and interest with respect to the 2018 Incremental Term Loans made on
the date of the Credit Extension of the 2018 Incremental Term Loans) and are not
subject to avoidance, disallowance or subordination pursuant to any applicable
law, (iii) agrees and acknowledges the Obligations (which include, without
limitation, any obligations of the Loan Parties under any Loan Document relating
to any 2018 Incremental Term Loan) constitute legal, valid and binding
obligations of such Loan Party (and that any guarantee thereof granted by any
Guarantor pursuant to the terms of any Loan Document guarantees, among other
things, the complete payment and performance when due of all such Obligations
(including, without limitation, all such obligations of the Loan Parties under
any Loan Document relating to any 2018 Incremental Term Loan) and shall continue
uninterrupted and in full force and effect, including, without limitation, for
the benefit of the 2018 Incremental Term Loan Lenders), and that (x) no offsets,
defenses or counterclaims to the Obligations or any other causes of action with
respect to the Obligations or the Loan Documents exist and (y) no portion of the
Obligations is subject to avoidance, disallowance, reduction or subordination
pursuant to any applicable law, (iv) agrees that such ratification and
reaffirmation is not a condition to the continued effectiveness of the Loan
Documents, and (v) agrees that neither such ratification and reaffirmation, nor
Administrative Agent’s nor any Lender’s solicitation of such ratification and
reaffirmation, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or reaffirmation from
each party to the Credit Agreement with respect to any subsequent modifications,
consent or waiver with respect to the Credit Agreement or other Loan Documents.
Each Loan Party acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue uninterrupted and in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement. The Credit Agreement and each other Loan
Document is in all respects hereby ratified and confirmed. This Agreement shall
constitute a “Loan Document” and a “Collateral Document” for purposes of the
Credit Agreement and an “Incremental Amendment” pursuant to Section 2.14 of the
Credit Agreement.

6. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

 

4



--------------------------------------------------------------------------------

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

7. Costs and Expenses of the Administrative Agent and Lead Arrangers. The
Borrower shall pay on demand all actual and reasonable, documented,
out-of-pocket costs and expenses of the Administrative Agent and Lead Arrangers
and all reasonable, out-of-pocket and documented fees, expenses and
disbursements of counsel to the Administrative Agent and Lead Arrangers in
connection with the negotiation, preparation and execution of this Agreement and
any document, instrument or agreement delivered pursuant to this Agreement, to
the extent required pursuant to Section 10.04 of the Credit Agreement.

8. Governing Law. This Agreement shall be governed by, and shall be construed in
accordance with the internal laws of the State of New York, without regard to
conflicts of laws principles.

9. Limited Effect. This Agreement relates only to the specific matters expressly
covered herein, shall not be considered to be a waiver of any rights, claims or
remedies any Lender may have under the Credit Agreement or under any other Loan
Document (except as expressly set forth herein) or under applicable law, and
shall not be considered to create a course of dealing or to otherwise obligate
in any respect any Lender to execute similar or other amendments or grant any
waivers under the same or similar or other circumstances in the future.

10. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

11. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

BEASLEY BROADCAST GROUP, INC.,

as Holdings,

By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Chief Executive Officer

BEASLEY MEZZANINE HOLDINGS, LLC,

as the Borrower

By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Chief Executive Officer Other Guarantors:

BEASLEY MEDIA GROUP, LLC,

as a Guarantor

By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Chief Executive Officer

BEASLEY MEDIA GROUP LICENSES, LLC,

as a Guarantor

By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Chief Executive Officer

GREATER MEDIA, INC.,

as a Guarantor

By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:  

Chief Executive Officer, Chief Financial Officer,

Vice President, Secretary and Treasurer

Signature page to Incremental Term Loan Amendment to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

THE SENTINEL PUBLISHING CO.,

as a Guarantor

By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:  

Chief Executive Officer, Chief Financial Officer,

Vice President, Secretary and Treasurer

GREATER PHILADELPHIA RADIO, INC.,

as a Guarantor

By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:  

Chief Executive Officer, Chief Financial Officer,

Vice President, Secretary and Treasurer

GREATER BOSTON RADIO, INC.,

as a Guarantor

By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:  

Chief Executive Officer, Chief Financial Officer,

Vice President, Secretary and Treasurer

JERSEY SHORE BROADCASTING

CORPORATION, as a Guarantor

By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:  

Chief Executive Officer, Chief Financial Officer,

Vice President, Secretary and Treasurer

Signature page to Incremental Term Loan Amendment to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
    as Administrative Agent and Collateral Agent By:  

/s/ Garret Komjathy

Name:   Garret Komjathy Title:   Senior Vice President U.S. BANK NATIONAL
ASSOCIATION,
    as an Incremental Lender By:  

/s/ Garret Komjathy

Name:   Garret Komjathy Title:   Senior Vice President BANKUNITED, N.A.,
    as an Incremental Lender By:  

/s/ Charles J. Klenk

Name:   Charles J. Klenk Title:   SVP

Signature page to Incremental Term Loan Amendment to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

FLORIDA COMMUNITY BANK, N.A.,
    as an Incremental Lender By:  

/s/ Irene A. Marshall

Name:   Irene A. Marshall Title:   Sr. V.P. CITY NATIONAL BANK OF FLORIDA,
    as an Incremental Lender By:  

/s/ Michael Gutman

Name:   Michael Gutman Title:   VP

Signature page to Incremental Term Loan Amendment to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

EXHIBIT A

Acquisition Agreement

(Attached)



--------------------------------------------------------------------------------

EXECUTION COPY

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”), made as of July 18, 2018, is
entered into by and among Beasley Media Group, LLC, a Delaware limited liability
company, and Beasley Media Group Licenses, LLC, a Delaware limited liability
company (collectively, “Buyer”), on the one hand, and CBS Radio Stations Inc., a
Delaware corporation (“Seller”), on the other hand.

Recitals:

Seller is the holder of the authorizations issued by the Federal Communications
Commission (“FCC”) for the operation of commercial radio broadcast station
WXTU(FM), 92.5 MHz, Philadelphia, Pennsylvania (FCC Facility ID No. 74213)
(“Station”).

Seller desires to sell, and Buyer desires to purchase, all of Seller’s right,
title and interest in and to the assets used or held for use in the operation of
the Station, including the FCC licenses and authorizations for the Station, on
the terms and conditions, and subject to the exceptions and limitations, set
forth in this Agreement.

Simultaneous with the execution and delivery of this Agreement, Buyer and Seller
are entering into a Time Brokerage Agreement (the “TBA”).

Terms not otherwise defined in this Agreement shall have the meanings ascribed
to them in Section 11.

Agreement:

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.

ASSETS TO BE CONVEYED

1.1. Station Assets. Pursuant to the terms and conditions of this Agreement, at
the Closing, Seller shall sell, assign, transfer and convey to Buyer, and Buyer
shall purchase from Seller, all of Seller’s right, title and interest in, to and
under all of the assets, properties, interests and rights of Seller of
whatsoever kind and nature, real and personal, tangible and intangible, which
are used or held for use in the operation of the Station (collectively, the
“Station Assets”), but excluding the Excluded Assets as defined in Section 1.2
hereof, free and clear of any and all liens, mortgages, pledges, security
interests, claims and encumbrances (collectively, “Liens”) except for Permitted
Liens, if any. Except as provided in Section 1.2, the Station Assets include the
following:

(a) all licenses and other authorizations issued to Seller by the FCC with
respect to the Station (other than those licenses listed on Schedule 1.2),
including those listed on Schedule 1.1(a), as the same may be amended (in
accordance with the terms hereunder) or renewed between the date of this
Agreement and the Closing, as hereinafter defined, along with any applications
for renewal or modification thereof which are pending before the FCC on the
Closing Date (collectively, the “FCC Licenses”);



--------------------------------------------------------------------------------

(b) the equipment, electrical devices, studio and studio transmitter link
equipment, vehicles, transmitters and transmission equipment, satellite dishes,
antennas, cables, tools, hardware, office furniture and fixtures, office
materials and supplies, inventory, spare parts and other tangible personal
property used primarily in the operation of the Station, including the items
listed on Schedule 1.1(b) (the “Tangible Personal Property”);

(c) all contracts, agreements, leases and licenses listed on Schedule 1.1(c),
which do not include the Real Estate Leases (collectively, the “Station
Contracts”), and the rights to any security deposits held by third parties under
the Station Contracts for which Seller receives a credit under Section 1.7;

(d) the Real Estate Leases, which are identified on Schedule 1.1(d), and the
rights to any security deposits held by third parties under the Real Estate
Leases for which Seller receives a credit under Section 1.7;    

(e) all of the rights in and to the trademarks, trade names, service marks,
copyrights, domain names, websites, web content, computer software, programs and
programming material (of whatever form or nature), jingles, slogans, logos,
Facebook, Twitter and other social media accounts used primarily in the
operation of the Station, including the intellectual and intangible property set
forth on Schedule 1.1(e) held by Seller in connection with the Station (the
“Intangible Property”), and all related common-law and statutory copyrights used
or held for use in the operation of the Station;

(f) all files, documents and records (or copies thereof) relating exclusively to
the operation of the Station, including the Station’s public inspection files,
blueprints, technical information and engineering data, manuals, programming
information and studies, client/advertiser lists, marketing and demographic
studies, sales and audience data, and credit and sales reports; and

(g) all claims (including warranty claims), deposits, prepaid expenses, and
Seller’s goodwill in, and the going concern value of, the Station.

1.2. Excluded Assets. The following assets and properties of Seller (the
“Excluded Assets”) shall not be acquired by Buyer and are excluded from the
Station Assets:

(a) Seller’s books and records pertaining to the company organization, existence
or capitalization of Seller;

(b) all promissory notes, cash, cash equivalents, or similar type investments of
Seller, such as certificates of deposit, treasury bills, marketable securities,
asset or money market accounts or similar accounts or investments;

 

2



--------------------------------------------------------------------------------

(c) all Accounts Receivable;

(d) all insurance policies or any proceeds payable thereunder and rights in
connection therewith, except as otherwise contemplated by Section 4.4;

(e) all tangible and intangible personal property disposed of or consumed
between the date of this Agreement and the Closing Date (as defined in
Section 1.6), as permitted under this Agreement;

(f) all of Seller’s intellectual property not described in Section 1.1(d),
including without limitation the names “Entercom” and “CBS” and other names used
by Seller’s corporate parent, including “SmartReach Digital,” “SHRED,” “RAMP”
and, in each case, logos or variations thereof, including trademarks, trade
names and domain names, and all goodwill associated therewith; and

(g) all contracts and agreements not set forth on Schedule 1.1(c) or Schedule
1.1(d);

(h) the accounting and payroll systems used by Seller, whether in hard copy,
stored on a computer, disk or otherwise (provided, however, that Buyer will be
provided with the data contained therein applicable to the Station in a mutually
agreeable format);

(i) all computers used with broadcast stations owned by Seller other than the
Station; and

(j) all assets listed on Schedule 1.2.

1.3. Assumption of Obligations. At Closing and to the extent not otherwise
assumed in accordance with the TBA, Buyer shall assume and agree to pay,
discharge and perform all liabilities, obligations and commitments arising under
the Station Contracts and Real Estate Leases expressly assumed by Buyer to the
extent they accrue, or relate to, the period after the Effective Time
(collectively, the “Assumed Obligations”).

1.4. Retained Liabilities. Unless otherwise agreed pursuant to the TBA, Buyer
does not assume or agree to discharge or perform and will not be deemed by
reason of the execution and delivery of this Agreement or any other agreement,
instrument or documents delivered pursuant to or in connection with this
Agreement or otherwise by reason of the consummation of the transactions
contemplated by this Agreement, to have assumed or to have agreed to discharge
or perform, any liabilities, obligations or commitments of Seller or those
arising from the ownership the Station Assets of any nature whatsoever whether
accrued, absolute, contingent or otherwise (including, without limitation, all
liabilities, losses, damages or expenses relating to any claim, action, suit,
arbitration, inquiry, proceeding or investigation to the extent it arises out of
the business or operation of the Station, Seller or the Station Assets prior to
the Effective Time), other than the Assumed Obligations (collectively, the
“Retained Liabilities”).

 

3



--------------------------------------------------------------------------------

1.5. Purchase Price. In consideration for the sale of the Station Assets, Buyer
shall, at the Closing, in addition to assuming the Assumed Obligations, pay to
Seller Thirty-Eight Million Dollars ($38,000,000) (the “Purchase Price”),
subject to adjustment as provided in Section 1.7 hereof. Such payment shall be
made by wire transfer of immediately available funds pursuant to wire
instructions that Seller shall provide in writing to Buyer at least three
(3) Business Days prior to the Closing Date.    

1.6. Closing. Subject to Section 8.1 of this Agreement and except as otherwise
mutually agreed upon by Seller and Buyer, the consummation of the sale and
purchase of the Station Assets and the assumption of the Assumed Obligations
hereunder (the “Closing”) shall take place (by electronic exchange of the
documents to be delivered at the Closing) on the later of (a) ten (10) Business
Days after the day that the FCC Consent is granted; provided, however, that if
any petition to deny or other objection is filed with the FCC against the FCC
Application, Buyer may elect at its sole discretion to postpone Closing until
ten (10) Business Days after the FCC Consent shall have become a Final Order,
and (b) the date on which each of the other conditions to Closing set forth in
Section 5 has been satisfied or waived (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of those conditions at such time). Alternatively, the Closing may take
place at such other place, time or date as the parties may mutually agree in
writing following the date the FCC Consent is granted. The date on which the
Closing is to occur is referred to herein as the “Closing Date.” The effective
time of the Closing shall be 12:01 a.m., Eastern Time, on the Closing Date (the
“Effective Time”).

1.7. General Proration. Subject to the TBA:

(a) All income and expenses from the ownership or holding of the Station Assets
shall be prorated between Seller and Buyer as of the Effective Time, with all
income earned and expenses incurred prior to the Effective Time (including
income earned from advertising which has been broadcast on the Station prior to
the Effective Time but not yet billed) for the account of Seller and all income
earned and expenses incurred after the Effective Time for the account of Buyer.
Notwithstanding the foregoing, there shall be no proration or adjustment for any
imbalance in the value of rights and obligations under trade, barter or similar
agreements for the sale of time for goods or services (the “Trade Agreements”);
provided, however, if the aggregate obligations under the Trade Agreements of
Seller exceed $50,000 as of the Closing Date, then amounts in excess of $50,000
shall be prorated in accordance with this Section 1.7(a).    

(b) The prorations shall account for all ad valorem and other property Taxes,
business and license fees, including FCC regulatory fees, utility expenses,
liabilities and obligations under the Station Contracts and Real Estate Leases,
rents and similar prepaid and deferred items and all other expenses and
obligations, such as deferred revenue and prepayments attributable to the
ownership or holding of the Station Assets and operation of the Station that
straddle the period before and after the Effective Time. If such amounts were
prepaid by Seller prior to the Effective Time and Buyer will receive a benefit
after the Effective Time, then Seller shall receive a credit for such

 

4



--------------------------------------------------------------------------------

amounts (which would include security deposits made by Seller but assumed by
Buyer). If Seller received a benefit prior to the Effective Time and such
amounts will be paid by Buyer after the Effective Time, Buyer will receive a
credit for such amounts. To the extent not known, real estate and personal
property Taxes shall be apportioned on the basis of Taxes assessed for the
preceding year. Notwithstanding anything in this Section 1.7 to the contrary,
there shall be no proration under this Section 1.7 for, and Seller shall remain
solely liable for, any contracts or agreements not included in the Station
Contracts or the Real Estate Leases.

(c) To the extent any prorations are not made at Closing, within ninety
(90) days after the Closing Date, Buyer shall prepare and deliver to Seller a
proposed pro rata adjustment of income and expenses in the manner described in
Section 1.7(a) and Section 1.7(b) for the Station as of the Effective Time (the
“Settlement Statement”), together with a schedule setting forth, in reasonable
detail, the components thereof. During such 90-day period, Buyer and its
representatives shall be provided reasonable access, upon reasonable advance
notice and during normal business hours, to such books and records of Seller,
and to employees of Seller and its independent auditors, if any, as Buyer may
reasonably request in connection with its preparation of the Settlement
Statement.

(d) During the 30-day period following the receipt of the Settlement Statement,
Buyer shall provide Seller and its representatives reasonable access, upon
reasonable advance notice and during normal business hours, to such books and
records of Buyer, and to employees of Buyer and its independent auditors, if
any, as Seller may reasonably request in connection with its review of the
Settlement Statement.

(e) The Settlement Statement shall become final and binding upon the parties on
the 30th day following delivery thereof to Seller, unless Seller gives written
notice of its disagreement with the Settlement Statement (the “Notice of
Disagreement”) to Buyer prior to such date. The Notice of Disagreement shall
specify in reasonable detail the nature of any disagreement so asserted. If a
Notice of Disagreement is given to Buyer in the period specified, then the
Settlement Statement (as revised in accordance with clause (i) or (ii) below)
shall become final and binding upon the parties on the earlier of (i) the date
Buyer and Seller resolve in writing any differences they have with respect to
the matters specified in the Notice of Disagreement or (ii) the date any
disputed matters are finally resolved in writing by the Accounting Firm as
provided herein.

(f) Within ten (10) Business Days after the Settlement Statement becomes final
and binding upon the parties, (i) Buyer shall pay to Seller the amount, if any,
by which the prorated income allocated to Seller exceeds the prorated expenses
allocated to Seller or (ii) Seller shall pay to Buyer the amount, if any, by
which the prorated expenses allocated to Seller exceed the prorated income
allocated to Seller. All payments made pursuant to this Section 1.7(f) shall be
made by wire transfer in immediately available funds to an account designated by
the recipient party.

 

5



--------------------------------------------------------------------------------

(g) Notwithstanding any statement in this section to the contrary, if Seller
delivers a Notice of Disagreement, Seller or Buyer, as applicable, shall make a
payment to the other party in immediately available funds of any undisputed
amount within 10 Business Days of the receipt of the Notice of Disagreement.

(h) During the 30-day period following the delivery of a Notice of Disagreement
to Buyer that complies with the preceding paragraphs, Buyer and Seller shall
seek in good faith to resolve in writing any differences they may have with
respect to the matters specified in the Notice of Disagreement. During such
period: (i) each of Buyer and Seller, and their respective independent auditors,
if any, and at each of Buyer’s and Seller’s sole cost and expense, shall be
permitted to review and make copies reasonably required of: (A) the financial
statements of Seller, in the case of Buyer, and Buyer, in the case of Seller,
relating to the Notice of Disagreement, (B) the working papers of Seller, in the
case of Buyer, and Buyer, in the case of Seller, and the other party’s auditors,
if any, relating to the Notice of Disagreement, (C) the books and records of
Seller, in the case of Buyer, and Buyer, in the case of Seller, relating to the
Notice of Disagreement, and (D) any supporting schedules, analyses and
documentation relating to the Notice of Disagreement; and (ii) Seller, in the
case of Buyer, and Buyer, in the case of Seller, shall provide reasonable
access, upon reasonable advance notice and during normal business hours, to such
employees of the other party and such other party’s independent auditors, if
any, as such first party reasonably believes is necessary or desirable in
connection with its review of the Notice of Disagreement.

(i) If, at the end of such 30-day period, Buyer and Seller have not resolved
their differences, Buyer and Seller shall submit to the Accounting Firm for
review and resolution any and all matters that remain in dispute and that were
included in the Notice of Disagreement. Within thirty (30) days after selection
of the Accounting Firm, Buyer and Seller shall submit their respective positions
to the Accounting Firm in writing, together with any other materials relied upon
in support of their respective positions. Buyer and Seller shall cooperate with
each other and otherwise use commercially reasonable efforts to cause the
Accounting Firm to render a decision resolving the matters in dispute within
thirty (30) days following the submission of such materials to the Accounting
Firm. The decision of the Accounting Firm shall be final and binding on each of
the parties, and judgment upon the determination of the Accounting Firm may be
entered in any court of competent jurisdiction (but subject to Section 10.8
hereof). The fees and expenses of the Accounting Firm shall be divided equally
between Seller and Buyer. The fees and expenses (if any) of Buyer’s independent
auditors and attorneys incurred in connection with the review of the Notice of
Disagreement shall be borne by Buyer, and the fees and expenses (if any) of
Seller’s independent auditors and attorneys incurred in connection with their
review of the Settlement Statement shall be borne by Seller.

1.8. Allocation. Seller and Buyer will allocate the Purchase Price in accordance
with the respective fair market values of the Station Assets being purchased and
sold in accordance with the requirements of Section 1060 of the Code, and each
party shall file its federal income Tax Returns and any other Tax Returns
reflecting such allocation;

 

6



--------------------------------------------------------------------------------

provided, that nothing contained herein shall prevent Buyer or Seller from
settling any proposed deficiency or adjustment by any Governmental Authority
based on or arising out of such allocation, and neither Buyer nor Seller shall
be required to litigate before any court any proposed deficiency or adjustment
by any Governmental Authority challenging such allocation. Unless the parties
otherwise agree in writing (including an exchange of emails), Buyer shall
provide Seller with a proposed allocation of the Purchase Price at least five
(5) days prior to Closing, and such proposal shall become the allocation to be
used by the parties hereunder unless Seller shall provide Buyer with its
objection to any part of the proposed allocation within twenty (20) days after
its receipt (in which case the parties shall use commercially reasonable efforts
to resolve their differences as expeditiously as practicable).

 

2.

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as follows:

2.1. Existence and Power. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Seller is qualified to do business and is in good standing in each
jurisdiction where such qualification is necessary. Seller has the requisite
power and authority to own or hold the Station Assets and to operate the Station
as currently operated.

2.2. Company Authorization.    

(a) The execution and delivery by Seller of this Agreement and all of the other
agreements, certificates and instruments to be executed and delivered by Seller
pursuant hereto or in connection with the transactions contemplated hereby
(collectively, the “Seller Ancillary Agreements”), the performance by Seller of
its obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby are within Seller’s company powers,
and have been duly authorized by all requisite company action on the part of
Seller.

(b) This Agreement has been, and each Seller Ancillary Agreement will be, duly
executed and delivered by Seller. This Agreement (assuming due authorization,
execution and delivery by Buyer) constitutes, and each Seller Ancillary
Agreement (assuming due authorization, execution and delivery by Buyer where
required) will constitute when executed and delivered by Seller, the legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar Laws affecting or relating to enforcement of creditors’ rights
generally and general principles of equity (regardless of whether enforcement is
considered in a proceeding at law or in equity).

2.3. Governmental Authorization. The execution, delivery and performance by
Seller of this Agreement and each Seller Ancillary Agreement and the
consummation of the transactions contemplated hereby and thereby require no
consent or approval of, other material action by or in respect of, or material
filing with or notification to, any Governmental Authority other than the FCC.

 

7



--------------------------------------------------------------------------------

2.4. Non-contravention. Except as disclosed on Schedule 2.4, the execution,
delivery and performance of this Agreement and each Seller Ancillary Agreement
by Seller and the consummation of the transactions contemplated hereby and
thereby do not and will not (a) violate or conflict with the organizational
documents of Seller; (b) assuming compliance with the matters referred to in
Section 2.3, conflict with or violate any Law or Governmental Order applicable
to Seller; (c) require any consent or other action by or notification to any
Person under, constitute a default under, give to any Person any rights of
termination, amendment, acceleration or cancellation of any right or obligation
of Seller under, any provision of any Station Contracts or Real Estate Leases;
or (d) result in the creation or imposition of any Lien on any of the Station
Assets, except for Permitted Liens.

2.5. Absence of Litigation. There is no Action pending or, to Seller’s knowledge
threatened, against Seller (a) that in any manner challenges or seeks to
prevent, enjoin, alter or delay materially the transactions contemplated by this
Agreement or (b) that relates to the Station Assets or the Station.

2.6. FCC Licenses.

(a) Seller has made available to Buyer true, correct and complete copies of the
FCC Licenses, including any and all amendments and modifications thereto. The
FCC Licenses were validly issued by the FCC, are validly held by Seller, and are
in full force and effect. The FCC Licenses are not subject to any conditions
except for those conditions that appear on the face of the FCC Licenses, those
conditions applicable to radio broadcast licenses generally or those conditions
disclosed in Schedule 2.6(a). The FCC Licenses listed on Schedule 1.1(a)
constitute all authorizations issued by the FCC necessary for the operation of
the Station as currently conducted.

(b) Except as otherwise set forth on Schedule 2.6(b), the FCC Licenses for the
Station have been issued or renewed for the full terms customarily issued to
radio broadcast stations licensed to communities in the Commonwealth of
Pennsylvania. Except as set forth on Schedule 2.6(b) there are no applications
pending before the FCC relating to the Station. The Station is operating at full
power in accordance with its FCC licensed parameters.

(c) Except as set forth on Schedule 2.6(c), since the grant of the most recent
renewal application for the FCC Licenses issued under Part 73 of Title 47 of the
Code of Federal Regulations, the Station has been operated in compliance in all
material respects with the Communications Act of 1934, as amended (the
“Communications Act”), and the FCC Licenses, and the holder of the FCC Licenses
has filed or made all material applications, reports and other disclosures
required by the rules and policies of the FCC (collectively, “FCC Rules”) to be
made in respect of the Station, and has timely paid all FCC regulatory fees in
respect thereof.

 

8



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2.6(c), there are no petitions, complaints,
orders to show cause, notices of violation, notices of apparent liability,
notices of forfeiture, proceedings or other Actions pending, or to the knowledge
of Seller threatened, before the FCC relating to the Station, other than
proceedings affecting the radio broadcast industry generally.

2.7. Tangible Personal Property. Except as disclosed on Schedule 2.6(a), Seller
has title to the Tangible Personal Property free and clear of Liens other than
Permitted Liens.

2.8. Station Contracts. Except as otherwise set forth on Schedule 2.8, the
Station Contracts include all material contracts, agreements and leases
currently used in the operation of the Station. Each of the Station Contracts is
in effect and binding upon Seller and the other parties thereto (subject to
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity). Seller is not in material default under any Station Contract and no
other party to any of the Station Contracts is in default thereunder in any
material respect and no event has occurred and is continuing that constitutes
or, with notice or the passage of time or both, would (a) constitute a default,
violation or breach by Seller in any material respect thereunder, or
(b) constitute a default, violation or breach by any other party in any material
respect thereunder. Seller has provided to Buyer prior to the date of this
Agreement true and complete copies of all Station Contracts. There are no
Station Contracts or Real Estate Leases between Seller and an Affiliate of
Seller.    

2.9. Intangible Property. Except as otherwise set forth on Schedule 2.9, the
Intangible Property includes all material intellectual and intangible property
that is owned or licensed by Seller and used in the operation of the Station. To
Seller’s knowledge, Seller’s use of the Intangible Property does not infringe
upon or conflict with any third-party rights, and Seller has received no notice
of any claim that its use of any Intangible Property infringes upon or conflicts
with any third party rights. Seller owns or has the right to use the Intangible
Property free and clear of Liens other than Permitted Liens.

2.10. Real Estate Leases. Each of the Real Estate Leases is in effect and
binding upon Seller and, to Seller’s knowledge, the other parties thereto
(subject to bankruptcy, insolvency, reorganization or other similar laws
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity). Seller is not in default in any material respect
under any Real Estate Lease, and to Seller’s knowledge no other party to any of
the Real Estate Lease is or at Closing will be in default thereunder in any
material respect, and no event has occurred and is continuing that constitutes
or, with notice or the passage of time or both, would (a) constitute a default,
violation or breach by Seller in any material respect thereunder, or (b) to
Seller’s knowledge, constitute a default, violation or breach by any other party
in any material respect thereunder. Seller has provided to Buyer prior to the
date of this Agreement true and complete copies of all Real Estate Leases. None
of the rights of Seller under any Real Estate Lease is or will be subject to
termination or modification as a result of the consummation of the transactions
contemplated by this Agreement. The Real Estate Leases provide sufficient access
to the Station’s facilities without the need to obtain any other access rights.
To Seller’s knowledge, the Real Estate Leases include utilities and other
services necessary for the operation of the business of the Station.

 

9



--------------------------------------------------------------------------------

2.11. Environmental.

(a) As used herein, (i) the term “Environmental Laws” means any and all state,
federal, and local statutes, regulations and ordinances relating to the
protection of human health and the environment, (ii) the term “Hazardous
Material” means any hazardous or toxic substance, material, or waste including,
without limitation, those substances, materials, pollutants, contaminants and
wastes listed in the United States Department of Transportation Hazardous
Materials Table (49 C.F.R. § 172.101) or by the United States Environmental
Protection Agency as hazardous substances (40 C.F.R. Part 302 and amendments
thereto), petroleum products (as defined in Title I to the Resource Conservation
and Recovery Act, 42 U.S.C. § 6991-6991(i)) and their derivatives, and such
other substances, materials, pollutants, contaminants and wastes as become
regulated or subject to cleanup authority under any Environmental Laws, and
(iii) the term “Release” has the meaning set forth in Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq.

(b) Seller represents and warrants that, except as set forth on Schedule
2.11    

(i) all activities of Seller with respect to the operation of the Station have
been and are being conducted in compliance, in all material respects, with all
Environmental Laws;

(ii) to Seller’s knowledge, no Hazardous Materials are present at, on or
emanating from the leaseholds under the Real Estate Leases in such a manner as
would reasonably be expected to give rise to (x) any investigation by any
Governmental Authority, (y) any cleanup obligation on the part of Buyer, Seller
or its Affiliates, or (z) any material liability on the part of Buyer, in any
such case under any Environmental Law;

(iii) to Seller’s knowledge, no polychlorinated biphenyls or substances
containing polychlorinated biphenyls are present in a condition that constitutes
a violation of an Environmental Law on the leaseholds under the Real Estate
Leases or located in the Station Assets; and

(iv) there are no underground storage tanks (including underground storage tanks
no longer in use) or asbestos-containing material located on the leaseholds
under the Real Estate Leases (to the extent within the Control of Seller as a
tenant thereof) in a condition that constitutes a violation of Environmental
Laws.

2.12. Compliance with Laws. Except as set forth on Schedule 2.12, Seller has
complied in all material respects with all Laws applicable to the operation of
the Station and the ownership or holding of the Station Assets.

 

10



--------------------------------------------------------------------------------

2.13. Taxes. All material Tax Returns in respect of the Station’s business
required to have been filed under applicable Law have been filed and all Taxes
that have become due pursuant to such Tax Returns or pursuant to any assessments
which have become payable have been paid.

2.14. Employees. Seller has complied in all material respects with all labor and
employment Laws applicable to the operation of the Station. With respect to the
Station, there is no unfair labor practice charge or complaint, or equal
employment opportunity complaint, pending or, to Seller’s knowledge, threatened,
before any Governmental Authority. Except as set forth on Schedule 2.14, there
is no collective bargaining or similar agreement with respect to any of the
employees at the Station, and to Seller’s knowledge no union represents or
claims to represent, or is attempting to organize, such employees.

2.15. Financial Information. The financial information attached hereto as
Schedule 2.15 has been prepared from the books and records of Seller and fairly
presents in all material respects the revenues, operating expenses and broadcast
cash flow of the Station for the historical periods reflected therein.

2.16. Sufficiency and Title to Station Assets. Except for the Excluded Assets,
the Station Assets constitute all the assets (a) used or held for use, or
(b) necessary for, the business or operation of the Station as currently
conducted. Seller maintains insurance policies with respect to the Station and
the Station Assets consistent with insurance policies maintained by Seller or
its Affiliates with respect to the other radio assets owned by Seller or its
Affiliates.    

2.17. No Finder. No broker, finder or other Person is entitled to a commission,
brokerage fee or other similar payment in connection with this Agreement, the
Seller Ancillary Agreements or the transactions contemplated hereby or thereby
as a result of any agreements or action of Seller or any party acting on
Seller’s behalf.

2.18. Prior Station Ownership by Buyer. Seller acquired the Station, including
certain of the Station Assets, from Buyer on December 1, 2014. Notwithstanding
anything to the contrary in this Agreement, the representations and warranties
of Seller with respect to the Station Assets and the operation of the Station
are made only with respect to Seller’s operation of the Station and ownership of
the Station Assets. Seller makes no representations or warranties with respect
to the operation of the Station prior to December 1, 2014.

 

3.

REPRESENTATIONS AND WARRANTIES OF BUYER

Each Buyer jointly and severally represents and warrants to Seller as follows:

3.1. Existence. Each Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware. Each Buyer is
qualified to do business and is in good standing in each jurisdiction where such
qualification is necessary. Buyer has the requisite power and authority to own
or hold the Station Assets and to operate the Station as currently operated.

 

11



--------------------------------------------------------------------------------

3.2. Authorization and Power.

(a) The execution and delivery by each Buyer of this Agreement and all of the
other agreements, certificates and instruments to be executed and delivered by
Buyer pursuant hereto or in connection with the transactions contemplated hereby
(the “Buyer Ancillary Agreements”), the performance by each Buyer of its
obligations hereunder and thereunder and the consummation by each Buyer of the
transactions contemplated hereby and thereby are within each Buyer’s company
powers and have been duly authorized by all requisite company action on the part
of each Buyer.

(b) This Agreement has been, and each Buyer Ancillary Agreement will be, duly
executed and delivered by Buyer. This Agreement (assuming due authorization,
execution and delivery by Seller) constitutes, and each Buyer Ancillary
Agreement (assuming due authorization, execution and delivery by Seller where
required) will constitute when executed and delivered by Buyer, the legal, valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Laws affecting or relating to enforcement of creditors’ rights generally and
general principles of equity (regardless of whether enforcement is considered in
a proceeding at law or in equity).

3.3. Governmental Authorization. The execution, delivery and performance by
Buyer of this Agreement and each applicable Buyer Ancillary Agreement and the
consummation of the transactions contemplated hereby and thereby require no
consent or approval of, other material action by or in respect of, or material
filing with or notification to, any Governmental Authority other than the FCC.

3.4. Non-contravention. The execution, delivery and performance of this
Agreement and each Buyer Ancillary Agreement by Buyer and the consummation of
the transactions contemplated hereby and thereby do not and will not (a) violate
or conflict with the organizational documents of Buyer; (b) assuming compliance
with the matters referred to in Section 3.3, conflict with or violate any Law or
Governmental Order applicable to Buyer; or (c) except as set forth on Schedule
3.4, require any consent or other action by or notification to any Person under,
constitute a default under, give to any Person any rights of termination,
amendment, acceleration or cancellation of any right or obligation of Buyer
under, any provision of any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other agreement or instrument to
which Buyer is a party or by which any of Buyer’s assets is or may be bound.

3.5. Absence of Litigation. There is no Action pending or, to Buyer’s knowledge,
threatened, against Buyer that in any manner challenges or seeks to prevent,
enjoin, alter or delay materially the transactions contemplated by this
Agreement.    

3.6. FCC Qualifications. Except as set forth on Schedule 3.6, (a) Buyer is
legally, financially and otherwise qualified under the Communications Act and
FCC Rules to be the licensee of, and to acquire, own and operate, the Station,
(b) to Buyer’s knowledge, there are no facts that would, under the
Communications Act and the existing FCC Rules, disqualify Buyer as an assignee
of the FCC Licenses or as the owner or holder of the other Station Assets or the
operator of the Station, and (c) no waiver of any provision of the
Communications Act or any FCC Rule relating to the qualifications of Buyer is
necessary for the FCC Consent to be obtained.

 

12



--------------------------------------------------------------------------------

3.7. No Finder. No broker, finder or other Person is entitled to a commission,
brokerage fee or other similar payment in connection with this Agreement, the
Buyer Ancillary Agreements or the transactions contemplated hereby or thereby as
a result of any agreements or action of Buyer or any party acting on Buyer’s
behalf.

 

4.

COVENANTS

4.1. FCC Approval.

(a) FCC Application. The assignment of the FCC Licenses as contemplated by this
Agreement is subject to the prior consent and approval of the FCC. Within ten
(10) Business Days after execution of this Agreement, Buyer and Seller shall
jointly cooperate to file their respective portions of the FCC Application.
Seller and Buyer shall thereafter prosecute the FCC Application with all
commercially reasonable diligence and otherwise use commercially reasonable
efforts to obtain the FCC Consent as expeditiously as practicable, including the
timely filing of oppositions to any Petition to Deny, Informal Objection, or
other objection to the FCC Application. Each party shall promptly provide the
other with a copy of any pleading, order or other document to or from the FCC or
any other Governmental Authority with respect to the FCC Application, and shall
promptly furnish all information requested by the FCC in conjunction with its
processing of the FCC Application.

(b) Commercially Reasonable Efforts. Each of Buyer and Seller shall use its
commercially reasonable efforts to (i) cooperate in all respects with each other
in connection with any filing or submission and in connection with any
investigation or other inquiry by any Governmental Authority, including any
proceeding initiated by a private party, (ii) keep the other party informed in
all material respects of any material communications received by such party
from, or given by such party to, the FCC or any other Governmental Authority and
of any material communication received or given in connection with any
proceeding by a private party relating to the FCC Application, and (iii) permit
the other party to review any material non-confidential communication given by
it to another Person, and consult with each other in advance of and be permitted
to attend any meeting or conference with the FCC or any other Governmental
Authority or, in connection with any proceeding by a private party, with any
other Person, in each case regarding any of the transactions contemplated by
this Agreement.

(c) FCC Filing Fees. The filing fees for the FCC Application shall be borne
equally by Seller and Buyer.

 

13



--------------------------------------------------------------------------------

(d) Unwind. If Closing occurs prior to the FCC Consent becoming a Final Order,
and prior to becoming a Final Order, the FCC Consent is reversed or otherwise
set aside, and there is a Final Order of the FCC (or court of competent
jurisdiction) requiring the re-assignment of the FCC Licenses to Seller, then
the purchase and sale of the Station Assets shall be rescinded. In such event,
Buyer shall reconvey to Seller the Station Assets, and Seller shall repay to
Buyer the Purchase Price and reassume the Assumed Obligations in accordance with
Section 8.2 of the TBA (substituting Seller for Programmer and Buyer for
Licensee, as appropriate). Any such rescission shall be consummated on a
mutually agreeable date within thirty (30) days of such Final Order (or, if
earlier, within the time required by such order).    

4.2. Conduct of Business.

(a) Prior to Closing. Except as expressly permitted by this Agreement, or with
the prior written consent of Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed, and subject to the terms and conditions of the
TBA, between the date hereof and the Closing Date, Seller shall:

(i) maintain the FCC Licenses in full force and effect;

(ii) operate the Station in the ordinary course of business in substantially the
same manner as currently conducted, and in all material respects in accordance
with the FCC Licenses, the Communications Act, the FCC Rules, and all other
applicable Laws;

(iii) not modify any of the FCC Licenses;

(iv) cause all Liens on the Station Assets, other than Permitted Liens (or, if
mutually agreed to by the parties in writing with respect to each Lien, Liens
subject to a proration adjustment at Closing), to be released in full at or
prior to Closing;

(v) provide Buyer with any financial or other information regarding the Station
maintained by Seller and reasonably requested by Buyer;    

(vi) not terminate, amend, rescind or waive any rights under any Station
Contracts, and not be in material default under any Station Contract;

(vii) not enter into any new contracts or agreements in connection with the
operation of the Station other than ordinary course cash time sales agreements
and any other agreements entered into in the ordinary course of business that
obligate Buyer to pay no more than $20,000 in the aggregate under such
agreements over the 12-month period following Closing;

(viii) notify Buyer promptly: (A) if the Station is off the air for a continuous
period of 12 hours or more or (B) if the Station’s normal broadcast
transmissions are materially impaired for a continuous period of more than 24
hours;

(ix) maintain the Tangible Personal Property in normal operating condition
consistent with Seller’s current operations, ordinary wear and tear excepted,
maintain in effect the current insurance policies with respect to the Station
and the Station Assets;

 

14



--------------------------------------------------------------------------------

(x) maintain the Station’s inventories of spare parts and supplies in the
ordinary course and at levels consistent with past practices;

(xi) not sell, lease or dispose of or agree to sell, lease or dispose of any of
the Station Assets, except the ordinary course disposition of items that either
are obsolete or unnecessary for the continued operation of the Station as
currently operated, or are replaced by assets of comparable or superior utility;

(xii) make all capital expenditures with respect to the Station in the ordinary
course in accordance with past practices;

(xiii) not materially increase the commercial load on the Station;

(xiv) not enter into, or extend or renew, any trade or barter agreements, or
other agreements for the sale of advertising time other than for cash
consideration;

(xv) notify Buyer of the expiration of, or exercisable renewal options arising
under, any Station Contracts, and exercise such renewal options if reasonably
necessary for the continued operation of the Station as currently conducted;

(xvi) use its commercially reasonable efforts to have all existing trade and
barter agreements concluded prior to Closing;

(xvii) pay accounts payable in the ordinary course of business consistent with
past practice;

(xviii) not, except in the ordinary course of business and consistent with past
practice, increase the compensation or benefits payable to any Station Employee,
or enter into any employment, labor or union agreement or plan (or amendments of
any such existing agreements or plan) that will be binding upon Buyer after
Closing, or make or commit to make any payment for severance or bonus to any
employee of the Station that will be binding upon Buyer after Closing; and

(xix) not: (A) take, agree or commit to take any action that would make any
representation or warranty of Seller hereunder inaccurate at, or as of any time
prior to, the Closing Date, or (B) omit or agree or commit to omit to take any
action necessary to prevent any such representation or warranty from being
inaccurate at any such time.

(b) Control of Station. Subject to the TBA and the provisions of this
Section 4.2, Buyer shall not, directly or indirectly, control, supervise or
direct the operations of the Station prior to the Closing.

 

15



--------------------------------------------------------------------------------

4.3. Access to Information; Inspections; Confidentiality; Publicity.    

(a) Between the date hereof and the Closing Date, Seller shall furnish Buyer and
its representatives with such information relating to the Station Assets as
Buyer may reasonably request, at Buyer’s expense; provided, that any such
request does not interfere unreasonably with the operation of the Station. For
the avoidance of doubt and without limitation, Seller shall make available to
Buyer any of the following that is in Seller’s possession: (i) copies of any
environmental reports related to any of the Real Estate Leases and (ii) copies
of any other documents related to the ownership of or title to the Real Estate
Leases reasonably requested by Buyer.

(b) Between the date hereof and the Closing Date, upon prior reasonable notice,
Seller shall give Buyer and its representatives reasonable access to the Station
Assets during regular business hours.

(c) Subject to the requirements of applicable law, all non-public information
regarding the parties and their business and properties that is disclosed in
connection with the negotiation, preparation or performance of this Agreement
shall be confidential and shall not be disclosed to any other person or entity,
except on a confidential basis to the parties’ attorneys, accountants,
investment bankers, investors and lenders, and their respective attorneys for
the purpose of consummating the transaction contemplated by this Agreement.

(d) No news release or other public announcement concerning this Agreement will
be made by or on behalf of either party hereto without the prior written
approval of the other party (such consent not to be unreasonably conditioned,
withheld or delayed) unless otherwise required by Law or the rules of any stock
exchange on which the securities of any party or its direct or indirect parent
entity are listed. Where any announcement, communication or circular concerning
this Agreement is required by Law, it shall be made by the relevant party after
consultation, where reasonably practicable, with the other party and taking into
account the reasonable requirements (as to timing, contents and manner of making
or dispatch of the announcement, communication or circular) of the other party.
Notwithstanding the foregoing, the parties acknowledge that this Agreement and
the terms hereof will be filed with the FCC Application and thereby become
public.

4.4. Risk of Loss. Seller shall bear the risk of any casualty loss or damage to
any of the Station Assets prior to the Effective Time, and Buyer shall bear such
risk commencing as of and after the Effective Time. In the event of any casualty
loss or damage to the Station Assets prior to the Effective Time, Seller shall
be responsible for repairing or replacing (as appropriate under the
circumstances) any lost or damaged Station Asset (the “Damaged Asset”) unless
such Damaged Asset is obsolete and unnecessary for the continued operation of
the Station consistent with Seller’s past practice and the FCC Licenses. If
Seller is unable to repair or replace a Damaged Asset by the Closing Date, then
the proceeds of any insurance covering such Damaged Asset shall be assigned to
Buyer as of the Closing Date, and to the extent such proceeds are not sufficient
to cover the reasonable out-of-pocket costs incurred by Buyer in repairing or
replacing the Damaged

 

16



--------------------------------------------------------------------------------

Asset, Seller shall reimburse Buyer by an amount equal to the deficiency;
provided, that if the loss or damage prevents the Station from operating in
material compliance with any FCC License issued under Part 73 of Title 47 of the
Code of Federal Regulations, Buyer shall have the option to elect to postpone
the Closing until the Damaged Asset(s) have been repaired or replaced so that
the Station is operating in such compliance.

4.5. Consents to Assignment. Subject to the TBA, prior to Closing Seller shall
use its commercially reasonable efforts to obtain any third-party consents
necessary for the assignment of any Station Contract and Real Estate Leases to
Buyer, each in a form reasonably acceptable to Buyer. Notwithstanding anything
in this Agreement to the contrary, this Agreement shall not constitute an
agreement to assign any Station Contract or Real Estate Lease or any claim or
right or any benefit arising thereunder or resulting therefrom if such
assignment, without the consent of a third party thereto, would constitute a
breach or other contravention of such Station Contract or Real Estate Lease or
in any way adversely affect the rights of Buyer or Seller thereunder. If such
consent is not obtained prior to the Closing Date, (a) Seller shall use its
commercially reasonable efforts to (i) obtain such consent as soon as possible
after the Closing Date, (ii) provide to Buyer the financial and business
benefits of any such Station Contract or Real Estate Lase and (iii) enforce, at
the request of Buyer, for the account of Buyer, any rights of Seller arising
from any such Station Contract or Real Estate Lease; and (b) Buyer shall assume
the obligations under such Station Contract or Real Estate Lease in accordance
with Section 1.3 of this Agreement. Notwithstanding the foregoing, neither
Seller nor any of its Affiliates shall be required to pay consideration (except
as may be specifically contemplated by the relevant Station Contract or Real
Estate Lease) to any third party to obtain any consent or estoppel certificate.
Nothing in this Section 4.5 shall limit or restrict the provisions of
Section 6.2(d).

4.6. Notification. Each party shall notify the other party once it becomes aware
of the initiation or threatened initiation of any litigation, arbitration or
administrative proceeding that challenges the transactions contemplated hereby,
including any challenges to the FCC Application.

4.7. Employee Matters.

(a) Buyer may, but is not obligated to, hire any employee of Seller primarily
assigned to the Station, as identified on Schedule 4.7 (each a “Station
Employee”), on terms and conditions determined by Buyer, in its sole discretion,
but consistent with similarly situated employees of Buyer and the terms of this
Section 4.7. No later than two (2) Business Days prior to the TBA Commencement
Date, Buyer shall notify Seller in writing: (i) whether or not Buyer will offer
employment to a Station Employee and (ii) whether or not it will assume the
employment agreement (including any account executive agreement or bonus term
sheet), if any, for such Station Employee. In the event Buyer elects not to
assume an employment agreement, such employment agreement shall be an Excluded
Asset and shall not be assumed by Buyer (regardless if such agreement is
identified in Seller’s disclosure schedules). On or prior to the TBA
Commencement Date, Buyer shall offer employment, effective as of the TBA
Commencement Date, to the Station Employees Buyer identified in its notice (the
“Continuing Employees”).    

 

17



--------------------------------------------------------------------------------

(b) Upon Buyer’s request, Seller will use commercially reasonable efforts to
make Station Employees available to Buyer to be interviewed.

(c) Buyer shall initially offer to each full-time Continuing Employee (i) a
position with Buyer that is substantially similar to the position such Station
Employee held immediately prior to the Closing Date, and (ii) eligibility to
participate in Buyer’s “employee welfare benefit plans” (including health
insurance plans) and “employee pension benefit plans,” (which are defined
contribution plans) as defined in Section 3(1) and 3(2) of ERISA, respectively,
to the extent similarly situated employees of Buyer are generally eligible to
participate. For purposes of any length of service requirements, waiting
periods, vesting periods or differential benefits based on length of service in
any such employee welfare benefit plans (including any severance plans or
policies) and defined contribution plans for which an employee may be eligible
after the TBA Commencement Date, Buyer shall ensure, to the extent permitted by
applicable Law (including ERISA and the Code), that service with Seller (or any
predecessor thereto) shall be deemed to have been service with Buyer.

(d) Buyer shall also permit each full-time Continuing Employee who participates
in the 401(k) plan of Seller to elect to make direct rollovers of their account
balances into Buyer’s (or an affiliate thereof) 401(k) plan as of the TBA
Commencement Date, subject to compliance with applicable Law and subject to the
reasonable requirements of Buyer’s 401(k) plan administrator.

(e) From the date hereof until the six (6) month anniversary of the TBA
Commencement Date, Seller shall not, and shall cause its Affiliates to not,
solicit, hire or attempt to hire for employment any Station Employee who was
offered employment by Buyer without the prior written consent of the Buyer,
except with respect to any such employee who has been involuntarily terminated
by Buyer (other than a termination for cause). Nothing in this Section 4.7(e)
shall limit or modify any non-compete agreement to which any Station Employee is
party.

4.8. Further Assurances. Subject to the terms and conditions of this Agreement,
Seller and Buyer shall take all actions reasonably necessary or appropriate to
consummate the transactions contemplated by this Agreement as soon as
practicable. After Closing, Seller and Buyer shall execute all such instruments
and take all such actions as either party may reasonably request, without
payment of further consideration, to effectuate the transactions contemplated by
this Agreement, including the execution and delivery of confirmatory and other
transfer documents in addition to those to be delivered at Closing.

4.9. No Solicitation. From the date hereof, until the earlier of the Closing or
the termination of this Agreement, Seller and its Affiliates will not, directly
or indirectly, encourage, solicit, or engage in discussions or negotiations
with, or provide any information to, any Person (other than Buyer and its
representatives) concerning any sale or disposition of any of the Station
Assets, including the FCC Licenses.

 

18



--------------------------------------------------------------------------------

5.

CONDITIONS PRECEDENT

5.1. To Buyer’s Obligations. The obligations of Buyer hereunder are, at its
option, subject to satisfaction, at or prior to the Closing Date, of each of the
following conditions:

(a) Representations, Warranties and Covenants. The representations and
warranties of Seller made in this Agreement shall be true and correct (with each
representation and warranty that is qualified as to materiality, material or a
similar term true and correct as so qualified): (i) as of the date of this
Agreement and (ii) (except to the extent such representations and warranties
speak as of an earlier date, in which case such representations and warranties
shall have been true and correct as of such earlier date) as of the Closing Date
as though made on and as of the Closing Date, except (with respect for clause
(ii)) for changes expressly contemplated by this Agreement or the TBA or
permitted under Section 4.2. Seller shall have performed in all material
respects all obligations required to be performed by it under this Agreement on
or prior to the Closing Date. Buyer shall have received a certificate dated as
of the Closing Date from Seller, executed by an authorized officer of Seller to
the effect that the conditions set forth in this Section 5.1(a) have been
satisfied.

(b) FCC Consent. The FCC Consent for the FCC Application shall have been granted
and be in full force and effect, shall have become a Final Order (unless such
Final Order requirement has been waived by Buyer or is not required under
Section 1.6) and shall contain no provision materially adverse to any of Buyer,
Buyer’s Affiliates or the Station.

(c) Adverse Proceedings. No Governmental Order shall have been rendered against
any party hereto that would render it unlawful, as of the Closing Date, to
effect the transactions contemplated by this Agreement in accordance with its
terms, and no proceeding shall be pending before any Governmental Authority of
competent jurisdiction challenging this Agreement or the transactions
contemplated hereby, which is reasonably likely to restrain, alter, prohibit or
otherwise materially interfere with the Closing.

(d) Deliveries. Seller shall have made or stand willing and able to make all the
deliveries required under Sections 6.1 and 6.2.

5.2. To Seller’s Obligations. The obligations of Seller hereunder are, at its
option, subject to satisfaction, at or prior to the Closing Date, of each of the
following conditions:

(a) Representations, Warranties and Covenants. The representations and
warranties of Buyer made in this Agreement shall be true and correct (with each
representation and warranty that is qualified as to materiality, material or a
similar term true and correct as so qualified): (i) as of the date of this
Agreement and (ii) (except to the extent such representations and warranties
speak as of an earlier date, in which case such representations and warranties
shall have been true and correct as of such earlier

 

19



--------------------------------------------------------------------------------

date) as of the Closing Date as though made on and as of the Closing Date except
(with respect for clause (ii)) for changes expressly contemplated by this
Agreement or the TBA. Buyer shall have performed in all material respects all
obligations required to be performed by it under this Agreement or under the TBA
on or prior to the Closing Date. Seller shall have received a certificate dated
as of the Closing Date from Buyer executed by an authorized officer of Buyer, to
the effect that the conditions set forth in this Section 5.2(a) have been
satisfied.

(b) FCC Consent. The FCC Consent to the FCC Application shall have been granted
and shall be in full force and effect, and shall contain no provision materially
adverse to Seller or Seller’s Affiliates.

(c) Adverse Proceedings. No Governmental Order shall have been rendered against
either party hereto that would render it unlawful, as of the Closing Date, to
effect the transactions contemplated by this Agreement in accordance with its
terms, and no proceeding shall be pending before any Governmental Authority of
competent jurisdiction challenging this Agreement or the transactions
contemplated hereby, which is reasonably likely to restrain, alter, prohibit or
otherwise materially interfere with the Closing.

(d) Deliveries. Buyer shall have made or stand willing and be able to make all
the deliveries required under Sections 6.1 and 6.3 and shall have paid or stand
willing and be able to pay the Purchase Price as provided in Section 1.5.

(e) WBEB Acquisition. The acquisition of station WBEB(FM), 101.1 MHz,
Philadelphia, PA (FCC Facility ID No. 71382), by Seller’s Affiliate shall have
been consummated or shall be consummated simultaneously with the Closing (the
“Cross-Conditioned Station”).

 

6.

DOCUMENTS TO BE DELIVERED AT THE CLOSING

6.1. Documents to be Delivered by Both Parties. At the Closing, each of Buyer
and Seller shall execute and deliver to the other Assignment and Assumption
Agreements (including an Assignment and Assumption of FCC Licenses, an
Assignment and Assumption of Station Contracts, and an Assignment and Assumption
of Real Estate Leases) in such forms as reasonably agreed to by the parties.

6.2. Documents to be Delivered by Seller. At the Closing, Seller shall deliver
to Buyer the following, in such forms as reasonably requested by Buyer:

(a) the certificate described in Section 5.1(a);

(b) a duly executed Bill of Sale;

(c) a duly executed Assignment for the Intangible Property;

 

20



--------------------------------------------------------------------------------

(d) the consents to assignment required under the Material Station Contracts and
Real Estate Leases duly executed by the appropriate Persons which shall not
include any conditions materially adverse to Buyer;

(e) endorsed vehicle titles (if any);

(f) evidence reasonably satisfactory to Buyer that the Station Assets are free
and clear of all Liens except Permitted Liens; and

(g) any other documents and instruments of conveyance, assignment and transfer
that may be reasonably necessary to convey, transfer and assign the Station
Assets to Buyer, free and clear of Liens, except for Permitted Liens.

6.3. Documents and Other Items to be Delivered by Buyer. At the Closing, Buyer
shall deliver to Seller the following:    

(a) the certificate described in Section 5.2(a); and

(b) the Purchase Price.

 

7.

SURVIVAL; INDEMNIFICATION

7.1. Survival. The representations and warranties in this Agreement shall
survive the Closing for a period of twelve (12) months from the Closing Date
whereupon they shall expire and be of no further force or effect, except for
those representations and warranties (a) under Section 2.13 (Taxes), which shall
survive until the expiration of any applicable statute of limitations, (b) under
Section 2.17 (No Finder) and Section 3.7 (No Finder), each of which shall
survive indefinitely, (c) under Section 2.7 (Tangible Personal Property) and
Section 2.10 (Real Estate Leases) relating to title, each of which shall survive
for five (5) years, and (d) under Section 2.11 (Environmental), which shall
survive for eighteen (18) months. None of the covenants and agreements shall
survive the Closing except to the extent such covenants and agreements
contemplate performance after the Closing, in which case such covenants and
agreements shall survive until performed. No Claim, as defined in this
Section 7, may be brought under this Agreement unless written notice describing
in reasonable detail the nature and basis of such Claim is given on or prior to
the last day of the applicable survival period. In the event such notice is
given, the right to indemnification with respect thereto shall survive the
applicable survival period until such Claim is finally resolved and any
obligations thereto are fully satisfied.

7.2. Indemnification.

(a) Subject to Section 7.1, from and after the Effective Time, Seller shall
defend, indemnify and hold harmless Buyer, its Affiliates and their respective
employees, officers, directors, members, managers, shareholders and agents
(collectively, the “Buyer Indemnified Parties”) from and against any and all
losses, costs, damages, liabilities, expenses, obligations and claims of any
kind. including reasonable attorneys’ fees and expenses (“Losses”), incurred by
such Buyer Indemnified Party arising out of or resulting from (i) Seller’s
breach of any of the representations or warranties contained in this

 

21



--------------------------------------------------------------------------------

Agreement, any Seller Ancillary Agreement or in any other certificate or
document delivered pursuant hereto or thereto; (ii) any breach or nonfulfillment
of any agreement or covenant of Seller under the terms of this Agreement or any
Seller Ancillary Agreement, whether such breach is attributable to Seller;
(iii) the Retained Liabilities; or (iv) the business or operation of the Station
from December 1, 2014 through the Closing (including any third-party claim
arising from or relating to such operation). Seller shall have no liability to
Buyer or other Buyer Indemnified Parties under clause (i) of this Section 7.2(a)
until the aggregate Losses for all Buyer Indemnified Parties exceed Two Hundred
and Eighty Five Thousand Dollars ($285,000.00), in which event Buyer (and the
other Buyer Indemnified Parties) shall be entitled to indemnification for all
Losses, subject to the terms and conditions of this Section 7; provided, that
the maximum liability of Seller under clause (i) of this Section 7.2(a) shall be
an aggregate amount of Seven Million Six Hundred Thousand Dollars
($7,600,000.00).

(b) Subject to Section 7.1, from and after the Effective Time, Buyer shall
defend, indemnify and hold harmless Seller, its Affiliates and their respective
employees, officers, directors, members, managers, shareholders and agents
(collectively, the “Seller Indemnified Parties”) from and against any and all
Losses incurred by such Seller Indemnified Party arising out of or resulting
from (i) Buyer’s breach of any of its representations or warranties contained in
this Agreement, any Buyer Ancillary Agreement or in any other certificate or
document delivered pursuant hereto or thereto; (ii) any breach or nonfulfillment
of any agreement or covenant of Buyer under the terms of this Agreement or any
Buyer Ancillary Agreement; (iii) the Assumed Obligations; or (iv) the business
or operation of the Station after Closing (including any third party claim
arising from or relating to such operation). Buyer shall have no liability to
Seller or the other Seller Indemnified Parties under clause (i) of this
Section 7.2(b) until the aggregate Losses for all Seller Indemnified Parties
exceed Two Hundred and Eighty Five Thousand Dollars ($285,000.00), in which
event Seller (and the other Seller Indemnified Parties) shall be entitled to
indemnification for all Losses, subject to the terms and conditions of this
Section 7; provided, that the maximum liability of Buyer under clause (i) of
this Section 7.2(b) shall be an aggregate amount of Seven Million Six Hundred
Thousand Dollars ($7,600,000.00).

7.3. Procedures. Seller (for itself or any other Seller Indemnified Party) or,
as the case may be, Buyer (for itself or any other Buyer Indemnified Party)
shall give prompt written notice to the indemnifying party of any Losses that
could give rise to an indemnification obligation hereunder against the
indemnifying party (a “Claim”), but a delay in giving such notice shall not
affect the indemnified party’s right to indemnification and the indemnifying
party’s obligation to indemnify as set forth in this Agreement, except to the
extent the indemnifying party’s ability to remedy, contest, defend or settle
with respect to such Claim is thereby prejudiced. The notice of the Claim shall
include a description of the Claim and supporting documentation deemed material
to the Claim (including, where appropriate, any documents received from a third
party or any Governmental Authority, including any court). Except for Claims
based on the assertions of third parties (which are subject to the additional
procedures set forth in Section 7.4), the indemnifying party shall have thirty
(30) days to review the Claim and make a determination whether to provide any
indemnification. The indemnifying party’s failure to

 

22



--------------------------------------------------------------------------------

respond within that 30-day period shall constitute an acceptance of the Claim.
If the indemnifying party disputes any part of or all of the Claim, the
indemnified party shall be entitled to seek appropriate relief from any court of
competent jurisdiction in accordance with Section 10.8 hereof. Except for Claims
based on the assertions of third parties, neither party shall have any liability
to the other party under any circumstances for special, indirect, consequential,
punitive or exemplary damages, whether or not foreseeable, in each case with
respect to such third party.

7.4. Claims Based on Third-Party Assertions. The obligations and liabilities of
the parties with respect to any Claim based on a third party’s assertions shall
be subject to the following additional terms and conditions:

(a) The indemnifying party shall have the right to undertake, by counsel or
other representatives of its own choosing, the defense or opposition to such
Claim.

(b) In the event that the indemnifying party shall provide notice to the
indemnified party of its election not to undertake such defense or opposition,
or, within twenty (20) days after receipt of written notice of the Claim from
the indemnified party, the indemnifying party shall fail to provide notice to
the indemnified party of its willingness to undertake to defend or oppose the
Claim, the indemnified party (upon further written notice to the indemnifying
party) shall have the right to undertake the defense, opposition, or settlement
of such Claim, by counsel or other representatives of its own choosing, on
behalf of and for the account and at the risk of the indemnifying party (subject
to the right of the indemnifying party to assume defense of or opposition to
such Claim at any time prior to settlement or final determination thereof);
provided, that the indemnified party shall provide ten (10) days’ prior notice
to the indemnifying party of any proposed settlement (including the entry of any
judgment by any court of competent jurisdiction) so that the indemnifying party
may assume the defense or opposition to the Claim.

(c) Anything herein to the contrary notwithstanding, (i) the indemnified party
shall have the right, at its own cost and expense, to participate in the
defense, opposition, or settlement of the Claim, (ii) the indemnifying party
shall not, without the indemnified party’s written consent, settle any Claim or
consent to entry of any judgment, unless such judgment or settlement includes a
payment of all Losses and a release of the indemnified party from all liability
in respect of such Claim, and (iii) in the event that the indemnifying party
undertakes defense of or opposition to any Claim, the indemnified party, by
counsel or other representative of its own choosing and at its sole cost and
expense, shall have the right to consult with the indemnifying party and its
counsel or other representatives concerning such Claim, and the indemnifying
party and the indemnified party and their respective counsel or other
representatives shall cooperate in good faith with respect to such Claim.

7.5. Computation of Losses. Any computation of the Losses payable pursuant to
this Section 7 shall be decreased to the extent of any amounts recovered by the
indemnified party from any third party (including insurance proceeds) in respect
of any such Losses. The indemnified party shall use its commercially reasonable
efforts to pursue payment under or from any insurer or third-party in respect of
such Losses.

 

23



--------------------------------------------------------------------------------

7.6. Sole Remedy. After the Closing, and except with respect to common law
fraud, the right to indemnification under this Section 7 shall be the exclusive
remedy of either party in connection with any breach or default by the other
party under this Agreement, any Buyer Ancillary Agreement or any Seller
Ancillary Agreement; provided, that nothing in this Section 7.6 shall limit a
party’s right to seek equitable relief in connection with the non-performance of
any agreement or covenant contained in this Agreement, any Buyer Ancillary
Agreement or Seller Ancillary Agreement that contemplates performance after the
Closing provided that a party that seeks and is granted equitable relief in
accordance with this Section 7.6 shall not have any right to seek
indemnification for the matter for which it seeks equitable relief.

 

8.

TERMINATION RIGHTS

8.1. Termination.

(a) This Agreement may be terminated prior to Closing by either Buyer or Seller,
if such party is not in material breach or default of any representation,
warranty, covenant or other obligations under this Agreement, upon written
notice to the other following the occurrence of any of the following:

(i) if the other party is in material breach or default of any representation,
warranty, covenant, or other obligation under this Agreement or does not perform
in all material respects the obligations to be performed by it under this
Agreement on the Closing Date such that the conditions set forth in Sections
5.1(a) or 5.2(a), as applicable, would not be satisfied and such breach or
default has not been waived by the party giving such termination notice;

(ii) if there shall be any Law that prohibits consummation of the sale of the
Station or if a Governmental Authority of competent jurisdiction shall have
issued a final, non-appealable Government Order enjoining or otherwise
prohibiting consummation of the sale of a Station;

(iii) if the FCC dismisses or denies the FCC Application or designates it for an
oral evidentiary hearing;

(iv) if the purchase agreement for the Cross-Conditioned Station is terminated
pursuant to the terms and conditions thereof;

(v) if the Closing has not occurred by the date that is twelve (12) months from
the date of this Agreement (the “Upset Date”); provided, however, in the event
that on the Upset Date, the Closing has not occurred solely due to the failure
to satisfy Buyer’s condition to Closing in Section 5.1(b), and the FCC Consent
has been granted but has not yet become a Final Order, the Upset Date shall be
extended automatically until the earlier of (i) the date that is ten
(10) Business Days after the FCC Consent becomes a Final Order and (ii) the date
that is three (3) months after the original Upset Date; or

 

24



--------------------------------------------------------------------------------

(vi) as otherwise provided in this Agreement.

(b) This Agreement may be terminated prior to Closing by mutual written consent
of Buyer and Seller.

(c) If either party believes the other party (the “Defaulting Party”) to be in
breach or default of this Agreement, it shall, prior to exercising its right to
terminate under Section 8.1(a)(i), provide the Defaulting Party with notice
specifying in reasonable detail the nature of such breach or default. Except for
a failure to pay the Purchase Price, the Defaulting Party shall have thirty
(30) days from receipt of such notice to cure such breach or default; provided,
that, if the breach or default is incapable of cure within such 30-day period,
the cure period shall be extended, as long as the Defaulting Party is diligently
and in good faith attempting to effectuate a cure; provided further, that in no
event shall such cure period extend beyond the date which would otherwise have
been the Closing Date in the absence of such breach or default. Nothing in this
Section 8.1(c) shall be interpreted to extend the Upset Date.

8.2. Effect of Termination. In the event of a termination of this Agreement
pursuant to Section 8.1, this Agreement (other than Sections 4.3(c), this
Section 8 and Sections 10.1 through 10.10, which shall remain in full force and
effect) shall forthwith become null and void, and neither party hereto (nor any
of their respective Affiliates, shareholders, members, directors, officers,
agents, or employees) shall have any further obligation hereunder, except as
provided in this Section 8.

8.3. Specific Performance. In the event of failure or threatened failure by
Seller to comply with the terms of this Agreement, Buyer shall be entitled to an
injunction restraining such failure or threatened failure and, subject to
obtaining any necessary Governmental Authority’s consent, to enforcement of this
Agreement by a decree of specific performance requiring compliance with this
Agreement. The parties acknowledge that the Station is a unique property as to
which an adequate remedy at law may not exist. Seller waives any requirement
that Buyer post a bond or other security in connection with pursuing equitable
or injunctive relief under this Agreement. As a condition to seeking specific
performance of Seller’s obligation to consummate the assignment of the Station
Assets to Buyer, Buyer shall not be required to have tendered the Purchase
Price, but shall be ready, willing and able to do so.

8.4. Liquidated Damages. If prior to Closing Seller terminates this Agreement
pursuant to Section 8.1(a)(i), then Seller’s sole remedy shall be termination of
this Agreement and receipt, as the liquidated damages, of a termination payment
from Buyer equal to Three Million Eight Hundred Thousand Dollars
($3,800,000.00), except for any failure by Buyer to comply with its obligations
related to confidentiality, as to which Seller shall be entitled to all
available rights and remedies, including without limitation specific
performance. Buyer shall pay such liquidated damages amount to Seller within ten
(10) Business Days of termination of this Agreement. Seller and Buyer
acknowledge and agree

 

25



--------------------------------------------------------------------------------

that any payment of the liquidated damages amount to Seller pursuant to this
Section 8.4 shall constitute payment of liquidated damages and not a penalty and
that such liquidated damages amount is reasonable in light of the substantial
but indeterminate harm anticipated to be caused by Buyer’s material breach or
default under this Agreement, the difficulty of proof of loss and damages, the
inconvenience and non-feasibility of otherwise obtaining an adequate remedy, and
the value of the transactions to be consummated hereunder.

 

9.

TAX MATTERS

9.1. Bulk Sales. Seller and Buyer hereby waive compliance with the provisions of
any applicable bulk sales law and no representation, warranty or covenant
contained in this Agreement shall be deemed to have been breached as a result of
such non-compliance.

9.2. Transfer Taxes. Transfer Taxes arising out of or in connection with the
transactions effected pursuant to this Agreement shall be paid equally by Buyer
and Seller. The party with primary responsibility under applicable Law for the
payment of any particular Transfer Tax shall prepare and file the relevant Tax
Return and notify the other party in writing of the Transfer Taxes shown on such
Tax Return. Such other party shall pay an amount equal to one-half of the amount
of such Transfer Taxes shown on such Tax Return in immediately available funds
no later than the date that is the later of (a) five (5) Business Days after the
receipt of such notice or (b) two (2) Business Days prior to the due date for
the payment of such Transfer Taxes.

 

10.

MISCELLANEOUS MATTERS

10.1. Expenses. Except as otherwise provided herein, each party shall be solely
responsible for and shall pay all costs and expenses incurred by it in
connection with the negotiation, preparation and performance of and compliance
with the terms of this Agreement. Notwithstanding the foregoing, (a) Buyer and
Seller shall each bear one-half of the FCC filing fees related to the FCC
Application, and (b) if either party files a complaint with a court of competent
jurisdiction to enforce its rights under this Agreement, the prevailing party
shall be reimbursed by the other party for all reasonable expenses incurred
thereby, including reasonable attorneys’ fees.    

10.2. Benefit and Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns. Neither party may assign its rights under this Agreement
without the other party’s prior written consent, which consent may not be
unreasonably conditioned, withheld or delayed; provided, that in no event shall
it be unreasonable for Seller to object to any assignment by Buyer if such
assignment will require the FCC to place the amended FCC Application or any new
FCC Application on Public Notice after the FCC Application has already been
placed on Public Notice.    

10.3. No Third-Party Beneficiaries. Nothing herein, express or implied, shall be
construed to confer upon or give to any other Person other than the parties
hereto or their permitted successors or assigns, any rights or remedies under or
by reason of this Agreement.

 

26



--------------------------------------------------------------------------------

10.4. Entire Agreement; Amendment. This Agreement, the Buyer Ancillary
Agreements, the Seller Ancillary Agreements, the exhibits and schedules hereto
and thereto, and any other instruments expressly contemplated herein constitute
the entire agreement of the parties hereto with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements and
undertakings, both written and oral, between Seller and Buyer with respect to
the subject matter hereof and thereof, except as otherwise expressly provided
herein. Any matter that is disclosed in a schedule hereto in such a way as to
make its relevance to the information called for by another schedule readily
apparent shall be deemed to have been included in such other schedule,
notwithstanding the omission of an appropriate cross reference. This Agreement
may only be amended by a document executed by both parties.

10.5. Waivers. No waiver of compliance with any provision or condition hereof,
or consent pursuant to this Agreement shall be effective unless evidenced by an
instrument in writing signed by the party against whom enforcement of any such
waiver is sought. No failure or delay on the part of Buyer or Seller in
exercising any right or power under this Agreement shall operate as a waiver
thereof, and no single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power, shall
preclude any other or further exercise thereof or the exercise of any other
right or power. The practices of the parties shall not, in and of themselves,
constitute a waiver of either party’s rights under this Agreement.

10.6. Headings. Section headings set forth in this Agreement are for convenience
only and will not control or affect the meaning or construction of the
provisions of this Agreement.

10.7. Computation of Time. If after making computations of time provided for in
this Agreement, a time for action or notice falls on Saturday, Sunday or a
federal holiday, then such time shall be extended to the next Business Day.

10.8. Governing Law; Waiver of Jury Trial. The construction and performance of
this Agreement shall be governed by the law of the State of Delaware without
regard to its principles of conflict of law. The exclusive forum for the
resolution of any disputes arising hereunder shall be the federal or state
courts located in Delaware, and each party (for itself, its successors and
assigns, and the Seller Indemnified Parties and the Buyer Indemnified Parties,
as the case may be) irrevocably waives the reference of an inconvenient forum to
the maintenance of any such action or proceeding. EACH OF BUYER AND SELLER (FOR
ITSELF, ITS SUCCESSORS AND ASSIGNS, AND THE SELLER INDEMNIFIED PARTIES AND THE
BUYER INDEMNIFIED PARTIES, AS THE CASE MAY BE) HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION BEFORE ANY
FEDERAL OR STATE COURT RELATING IN ANY WAY TO THIS AGREEMENT, INCLUDING ANY
COUNTERCLAIM MADE IN SUCH ACTION, AND AGREE THAT ANY SUCH ACTION SHALL BE
DECIDED SOLELY BY A JUDGE. Buyer and Seller hereby acknowledge that they have
each been represented by counsel in the negotiation, execution and delivery of
this Agreement and that their lawyers have fully explained the meaning of the
Agreement, including in particular the jury-trial waiver.    

 

27



--------------------------------------------------------------------------------

10.9. Construction. Any question of interpretation shall not be resolved by any
rule providing for interpretation against the party who causes the uncertainty
to exist or against the drafter of this Agreement.

10.10. Notices. Any notice, demand or request required or permitted to be given
under the provisions of this Agreement shall be in writing, addressed or
delivered to the parties at the following addresses, facsimile numbers and
electronic mail addresses, as the same may be changed in accordance with the
provisions of this Section:

 

If to Seller:    CBS Radio Stations Inc.    c/o Entercom Communications Corp.   
401 E. City Ave., Suite 809    Bala Cynwyd, PA 19004    Attn: Andrew Sutor   
Facsimile: 610-660-5662    Email: legal.notice@entercom.com   
           Andrew.Sutor@entercom.com             With a copy, which shall not
constitute notice, to:    Lerman Senter, PLLC    2001 L Street Suite 400   
Washington, DC 20046    Attn: Sally A. Buckman    Facsimile: 202-293-7783   
Email: sbuckman@lermansenter.com If to Buyer:    Beasley Media Group, LLC   
3033 Riviera Drive, Suite 200    Naples, FL 34103    Attn: Caroline Beasley   
Facsimile: 239-434-8950    Email: caroline@bbgi.com             With copy, which
shall not constitute notice, to:    Beasley Media Group, LLC    3011 Riviera
Drive, Suite 200    Naples, FL 34103    Attn: General Counsel    Facsimile:
239-434-8950    Email: joyce@bbgi.com

 

28



--------------------------------------------------------------------------------

and to:       Wiley Rein LLP    1776 K Street, NW    Washington, DC 20006   
Attn: Thomas Antonucci and Jerita Salley    Facsimile: 202-719-7049    Email:
tantonucci@wileyrein.com; jsalley@wileyrein.com

Any such notice, demand or request shall be deemed to have been duly delivered
and received (a) on the date of personal delivery, (b) on the date of
transmission, if sent by facsimile and received prior to 5:00 p.m. in the place
of receipt (but only if receipt is confirmed in a document), (c) on the date of
a signed receipt (unless the recipient refuses to provide a signature), if sent
by an overnight delivery service, or (d) on the date of transmission, if sent by
email (provided that a hard copy is also sent via personal delivery).

10.11. Severability. If any court or other Governmental Authority of competent
jurisdiction issues an order or other decision holding any term or provision of
this Agreement invalid, illegal or incapable of being enforced because of any
Law, or if the FCC informally advises the parties that any provision in this
Agreement is invalid, illegal or unenforceable under the Communications Act or
FCC Rules (and will thus preclude the FCC’s grant of the FCC Application), the
parties shall promptly amend this Agreement to eliminate the invalid, illegal or
unenforceable provision so as to effectuate their original intent as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated to the greatest extent possible without any
material adverse effect upon either party. In the absence of any amendment, this
Agreement shall be construed with the invalid, illegal or unenforceable term or
provision deleted so long as such construction does not deprive either party of
the benefits of this Agreement in any material respect.

10.12. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original and both of which together will constitute one
and the same instrument. Facsimile or other electronically-delivered copies of
signature pages to this Agreement, any Buyer Ancillary Agreement, any Seller
Ancillary Agreement or any other document or instrument delivered pursuant to
this Agreement shall be treated as between the parties as original signatures
for all purposes.

10.13. Buyer Obligations. All representations and warranties and obligations of
Buyer under this Agreement shall be joint and several as between each Person
constituting Buyer.

10.14. Effect of TBA. Notwithstanding any other provision of this Agreement to
the contrary, to the extent any breach of a representation, warranty or covenant
made by Seller hereunder directly results from the breach by Buyer of its
obligations under the TBA, Seller shall have no liability to Buyer for such
Seller’s breach.

 

29



--------------------------------------------------------------------------------

11.

DEFINITIONS

11.1. Defined Terms. Unless otherwise stated in this Agreement, the following
terms when used herein shall have the meanings assigned to them below (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Accounts Receivable” means those accounts receivable for the Station in
existence as of the Effective Time that result from Seller’s sale of advertising
time on the Station.

“Accounting Firm” means (a) an independent certified public accounting firm in
the United States of national recognition (other than a firm that then serves as
the independent auditor for Seller, Buyer or any of their respective Affiliates)
mutually acceptable to Seller and Buyer or (b) if Seller and Buyer are unable to
agree upon such a firm, then the independent auditors for Seller and Buyer shall
mutually agree upon a third independent certified public accounting firm, in
which event, “Accounting Firm” shall mean such third firm.

“Action” means any claim, action, suit, arbitration, inquiry, investigation or
other proceeding by or before any Governmental Authority, including any court.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person.

“Agreement” means this Asset Purchase Agreement, including the exhibits and
schedules hereto.

“Assumed Obligations” shall have the meaning set forth in Section 1.3.

“Business Day” whether or not capitalized, means every day of the week excluding
Saturdays, Sundays and federal holidays.

“Buyer” shall have the meaning set forth in the Preamble to this Agreement.    

“ Buyer Ancillary Agreement” shall have the meaning set forth in
Section 3.2(a).    

“Buyer Indemnified Parties” shall have the meaning set forth in Section 7.2(a).

“Claim” shall have the meaning set forth in Section 1.6.

“Closing” shall have the meaning set forth in Section 1.6.

“Closing Date” shall have the meaning set forth in Section 1.6.

“Code” means the Internal Revenue Code of 1986, as amended.

“Communications Act” shall have the meaning set forth in Section 2.6(c).

“Continuing Employees” shall have the meaning set forth in Section 4.7(a).

 

30



--------------------------------------------------------------------------------

“Control” means, as to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The terms “Controlled” and “Controlling” shall have a correlative
meaning.

“Cross-Conditioned Station” shall have the meaning set forth in Section 5.2(e).

“Damaged Asset” shall have the meaning set forth in Section 4.4.

“Defaulting Party” shall have the meaning set forth in Section 8.1(c).

“Effective Time” shall have the meaning set forth in Section 1.6.

“Environmental Laws” shall have the meaning set forth in Section 2.11(a).

“Excluded Assets” shall have the meaning set forth in Section 1.2.

“FCC” shall have the meaning set forth in the Recitals to this Agreement.

“FCC Application” means the application(s) that Seller and Buyer must file with
the FCC requesting its consent to the assignment of the FCC Licenses.

“FCC Consent” means the initial action by the FCC granting the FCC Application.

“FCC Licenses” shall have the meaning set forth in Section 1.1(a).

“FCC Rules” shall have the meaning set forth in Section 2.6(c).

“Final Order” means an action by the FCC (a) that has not been vacated,
reversed, stayed, enjoined, set aside, annulled or suspended, (b) with respect
to which no request for stay, motion or petition for rehearing, reconsideration
or review, or application or request for review or notice of appeal or sua
sponte review by the FCC is pending, and (c) as to which the time for filing any
such request, motion, petition, application, appeal or notice, and for the entry
of orders staying, reconsidering or reviewing on the FCC’s own motion has
expired.

“GAAP” means United States generally accepted accounting principles as in effect
as of the date hereof, consistently applied.

“Governmental Authority” means any federal, state, local or foreign government,
or any part thereof exercising executive, legislative, regulatory or judicial
functions.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” shall have the meaning set forth in Section 2.11(a).

“Intangible Property” shall have the meaning set forth in Section 1.1(d).

 

31



--------------------------------------------------------------------------------

“Law” means any United States (federal, state, local) or foreign statute, law,
code or ordinance, or any regulation, rule, code, order, judgment, injunction,
decree, decision, or policy of any Governmental Authority (including courts).

“Lien” shall have the meaning set forth in Section 1.1.

“Losses” shall have the meaning set forth in Section 7.2(a).

“Material Station Contract” shall mean those Station Contracts which are
identified as Material Station Contracts on Schedule 1.1(c).

“Notice of Disagreement” shall have the meaning set forth in Section 1.7(e).

“Permitted Liens” means, as to any of the Station Assets or as to the Station,
(a) the Assumed Obligations; (b) Liens for Taxes, assessments and other
governmental charges not yet due and payable; (c) in the case of any leased
asset, the rights of any lessor under the applicable lease agreement or any Lien
granted by any lessor under the applicable lease agreement; (d) materialmen’s,
mechanics’, workmen’s, repairmen’s or other Liens arising in the ordinary course
of business, which are released at or prior to Closing; and (e) Liens that do
not affect in any material manner the use or value of the Station Assets to
which they attached.

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association, trust or other legal entity or
organization, including a Governmental Authority or part thereof.

“Purchase Price” shall have the meaning set forth in Section 1.5.

“Real Estate Lease” means a lease of real property or a real property interest
held by Seller and used or held for use in the operation of the Station, except
for the lease related to the Station’s studio located at 555 E. City Avenue,
Bala Cynwyd, PA.

“Release” shall have the meaning set forth in Section 2.11(a).

“Retained Liabilities” shall have the meaning set forth in Section 1.4.    

“Seller” shall have the meaning set forth in the Preamble to this Agreement.    

“Seller Ancillary Agreements” shall have the meaning set forth in
Section 2.2(a).    

“Seller Indemnified Parties” shall have the meaning set forth in Section 7.2(b).

“Settlement Statement” shall have the meaning set forth in Section 1.7(d).

“Station” shall have the meaning set forth in the Recitals to this Agreement.

“Station Assets” shall have the meaning set forth in Section 1.1.

“Station Contracts” shall have the meaning set forth in Section 1.1(c).

 

32



--------------------------------------------------------------------------------

“Station Employees” shall have the meaning set forth in Section 4.7(a).

“Tangible Personal Property” shall have the meaning set forth in Section 1.1(b).

“Tax” or “Taxes” means all federal, state, local or foreign income, excise,
gross receipts, ad valorem, sales, use, employment, franchise, profits, gains,
property, transfer, use, payroll, intangible or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding), together with any interest and any penalties,
additions to tax or additional amounts imposed by any Tax authority with respect
thereto.

“Tax Returns” means all returns, reports and other filings (including elections,
declarations, disclosures, schedules, estimates and information returns)
required to be supplied to a Governmental Authority relating to Taxes.

“TBA” shall have the meaning set forth in the Recitals to this Agreement.

“TBA Commencement Date” shall mean the “Effective Date” as defined in the TBA.

“To Buyer’s knowledge” or any variant thereof means the actual collective
knowledge, after reasonable inquiry, of Caroline Beasley, Mike Cooney, and Joyce
Fitch.

“To Seller’s knowledge,” or any variant thereof, means the actual knowledge,
after reasonable inquiry of David Field, Weezie Kramer, Andrew Sutor, Bob
Philips, John Kennedy, and David Yadgaroff.

“Trade Agreements” shall have the meaning set forth in Section 1.7(a).

“Transfer Taxes” means all excise, sales, use, value added, registration stamp,
recording, documentary, franchise, property, transfer and similar Taxes, levies,
charges and fees.

“Upset Date” shall have the meaning set forth in Section 8.1(a)(v).

11.2. Terms Generally. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms apply to females and feminine terms apply to males. The use of
the plural form shall include the singular, and vice versa, as the context
requires. The term “include,” “includes” or “including” is by way of example and
not limitation.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

SELLER:     CBS RADIO STATIONS INC.     By:  

/s/ Andrew P. Sutor, IV

      Andrew P. Sutor, IV       Executive Vice President BUYER:     BEASLEY
MEDIA GROUP, LLC     By:  

/s/ Caroline Beasley

      Name: Caroline Beasley       Title: Chief Executive Officer     BEASLEY
MEDIA GROUP LICENSES, LLC     By:  

/s/ Caroline Beasley

      Name: Caroline Beasley       Title: Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT B

Amended Credit Agreement

(Attached)



--------------------------------------------------------------------------------

EXECUTION VERSIONCOPY

Deal CUSIP 07403EAK3

Revolving Loan CUSIP 07403EAM9

Term Loan CUSIP 07403EAL1

 

 

CREDIT AGREEMENT

Dated as of November 17, 2017

As amended pursuant to Incremental Term Loan Amendment to Credit Agreement,
dated as of

August 24, 2018

among

BEASLEY BROADCAST GROUP, INC.,

as Holdings,

BEASLEY MEZZANINE HOLDINGS, LLC,

as the Borrower

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

 

GUGGENHEIM SECURITIES, LLC

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

GUGGENHEIM SECURITIES, LLC

as Syndication Agent

BANKUNITED N.A., CAPITAL ONE, N.A.

and

FLORIDA COMMUNITY BANK, N.A.

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Other Interpretive Provisions      6566  

SECTION 1.03.

   Accounting Terms      6667  

SECTION 1.04.

   Rounding      6767  

SECTION 1.05.

   References to Agreements, Laws, Etc.      6767  

SECTION 1.06.

   Times of Day      6767  

SECTION 1.07.

   Timing of Payment or Performance      6768  

SECTION 1.08.

   [Reserved]      6768  

SECTION 1.09.

   Currencies Generally      6768  

SECTION 1.10.

   Certain Determinations      6868  

SECTION 1.11.

   Limited Condition Acquisitions      6869  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     6970  

SECTION 2.01.

   The Loans      6970  

SECTION 2.02.

   Borrowings, Conversions and Continuations of Loans      7071  

SECTION 2.03.

   Letters of Credit      7172  

SECTION 2.04.

   Swing Line Loans      8283  

SECTION 2.05.

   Prepayments      8586  

SECTION 2.06.

   Termination or Reduction of Commitments      9999  

SECTION 2.07.

   Repayment of Loans      99100  

SECTION 2.08.

   Interest      100101  

SECTION 2.09.

   Fees      100101  

SECTION 2.10.

   Computation of Interest and Fees      101102  

SECTION 2.11.

   Evidence of Indebtedness      101103  

SECTION 2.12.

   Payments Generally      102103  

SECTION 2.13.

   Sharing of Payments      104105  

SECTION 2.14.

   Incremental Credit Extensions      105106  

SECTION 2.15.

   Refinancing Amendments      112112  

SECTION 2.16.

   Extension of Term Loans; Extension of Revolving Credit Loans      113114  

SECTION 2.17.

   Defaulting Lenders      117118  

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     119120  

SECTION 3.01.

   Taxes      119120  

SECTION 3.02.

   Illegality      123124  

SECTION 3.03.

   Inability to Determine Rates      124124  

SECTION 3.04.

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      124125  

SECTION 3.05.

   Funding Losses      125126  

SECTION 3.06.

   Matters Applicable to All Requests for Compensation      126126  

SECTION 3.07.

   Replacement of Lenders under Certain Circumstances      127128  

SECTION 3.08.

   Survival      129129  

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     129129  

SECTION 4.01.

   Conditions to initial Credit Extension.      129129  

SECTION 4.02.

   Conditions to All Credit Extensions after the Closing Date      131131  

SECTION 4.03.

   Conditions to Credit Extensions of 2018 Incremental Term Loans      132  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     131133  

SECTION 5.01.

   Existence, Qualification and Power; Compliance with Laws      132133  

SECTION 5.02.

   Authorization; No Contravention      132133  

SECTION 5.03.

   Governmental Authorization; Other Consents      132134  

SECTION 5.04.

   Binding Effect      133134  

SECTION 5.05.

   Financial Statements; No Material Adverse Effect      133134  

SECTION 5.06.

   Borrower Litigation      134135  

SECTION 5.07.

   Compliance with Laws      134135  

SECTION 5.08.

   Ownership of Property; Liens      134135  

SECTION 5.09.

   Environmental Matters      134136  

SECTION 5.10.

   Taxes      135136  

SECTION 5.11.

   ERISA Compliance      135137  

SECTION 5.12.

   Subsidiaries; Equity Interests      136137  

SECTION 5.13.

   Margin Regulations; Investment Company Act      136137  

SECTION 5.14.

   Disclosure      136138  

SECTION 5.15.

   Labor Matters      137138  

SECTION 5.16.

   Insurance      137138  

SECTION 5.17.

   Intellectual Property; Licenses, Etc.      137138  

SECTION 5.18.

   Solvency      137139  

SECTION 5.19.

   Sanctions; Anti-Corruption      138139  

SECTION 5.20.

   Security Documents      138139  

SECTION 5.21.

   No Default      139140  

SECTION 5.22.

   Use of Proceeds      139140  

SECTION 5.23.

   FCC and Station Matters      139140  

ARTICLE VI AFFIRMATIVE COVENANTS

     141142  

SECTION 6.01.

   Financial Statements      141142  

SECTION 6.02.

   Certificates; Other Information      143144  

SECTION 6.03.

   Notices      145146  

SECTION 6.04.

   Payment of Taxes      145146  

SECTION 6.05.

   Preservation of Existence, Etc.      145147  

SECTION 6.06.

   Maintenance of Properties      146147  

SECTION 6.07.

   Maintenance of Insurance      146147  

SECTION 6.08.

   Compliance with Laws; Maintenance of FCC Licenses      146148  

SECTION 6.09.

   Books and Records      147148  

SECTION 6.10.

   Inspection Rights      147148  

SECTION 6.11.

   Additional Collateral; Additional Guarantors      148149  

 

ii



--------------------------------------------------------------------------------

SECTION 6.12.

   Compliance with Environmental Laws      149151  

SECTION 6.13.

   Further Assurances      150151  

SECTION 6.14.

   Maintenance of Ratings      150152  

SECTION 6.15.

   Post-Closing Matters.      150152  

SECTION 6.16.

   Use of Proceeds.      151152  

SECTION 6.17.

   License Subsidiaries.      151152  

SECTION 6.18.

   Sanctions; Anti-Corruption Laws.      152153  

ARTICLE VII NEGATIVE COVENANTS

     152153  

SECTION 7.01.

   Liens      152153  

SECTION 7.02.

   Investments      156157  

SECTION 7.03.

   Indebtedness      159161  

SECTION 7.04.

   Accounting Changes      162163  

SECTION 7.05.

   Dispositions      162163  

SECTION 7.06.

   Restricted Payments      165166  

SECTION 7.07.

   Change in Nature of Business      167168  

SECTION 7.08.

   Transactions with Affiliates      167168  

SECTION 7.09.

   Burdensome Agreements; Restricted Indebtedness Payments      168169  

SECTION 7.10.

   Financial Covenant      170172  

SECTION 7.11.

   Designation of Subsidiaries      171172  

SECTION 7.12.

   Activities of Holdings      171172  

SECTION 7.13.

   Sanctions; Anti-Corruption Use of Proceeds      172173  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     172173  

SECTION 8.01.

   Events of Default      172173  

SECTION 8.02.

   Remedies Upon Event of Default      175176  

SECTION 8.03.

   Application of Funds      175177  

SECTION 8.04.

   Borrower’s Right to Cure      177178  

ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

     177178  

SECTION 9.01.

   Appointment and Authorization of Agents      177178  

SECTION 9.02.

   Delegation of Duties      178179  

SECTION 9.03.

   Liability of Agents      179180  

SECTION 9.04.

   Reliance by Agents      179180  

SECTION 9.05.

   Notice of Default      179181  

SECTION 9.06.

   Credit Decision; Disclosure of Information by Agents      180181  

SECTION 9.07.

   Indemnification of Agents      180181  

SECTION 9.08.

   Agents, Lead Arrangers and Joint Bookrunners in Their Individual Capacities
     181182  

SECTION 9.09.

   Successor Agents      182183  

SECTION 9.10.

   Administrative Agent May File Proofs of Claim      183184  

SECTION 9.11.

   Collateral and Guaranty Matters      183184  

SECTION 9.12.

   Other Agents; Lead Arrangers and Managers      185186  

SECTION 9.13.

   Appointment of Supplemental Agents      185186  

SECTION 9.14.

   Withholding Tax Indemnity      186187  

 

iii



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

     186187  

SECTION 10.01.

   Amendments, Etc.      186187  

SECTION 10.02.

   Notices and Other Communications; Facsimile Copies      190191  

SECTION 10.03.

   No Waiver; Cumulative Remedies      191192  

SECTION 10.04.

   Attorney Costs and Expenses      191192  

SECTION 10.05.

   Indemnification by the Borrower      192193  

SECTION 10.06.

   Payments Set Aside      194194  

SECTION 10.07.

   Successors and Assigns      194194  

SECTION 10.08.

   Confidentiality      203204  

SECTION 10.09.

   Setoff      204205  

SECTION 10.10.

   Interest Rate Limitation      205206  

SECTION 10.11.

   Counterparts      205206  

SECTION 10.12.

   Integration; Termination      206206  

SECTION 10.13.

   Survival of Representations and Warranties      206207  

SECTION 10.14.

   Severability      206207  

SECTION 10.15.

   GOVERNING LAW      206207  

SECTION 10.16.

   WAIVER OF RIGHT TO TRIAL BY JURY      207208  

SECTION 10.17.

   Binding Effect      208208  

SECTION 10.18.

   USA Patriot Act.      208208  

SECTION 10.19.

   No Advisory or Fiduciary Responsibility      208209  

SECTION 10.20.

   Electronic Execution of Assignments      209209  

SECTION 10.21.

   Effect of Certain Inaccuracies      210209  

SECTION 10.22.

   ENTIRE AGREEMENT      210210  

ARTICLE XI GUARANTY

     210210  

SECTION 11.01.

   The Guaranty      210210  

SECTION 11.02.

   Obligations Unconditional      211210  

SECTION 11.03.

   Reinstatement      212213  

SECTION 11.04.

   Subrogation; Subordination      213213  

SECTION 11.05.

   Remedies      214214  

SECTION 11.06.

   Instrument for the Payment of Money      214215  

SECTION 11.07.

   Continuing Guaranty      214215  

SECTION 11.08.

   General Limitation on Guarantee Obligations      214215  

SECTION 11.09.

   Information      215215  

SECTION 11.10.

   Release of Guarantors      215215  

SECTION 11.11.

   Right of Contribution      215216  

SECTION 11.12.

   Judgment Currency      216216  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A(i)

   Commitments

1.01A(ii)

   2018 Incremental Term Loan Amendment Commitments

1.01B

   Collateral Documents

1.01C

   Existing Letters of Credit

1.01D

   Cash Management Banks

1.01G

   Subsidiary Guarantors

2.01

   Closing Date Exchange of Term Loans

2.07A

   Initial Term Loan Amortization Schedule

2.07B

   2018 Incremental Term Loan Amortization Schedule

5.09(a)

   Environmental Matters

5.12A

   Material Subsidiaries

5.17

   Intellectual Property

5.23

   FCC Licenses and Station Matters

5.20

   Filing Offices

6.15

   Post-Closing Matters

7.01

   Existing Liens

7.02(g)

   Existing Investments

7.03(a)

   Existing Indebtedness

7.05

   Existing Sale and Lease-Back Transactions

7.08

   Transactions with Affiliates

10.02

   Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS   

Form of

  

A

   Committed Loan Notice

B-1

   Swing Line Loan Notice

B-2

   Letter of Credit Request

C-1

   Term Note

C-2

   Revolving Credit Note

C-3

   Swing Line Note

D-1

   Compliance Certificate

D-2

   Solvency Certificate

E

   Assignment and Assumption

F

   Security Agreement

G

   [Reserved]

H

   [Reserved]

I-1

   United States Tax Compliance Certificate (Foreign Non-Partnership Lenders)

I-2

   United States Tax Compliance Certificate (Foreign Non-Partnership
Participants)

I-3

   United States Tax Compliance Certificate (Foreign Partnership Lenders)

I-4

   United States Tax Compliance Certificate (Foreign Partnership Participants)

J

   Administrative Questionnaire

K-1

   Affiliated Lender Assignment and Assumption

 

v



--------------------------------------------------------------------------------

K-2    Affiliated Lender Notice K-3    Acceptance and Prepayment Notice K-4   
Discount Range Prepayment Notice K-5    Discount Range Prepayment Offer K-6   
Solicited Discounted Prepayment Notice K-7    Solicited Discounted Prepayment
Offer K-8    Specified Discount Prepayment Notice K-9    Specified Discount
Prepayment Response

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of November 17, 2017 (as amended,
restated, supplemented or otherwise modified from time to time after the date
hereof, this “Agreement”) among Beasley Broadcast Group, Inc., a Delaware
corporation (“Holdings”), Beasley Mezzanine Holdings, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party hereto from time to
time, U.S. Bank National Association, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower has requested that the Lenders extend credit to the Borrower, on a
joint and several basis, in the form of (i) the Initial Term Loans on the
Closing Date in an initial aggregate principal amount of $225,000,000.00 and
(ii) a Revolving Credit Facility in an initial aggregate principal amount of
$20,000,000.00.

The proceeds of the Initial Term Loans, together with the proceeds of the
Initial Revolving Borrowing, if any, will be used by the Borrower to directly or
indirectly refinance its existing indebtedness under the Existing Credit
Agreement, to make certain cash payments required in connection with the WBZ
Asset Swap and to pay the Transaction Expenses.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2018 Incremental Term Loan Acquisition” has the meaning specified in the 2018
Incremental Term Loan Amendment.

“2018 Incremental Term Loan Acquisition Agreement” has the meaning specified in
the 2018 Incremental Term Loan Amendment.

“2018 Incremental Term Loan Amendment” means that certain Incremental Term Loan
Amendment to Credit Agreement, dated as of the 2018 Incremental Term Loan
Amendment Effective Date, by and among Holdings, the Borrower, the Guarantors
party thereto, the 2018 Incremental Term Loan Lenders and the Administrative
Agent. For the avoidance of doubt, the 2018 Incremental Term Loan Amendment
constitutes an Incremental Amendment pursuant to Section 2.14.

 

1



--------------------------------------------------------------------------------

“2018 Incremental Term Loan Amendment Commitments” means, as to each 2018
Incremental Term Loan Lender, its obligation to make the 2018 Incremental Term
Loans, which commitment is in the amount set forth opposite such 2018
Incremental Term Loan Lender’s name on Schedule 1.01A(ii) under the caption
“2018 Incremental Term Loan Amendment Commitment” or in the Assignment and
Assumption pursuant to which such 2018 Incremental Term Loan Lender becomes a
party hereto. The aggregate 2018 Incremental Term Loan Amendment Commitments of
all 2018 Incremental Term Loan Lenders shall be $35,000,000 on the 2018
Incremental Term Loan Amendment Effective Date, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.

“2018 Incremental Term Loan Amendment Effective Date” has the meaning as set
forth in the in the 2018 Incremental Term Loan Amendment.

“2018 Incremental Term Loan Facility” means the 2018 Incremental Term Loan
Amendment Commitments and the provisions herein related to the 2018 Incremental
Term Loans. For the avoidance of doubt, the 2018 Incremental Term Loan Facility
constitutes Incremental Term Loan Commitments and Incremental Term Loans
established pursuant to Section 2.14.

“2018 Incremental Term Loan Funding Date” means the date of the Credit Extension
of the 2018 Incremental Term Loans.

“2018 Incremental Term Loan LCA Test Date” means the 2018 Incremental Term Loan
Amendment Effective Date.

“2018 Incremental Term Loan Lender” means each Incremental Lender that has a
2018 Incremental Term Loan Amendment Commitment or that holds a 2018 Incremental
Term Loan.

“2018 Incremental Term Loans” has the meaning specified in the 2018 Incremental
Term Loan Amendment.

“2018 Incremental Term Loan Note” means a promissory note of the Borrower
payable to any 2018 Incremental Term Loan Lender or its registered assigns
evidencing the aggregate Indebtedness of the Borrower to such 2018 Incremental
Term Loan Lender resulting from the 2018 Incremental Term Loans made by such
2018 Incremental Term Loan Lender.

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit K-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquisition Debt Test” has the meaning set forth in Section 7.03(h).

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

2



--------------------------------------------------------------------------------

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means U.S. Bank National Association, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit J or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means a Person that is (a) an Affiliate of Holdings or
(b) an officer, director or employee of Holdings or any of its Subsidiaries (or
any of the foregoing who ceases to be such an officer, director or employee, as
applicable, on or after the Closing Date) or any Person that is Controlled by
one or more of any such Persons; provided that “Affiliated Lenders” shall not
include Holdings or any of its Subsidiaries.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(l)(i).

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(l)(iii).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate or Base
Rate floor greater than the “floor” then in effect on the Initial Term Loans,
2018 Incremental Term Loans and Revolving Credit Loans, as applicable, or
otherwise; provided that OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees, ticking fees,

 

3



--------------------------------------------------------------------------------

unused line fees and amendment fees (regardless of whether paid in whole or in
part to any or all lenders) or other fees payable to any lead arranger (or its
affiliates) in connection with the commitment or syndication of such
Indebtedness or that are not generally shared by all Lenders providing such
Indebtedness.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the Total
Leverage Ratio as of the last day of such fiscal year is greater than 3.50:1.00,
(b) 25% if the Total Leverage Ratio as of the last day of such fiscal year is
less than or equal to 3.50:1.00 but greater than 3.00:1.00 and (c) 0% if the
Total Leverage Ratio as of the last day of such fiscal year is less than or
equal to 3.00:1.00.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means

(a) with respect to Initial Term Loans and the 2018 Incremental Term Loans, a
percentage per annum equal to: (i) with respect to Eurocurrency Rate Loans,
4.00% per annum and (ii) with respect to Base Rate Loans, 3.00% per annum; and

(b) with respect to Revolving Credit Loans and Letter of Credit Fees, a
percentage per annum equal to: (i) for Eurocurrency Rate Loans and Letter of
Credit fees, 4.00% per annum and (ii) for Base Rate Loans, 3.00% per annum; and

(c) with respect to commitment fees on the unused Revolving Credit Commitments,
the following percentages per annum, based upon the First Lien Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

            Applicable Rate  

Pricing

Level

   First Lien Leverage Ratio      Unused
Commitment
Fee Rate  

1

     < 3.50:1.00        0.375 % 

2

     > 3.50:1.00        0.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, the highest pricing level (i.e., Pricing Level 2) shall apply
(x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after a Specified Event of Default shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

 

4



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“ASR Number” means the Antenna Structure Registration number assigned by the FCC
to certain antenna structures used in connection with the operations of
broadcast stations.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented or invoiced
fees, expenses and disbursements of any law firm and other external legal
counsel.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
Business for the fiscal years ended December 31, 2014, 2015 and 2016 and related
consolidated statements of income, changes in equity and cash flows of Business
for the fiscal years ended December 31, 2014, 2015 and 2016.

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

“Available Amount Basket” shall mean, on any date of determination, an amount
equal to $10,000,000 plus (a) the Cumulative Retained Excess Cash Flow Amount on
such date plus (b) [reserved] plus (c) the cumulative amount of cash and Cash
Equivalent proceeds of new public or private issuances of Equity Interests of
Holdings or any direct or indirect parent of Holdings (other than Disqualified
Equity Interests and any equity contributed as a Designated Equity Contribution)

 

5



--------------------------------------------------------------------------------

that have been issued after the Closing Date to the extent the proceeds thereof
are contributed to Holdings as Qualified Equity Interests, plus (d) capital
contributions to Holdings made in cash or Cash Equivalents (other than
Disqualified Equity Interests and any equity contributed as a Designated Equity
Contribution) after the Closing Date, plus (e) the net cash proceeds received by
Holdings or the Borrower from issuances of Indebtedness and Disqualified Equity
Interests that have been issued after the Closing Date and which are not
required to be applied pursuant to Section 2.05(b) and have been exchanged or
converted into Qualified Equity Interests plus (f) the net cash proceeds
received by Holdings, the Borrower and the Restricted Subsidiaries from sales of
Investments made using the Available Amount Basket (up to the amount, when
combined with any amount set forth in clause (g) below, of the original
Investment), plus (g) returns, profits, distributions and similar amounts
received in cash or Cash Equivalents by Holdings, the Borrower and the
Restricted Subsidiaries on Investments made using the Available Amount Basket
(up to the amount, when combined with any amount set forth in clause (f) above,
of the original Investment), plus (h) the Investments of Holdings, the Borrower
and the Restricted Subsidiaries in any Unrestricted Subsidiary out of the
Available Amount Basket that has been re-designated as a Restricted Subsidiary
or that has been merged or consolidated with or into Holdings, the Borrower or
any of the Restricted Subsidiaries (up to the lesser of (i) the fair market
value (as determined in good faith by the Borrower) of the Investments of
Holdings, the Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such re-designation or merger or consolidation and
(ii) the fair market value of the original Investments by Holdings, the Borrower
and the Restricted Subsidiaries in such Unrestricted Subsidiary) plus (i) the
amount of Declined Proceeds to the extent permitted by Section 2.05(b)(ix) minus
(j) any amounts thereof used to make Investments pursuant to
Section 7.02(a)(i)(y) and/or clause (ii) of Section 7.02(i) after the Closing
Date, in each case on or prior to such date, minus (k) the aggregate amount of
Restricted Payments made pursuant to Section 7.06(e) after the Closing Date and
on or prior to such date, minus (l) the aggregate amount of payments, purchases
and redemptions made after the Closing Date and on or prior to such date
pursuant to Section 7.09(a)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means the highest of (a) the Prime Rate, (b) the Federal Funds Rate
plus 0.50% per annum and (c) one-month Eurocurrency Rate plus 1.00% per annum;
provided that (i) with respect to the Term Loans, “Base Rate” shall be no less
than 2.00% per annum, and (ii) with respect to the Revolving Credit Loans, “Base
Rate” shall be no less than 0.00% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beasley Family” means, collectively, (i) George G. Beasley, a resident of the
State of Florida, (ii) any of such Person’s spouse, ancestors, descendants,
cousins, siblings, or descendants of cousins or siblings, (iii) any trust wholly
revocable by any one or more of such Person, or such individuals described in
(i) or (ii), or any other trust for the benefit of any one or more of such

 

6



--------------------------------------------------------------------------------

Person, such individuals described in (i) or (ii), or any organization to which
gifts at death would qualify for a federal estate charitable deduction under
Section 2055 of the Code, and (iv) any entity that is an Affiliate of any one or
more of such Person, such individuals described in (i) or (ii) or trust
described in (iii).

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits are conducted by and between
banks in the London interbank eurodollar, or other applicable, market.

“Capital Expenditures” means, for any Person in respect of any period, the
aggregate of all expenditures incurred by such Person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such Person; provided, however, that Capital Expenditures for Holdings and the
Restricted Subsidiaries shall not include:

(a) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of Holdings, the Borrower
and the Restricted Subsidiaries within 18 months of receipt of such proceeds,

 

7



--------------------------------------------------------------------------------

(b) interest capitalized in accordance with GAAP during such period,

(c) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Restricted Subsidiary) and for which none of Holdings, the
Borrower or any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person (whether before, during or after such period),

(d) the book value of any asset owned by such Person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period, provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(e) Investments in respect of a Permitted Business Acquisition, or

(f) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash-Capped Facility” has the meaning given it in Section 2.14(d)(v).

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” shall mean:

(a) Dollars, pound sterling or euros;

(b) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding one year;

(c) time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
maturities not exceeding 180 days from the date of acquisition thereof;

(d) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clauses (b) and (c) above entered into with
an Approved Bank;

(e) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;

(f) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A-2 by Moody’s;

(g) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h) instruments equivalent to those referred to in clauses (b) through (g) above
denominated in euros and pound sterling to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction;

 

9



--------------------------------------------------------------------------------

(i) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(g) above; and

(j) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $500,000,000.

“Cash Management Bank” means any Person that (i) is listed on Schedule 1.01D as
of the Closing Date, (ii) was an Agent, a Lender or any Affiliate of an Agent or
Lender at the time it entered into a Treasury Services Agreement with Holdings,
the Borrower or any Restricted Subsidiary, or (iii) becomes an Agent, a Lender
or any Affiliate of an Agent or Lender after it enters into a Treasury Services
Agreement with Holdings, the Borrower or any Restricted Subsidiary and is
designated in writing by the Borrower as a “Cash Management Bank”.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“CFC” means any direct or indirect Subsidiary of a Borrower or a Guarantor that
is a “controlled foreign corporation” within the meaning of section 957 of the
Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall be deemed to occur if (a) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect
on the Closing Date), that is not the Beasley Family or a member thereof, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the issued Equity
Interests of Holdings (or any successor of Holdings) entitled to vote in the
election and/or removal of any member of the board of directors of Holdings (or
any successor of Holdings), (b) the Beasley Family ceases to beneficially own
and control at least 51% of the issued Equity Interests of Holdings (or any
successor of Holdings) entitled to vote in the election and/or removal of any
member of the board of directors of Holdings (or any successor of Holdings), (c)

 

10



--------------------------------------------------------------------------------

all or substantially all of the Borrower’s assets are sold, leased or otherwise
transferred to any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act as in effect on the Closing Date) other than a
wholly-owned subsidiary of Holdings, (d) a plan has been adopted relating to the
liquidation or dissolution of the Borrower or the managing member thereof, or
(e) Holdings shall own, directly or indirectly, less than 100% of the issued
Equity Interests of the Borrower.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving Commitment Increases, Other
Revolving Credit Commitments, Initial Term Commitments, Incremental Term
Commitments or Refinancing Term Commitments of a given Refinancing Series and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Revolving Credit Loans under Extended Revolving Credit Commitments of a given
Extension Series, Revolving Credit Loans under Other Revolving Credit
Commitments, Initial Term Loans, Incremental Term Loans, Refinancing Term Loans
of a given Refinancing Series or Extended Term Loans of a given Extension
Series. Revolving Credit Commitments, Incremental Revolving Credit Commitments,
Extended Revolving Credit Commitments, Other Revolving Credit Commitments,
Initial Term Commitments, Incremental Term Commitments or Refinancing Term
Commitments (and in each case, the Loans made pursuant to such Commitments) that
have different terms and conditions shall be construed to be in different
Classes. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class. There shall be no more than an aggregate of two Classes of
revolving credit facilities and five Classes of term loan facilities under this
Agreement.

“Closing Date” means November 17, 2017.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted or
purported to be granted, in each case, pursuant to any Collateral Document.

“Collateral Agent” means U.S. Bank National Association, in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date, subject to the limitations and
exceptions of this Agreement, duly executed by each party thereto;

 

11



--------------------------------------------------------------------------------

(b) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in (i) all the Equity Interests of the Borrower and (ii) all
Equity Interests of each Restricted Subsidiary directly owned by any Loan Party
in each case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction); provided that, only with respect to the voting Equity
Interests of each CFC or FSHCO, no more than 65% of such voting Equity Interests
and no interests in any direct or indirect subsidiary of a CFC or FSHCO shall be
required to be pledged hereunder;

(c) the Obligations and the Guaranty shall have been secured by a perfected
first priority security interest in, and Mortgages on, substantially all now
owned and hereafter acquired tangible and intangible assets (in the case of Real
Property, only to the extent such Real Property is Material Real Property) of
each Loan Party (including but not limited to accounts receivable, inventory,
equipment, general intangibles (including contract rights), deposit and
securities accounts, investment property, intellectual property, Material Real
Property, intercompany notes, instruments, chattel paper and documents, letter
of credit rights, commercial tort claims and proceeds of the foregoing), in each
case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction);

(d) subject to limitations and exceptions of this Agreement and the Collateral
Documents, the Administrative Agent shall have received for each Material Real
Property (i) counterparts of a Mortgage with respect to such Material Real
Property duly executed and delivered by the record owner of such property in
form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien (subject only to Liens described in
clause (ii) below) on the property and/or rights described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and evidence that
all filing and recording taxes and fees have been paid or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent (it being
understood that if a mortgage tax will be owed on the entire amount of the
indebtedness evidenced hereby, then the amount secured by each Mortgage shall be
limited to 100% of the fair market value of the relevant property at the time
the Mortgage is entered into if such limitation results in such mortgage tax
being calculated based upon such fair market value) together with such
certificates, affidavits, indemnities, questionnaires or returns as may be
necessary or advisable in connection with the recording or filing thereof, and
such financing statements and other instruments as may be necessary or advisable
to grant a lien under the laws of the applicable jurisdiction on the fixtures
located on such Material Real Property and to issue the Mortgage Policies (as
defined below), (ii) a fully paid policy of title insurance (or a marked-up
title insurance commitment having the effect of a policy of title insurance)
naming the Collateral Agent as the insured for its benefit and that of the
Secured Parties and their respective successors and assigns (the “Mortgage
Policies”) issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent (the “Title Company”) in form and
substance and in an amount reasonably acceptable to the Administrative Agent
(not to exceed 100% of the fair market value of the real properties covered
thereby), insuring each Mortgage to be a valid subsisting first priority Lien on
the property described therein, free and clear of all Liens other than Liens
permitted pursuant to Section 7.01 and other Liens reasonably acceptable to the
Administrative Agent, each of which shall have been supplemented by such
endorsements

 

12



--------------------------------------------------------------------------------

as shall be reasonably requested by the Collateral Agent, to the extent such
endorsements are available in the applicable jurisdiction at commercially
reasonable rates, and including such reinsurance arrangements (with direct
access) as reasonably required by the Administrative Agent, (iii) a survey of
each Material Real Property that is prepared by a surveyor or engineer licensed
to perform surveys in the jurisdiction which such Material Real Property is
located, is certified to the Collateral Agent and the Title Company, is
compliant with the minimum standard detail requirements of the American Land
Title Association, and is sufficient for the Title Company to remove the
standard survey exception from the applicable Mortgage Policy (a “Survey”);
provided that a Survey shall not be required to the extent that an existing
survey, not more than five years old, together with an affidavit of no change
are submitted to the Collateral Agent and the Title Company and the
Title Company thereby removes the standard survey exception from the applicable
Mortgage Policy and provides reasonable and customary survey-related
endorsements (iv) legal opinions, addressed to the Administrative Agent, the
Collateral Agent and the Secured Parties, reasonably acceptable to the
Administrative Agent as to such matters relating to the Mortgages on the
Material Real Property as the Administrative Agent may reasonably request, and
(iv) a completed “life of the loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Material Real Property on which
any “building” (as defined in the Flood Insurance Laws) is located, duly
executed and acknowledged by the appropriate Loan Parties, together with
evidence of flood insurance as and to the extent required under Section 6.07(c)
hereof; and

(e) after the Closing Date, (i) any direct parent of the Borrower (other than
Holdings) and (ii) each direct and indirect Restricted Subsidiary of Holdings
that is not then a Guarantor and not an Excluded Subsidiary shall become a
Guarantor and signatory to this Agreement pursuant to a joinder agreement in
accordance with Section 6.11, 6.13 or 6.15, as applicable, and a party to the
applicable Collateral Documents in accordance with Section 6.11 or 6.15;
provided that notwithstanding the foregoing provisions, any Subsidiary of
Holdings that Guarantees any Restricted Indebtedness, any Credit Agreement
Refinancing Indebtedness or any Permitted Refinancing of any of the foregoing
shall be a Guarantor hereunder for so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or the obtaining of title insurance or taking other actions with
respect to, (i) any fee owned Real Property other than Material Real Property
and any leasehold rights and interests in Real Property (including landlord
waivers, estoppels and collateral access letters), (ii) (a) motor vehicles and
other assets subject to certificates of title and (b) commercial tort claims
where the amount of damages claimed by the applicable Loan Party is less than
$1,000,000 (it being understood that all such assets are still intended to
constitute Collateral, even though perfection beyond a UCC filing is not
required hereunder, (iii) any particular asset, if the pledge thereof or the
security interest therein is prohibited by Law (including any requirement to
obtain the consent of any Governmental Authority or third party) other than to
the extent such prohibition is expressly deemed ineffective under the

 

13



--------------------------------------------------------------------------------

Uniform Commercial Code or other applicable Law notwithstanding such
prohibition, (iv) Equity Interests in any Person (other than the Borrower and
any Restricted Subsidiaries) that is an Excluded Subsidiary or that are
prohibited from being pledged or otherwise secured pursuant to applicable Laws
or the terms of any applicable organizational documents without the consent of
one or more third parties other than Holdings, the Borrower or any of the
Restricted Subsidiaries (other than to the extent such prohibition is expressly
deemed ineffective under the Uniform Commercial Code or other applicable Law
notwithstanding such prohibition), (v) any permitted agreements or other
property or rights of a Loan Party arising under, subject to, or evidenced by
any permitted contract, lease, instrument, license, state or local franchises,
charters and authorizations, purchase money security interest or similar
arrangement or document to the extent the pledges thereof and security interests
therein are prohibited by such permitted agreements (including permitted liens,
leases, licenses, state or local franchises, charters and authorizations,
purchase money security interest or similar arrangement or document) or would
violate or invalidate such permitted agreements or create a right of termination
in favor of any party thereto (other than a Loan Party), other than proceeds and
receivables thereof, except to the extent the pledge of such permitted
agreements or other property or rights is expressly deemed effective (or such
prohibition or right of termination is deemed ineffective) under the
Uniform Commercial Code or other applicable law or principle of equity
notwithstanding such prohibition, (vi) licenses, leases, other agreements and
any other property and assets to the extent that the Collateral Agent may not
validly possess a security interest therein under applicable Laws or the pledge
or creation of a security interest in which would require governmental consent,
approval, license or authorization (except that cash proceeds of dispositions
thereof in accordance with applicable Law shall constitute Collateral),
(vii) the creation or perfection of pledges of, or security interests in, any
property or assets that would result in material adverse tax consequences to
Holdings, the Borrower or any of the Restricted Subsidiaries, as determined in
the reasonable judgment of the Borrower in consultation with the Collateral
Agent, (viii) letter of credit rights, except to the extent constituting a
support obligation for other Collateral as to which perfection of the security
interest in such other Collateral is accomplished solely by the filing of a UCC
financing statement (it being understood that no actions shall be required to
perfect a security interest in letter of credit rights, other than the filing of
a Uniform Commercial Code financing statement), (ix) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal Law, (x) Margin Stock, (xi) any FCC License, except at such
times and to the extent that a security interest in such FCC License is
permitted under applicable law and (xii) any particular assets if the
Administrative Agent and the Borrower reasonably agree that the burden, cost or
consequences of creating or perfecting such pledges or security interests in
such assets or obtaining title insurance is excessive in relation to the
benefits to be obtained therefrom by the Lenders under the Loan Documents;

(B) the foregoing definition shall not require (i) control agreements with
respect to any cash, deposit accounts, securities accounts or commodities
accounts (other than cash collateral accounts created pursuant to the terms of
this Agreement) (ii) promissory notes

 

14



--------------------------------------------------------------------------------

evidencing debt in a principal amount of less than $5,000,000 shall not be
required to be delivered, (iii) notices be required to be sent to account
debtors or other contractual third-parties prior to the occurrence of an Event
of Default that is continuing or (iv) any collateral assignment, security
agreement, debenture, pledge agreement, or other similar agreement, instrument
or document that creates or purports to create a Lien in favor of the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties, in each case, which is governed by the laws of a jurisdiction other
than the United States or any state thereof;

(C) the Administrative Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines in
writing, in consultation with the Borrower, that the creation or perfection of
security interests and Mortgages on, or obtaining of title insurance or taking
other actions, or any other compliance with the requirements of this definition
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents; provided that the Collateral Agent shall have received on
or prior to the Closing Date (i) UCC financing statements in appropriate form
for filing under the UCC in the jurisdiction of incorporation or organization of
each Loan Party, and (ii) all certificates, registers, and/or instruments
representing and/or evidencing issued Equity Interests of Holdings, the Borrower
and the Subsidiaries (other than Subsidiaries of the Business), and to the
extent received from the Seller after commercially reasonable efforts to receive
such certificates or otherwise without undue burden or expense, the Domestic
Subsidiaries of the Business (other than Unrestricted Subsidiaries) accompanied
by instruments of transfer and stock powers undated and endorsed in blank (or,
confirmation in lieu of delivery thereof that such certificates, powers and
instruments have been sent for overnight delivery to the Collateral Agent or its
counsel);

(D) the foregoing definition shall not require any Guarantee by any Guarantor
of, or any grant of security by any Guarantor to secure, as applicable, any
Excluded Swap Obligations of such Guarantor; and

(E) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, each of the Mortgages on Material Real
Property, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent or the Collateral Agent pursuant to Section 4.01,
Section 6.11, Section 6.13 or Section 6.15, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.

 

15



--------------------------------------------------------------------------------

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Incremental Term Commitment (including, without limitation, the 2018
Incremental Term Loan Amendment Commitments) or Refinancing Term Commitment of a
given Refinancing Series as the context may require.

“Committed Loan Notice” means a notice of a (a) Borrowing, (b) conversion of
Loans from one Type to the other, or (c) continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations and policies of the FCC promulgated thereunder, as from time
to time in effect.

“Company Parties” means the collective reference to Holdings, the Borrower and
the Restricted Subsidiaries and

“Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1.

“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of any Person and its Restricted Subsidiaries for such period plus (a) the sum
of (in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (xxi) (but excluding subclause (xvii)) of
this clause (a) reduced such Consolidated Net Income for the respective period
for which Consolidated EBITDA is being determined):

(i) provision for Taxes based on income, profits, losses or capital of Holdings
and the Restricted Subsidiaries for such period to the extent that such
provision for taxes was deducted in calculating Consolidated Net Income
(including, without limitation, federal, property, state, franchise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations); adjusted for the tax effect of all adjustments made to
Consolidated Net Income),

(ii) Interest Expense of Holdings and the Restricted Subsidiaries for such
period (net of interest income of Holdings and the Restricted Subsidiaries for
such period) and to the extent not reflected in Interest Expense, costs of
surety bonds in connection with financing activities,

(iii) depreciation, amortization (including, without limitation, amortization of
intangibles (including Capitalized Software Expenditures) and deferred financing
fees) and other non-cash expenses (including, without limitation write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets and the impact of purchase accounting on Holdings, the
Borrower and the Restricted Subsidiaries for such period),

 

16



--------------------------------------------------------------------------------

(iv) the amount of any restructuring costs and charges (which, for the avoidance
of doubt, shall include restructuring charges and costs related to acquisitions
or investments after the Closing Date permitted under the terms hereof, closure
or consolidation of facilities, retention, severance, relocation costs or
expenses, integration costs, transition costs, pre-opening or opening costs for
facilities, signing, retention and completion bonuses, costs incurred in
connection with any strategic initiatives (including multi-year strategic
initiatives), costs incurred in connection with acquisitions and non-recurring
product and intellectual property development, project start-up costs, and other
restructuring charges representing cash items (including duplicative running
costs), and, in each case, consulting and other professional fees and expenses
related to the implementation of any of the foregoing); provided that with
respect to each such restructuring charge, the Borrower shall have delivered to
the Administrative Agent an officers’ certificate specifying and quantifying
such expense or charge and stating that such expense or charge is a
restructuring charge; provided further that the aggregate amount of add-backs
pursuant to this clause (iv) or clauses (xii)(A) or (xvii), together with the
amount of any adjustments made pursuant to the last paragraph of the definition
of “Pro Forma Basis”, in a Test Period do not exceed 15% of Consolidated EBITDA
for the applicable period (with such calculation being made prior to giving
effect to such add-back),

(v) any other non-cash charges, expenses, or losses,

(vi) other non-operating charges, costs or expenses in connection with the
Transactions (including, without limitation, any fees and expenses incurred
hereunder or under any other Loan Document including any waivers, supplements,
or amendments entered into in connection with any Loan Document after the
Closing Date), Permitted Business Acquisitions (or any other acquisition not
otherwise permitted that requires a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), Investments, recapitalizations,
Dispositions, issuances or repayments of indebtedness, issuances of equity
securities, sale processes, refinancing transactions or amendments or other
modifications of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
whether or not successful),

(vii) the minority interest expense consisting of subsidiary income attributable
to minority equity interests of third parties in any non-wholly owned Subsidiary
that is a Restricted Subsidiary in such period or any prior period, except to
the extent of dividends declared or paid on Equity Interests held by third
parties,

(viii) accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations, and any similar accounting
in prior periods,

(ix) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in each case in connection with acquisitions and investments,
to the extent actually paid and expensed,

 

17



--------------------------------------------------------------------------------

(x) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, acquisition or any
sale, conveyance, transfer or other Disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as Holdings has
received notification from the applicable carrier that it intends to indemnify
or reimburse such expenses, charges or losses and that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (A) not denied by the applicable carrier in
writing within 180 days and (B) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within such 365 days), such expenses, charges or losses,

(xi) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty event or business interruption,

(xii) pro forma adjustments in respect of (A) cost savings, operating expense
reductions and cost synergies related to mergers and other business
combinations, acquisitions, divestitures, restructurings, cost savings
initiatives and other similar initiatives consummated by Holdings, the Borrower
or any Restricted Subsidiary and projected by Holdings in good faith to result
from actions taken or expected to be taken (in the good faith determination of
Holdings) within 18 months after the date any such transaction is consummated,
and (B) “run rate” cost savings, operating expense reductions and synergies
related to the Original Transactions projected by Holdings in good faith to
result from actions either taken or expected to be taken within 18 months after
the Original Closing Date, so long as such cash savings and synergies are
reasonably identifiable and factually supportable; provided that the aggregate
amount of add-backs pursuant to this clause (xii)(A) and clauses (iv) and
(xvii), together with the amount of any adjustments made pursuant to the last
paragraph of the definition of “Pro Forma Basis”, in a Test Period do not exceed
15% of Consolidated EBITDA for the applicable period (with such calculation
being made prior to giving effect to such add-back),

(xiii) extraordinary or one-time bonuses or other forms of compensation paid to
employees,

(xiv) unusual, extraordinary or non-recurring losses,

(xv) other deferred or non-cash expenses relating to trade for such period,

 

18



--------------------------------------------------------------------------------

(xvi) costs, fees, expenses and other payments made by a Loan Party to any
Person that is not an Affiliate of a Loan Party pursuant to a Marketing
Agreement in connection with a Permitted Business Acquisition,

(xvii) losses and charges incurred in connection with the reformatting of any
Stations; provided that the aggregate amount of add-backs pursuant to this
clause (xvii) and clauses (iv) and (xii)(A), together with the amount of any
adjustments made pursuant to the last paragraph of the definition of “Pro Forma
Basis”, in a Test Period do not exceed 15% of Consolidated EBITDA for the
applicable period (with such calculation being made prior to giving effect to
such add-back),

(xviii) pro forma adjustments in connection with the Transactions previously
disclosed to the Administrative Agent,

(xix) management and audit fees in connection with any Pension Plan assumed as a
part of the Transactions,

(xx) taxes, fees, expenses and other payments made by a Loan Party in connection
with ownership of that certain Real Property located at 277 East Longden Avenue,
Irwindale, CA 91706, and

(xxi) reserves or added accruals pertaining to the self-funding of insurance
plans.

minus (b) without duplication and to the extent the respective amounts described
in this clause (b) increased such Consolidated Net Income for the respective
period for which Consolidated EBITDA is being determined, (i) non-cash items
increasing Consolidated Net Income of Holdings, the Borrower and the Restricted
Subsidiaries for such period (but excluding any such items which represent the
reversal in such period of any accrual of, or cash reserve for, anticipated cash
charges in any prior period where such accrual or reserve is no longer
required), (ii) unusual, extraordinary or non-recurring gains and (iii) non-cash
revenue relating to trade.

“Consolidated First Lien Debt” means (a) Consolidated Total Debt outstanding
under Facilities plus (b) the portion of Indebtedness of Holdings, the Borrower
and the Restricted Subsidiaries included in Consolidated Total Debt that is
secured by Liens that are secured on a first priority basis; minus (c) the
lesser of (x) the aggregate amount of cash and Cash Equivalents (other than
Restricted Cash) on the balance sheet of Holdings, the Borrower and the
Restricted Subsidiaries as of such date and (y) $20,000,000.

“Consolidated Interest Expense” means, with respect to Holdings, the Borrower
and the Restricted Subsidiaries on a consolidated basis for any period, Interest
Expense for such period, less the sum of (a) pay-in-kind Interest Expense or
other noncash Interest Expense (including as a result of the effects of
acquisition method of accounting or pushdown accounting), (b) to the extent
included in Interest Expense, the amortization of any financing fees paid by, or
on behalf of, Holdings, the Borrower or any Restricted Subsidiary, including
such fees paid in connection with the Transactions, (c) the amortization of
deferred financing costs, debt discounts or premiums, debt issuance costs,
commissions and expenses, or fees in respect of Swap Agreements, (d) cash
interest income of Holdings, the Borrower and the Restricted Subsidiaries for
such period, (e) the accretion or accrual of discounted liabilities during such
period, (f) non-cash interest expense

 

19



--------------------------------------------------------------------------------

attributable to the movement of the mark-to-market valuation of obligations
under Swap Agreements or other derivative instruments pursuant to FASB
Accounting Standards Codification No. 815-Derivatives and Hedging, (g) any
one-time cash costs associated with breakage in respect of hedging agreements
for interest rates, and (h) all non-recurring cash interest expense consisting
of liquidated damages for failure to timely comply with registration rights
obligations and financing fees, all as calculated on a consolidated basis in
accordance with GAAP; provided that (i) Consolidated Interest Expense shall
exclude any one-time financing fees paid in connection with the Transactions or
any amendment of this Agreement and (ii) Consolidated Interest Expense shall
exclude annual agency fees paid to the Administrative Agent and/or the
Collateral Agent.

“Consolidated Net Income” means, for any period, the aggregate of the Net Income
of Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis; provided, however, that

(a) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded
(but if such operations are classified as discontinued due to the fact that they
are subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of),

(b) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the directors of Holdings) shall be excluded,

(c) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of Indebtedness (including obligations
under Swap Agreements) shall be excluded,

(d) (i) the Net Income (loss) for such period of any Person that is not a
Restricted Subsidiary, the Borrower, or Holdings, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to Holdings, the Borrower or a Restricted Subsidiary
thereof in respect of such period and (ii) the Net Income for such period shall
include any dividend, distribution or other payment in respect of equity paid in
cash by such Person in excess of the amounts included in the preceding
clause (i),

(e) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(f) any non-cash charges from the application of the purchase method of
accounting in connection with the Transactions or any future acquisition, to the
extent such charges are deducted in computing such Consolidated Net Income shall
be excluded,

 

20



--------------------------------------------------------------------------------

(g) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,

(h) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any gains or losses on interest rate and foreign currency
derivatives and any foreign currency transaction gains or losses shall be
excluded,

(i) all non-cash gains, losses, expenses or charges attributable to the movement
in the mark-to-market valuation of Indebtedness, Swap Agreements or other
derivative instruments will be excluded,

(j) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock appreciation or similar rights, stock options, any
restricted stock plan or other rights to officers, directors and employees of
Holdings, the Borrower or any of the Restricted Subsidiaries shall be excluded,

(k) accruals and reserves that are established or adjusted after the closing of
any acquisition that are so required as a result of such acquisition in
accordance with GAAP or changes as a result of the adoption or modification of
accounting policies during such period, whether effected through a cumulative
effect adjustment, restatement or a retroactive application shall be excluded,
and

(l) for purposes of calculating the Available Amount Basket only, the Net Income
for such period of any Subsidiary (that is not a Loan Party) of Holdings shall
be excluded to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders or
members, unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived (provided that the net loss of any
such Subsidiary shall be included to the extent funds are disbursed by such
Person or any other Subsidiary of such Person in respect of such loss and that
Consolidated Net Income of such Person shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) by such Subsidiary to Holdings, the Borrower
or one of the Restricted Subsidiaries in respect of such period to the extent
not already included therein).

There shall be excluded from Consolidated Net Income for any period the effects
from applying recapitalization or purchase accounting, including applying
recapitalization or purchase accounting to inventory, property and equipment,
software, goodwill and other intangible assets, in-process research and
development and deferred revenue required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to Holdings, the Borrower and the Restricted Subsidiaries), as a result of
any acquisition consummated prior to the Closing Date and any Permitted Business
Acquisitions (or Investments similar to those made for Permitted Business
Acquisitions) or the amortization or write-off of any amounts thereof (including
any write off of in-process research and development).

 

21



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, at any time of determination, the total
assets of Holdings, the Borrower and the Restricted Subsidiaries on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of Holdings delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with any of
the Transactions or any Permitted Business Acquisition), consisting of
Indebtedness for borrowed money, Capital Lease Obligations and debt obligations
evidenced by promissory notes or similar instruments; provided that Consolidated
Total Debt shall not include Indebtedness (i) in respect of letters of credit,
except to the extent of unreimbursed amounts thereunder; provided that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Total Debt until three Business Days after such amount is drawn and
(ii) of Unrestricted Subsidiaries; it being understood, for the avoidance of
doubt, that obligations under Swap Agreements do not constitute Consolidated
Total Debt.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate”.

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Term Loans and Revolving Credit Loans
(or Revolving Credit Commitments), or any then-existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier, and, in the case of Refinancing Term
Loans, a Weighted Average Life to Maturity equal to or greater, than the
Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees and expenses
associated with the refinancing, (iii) in the case of Other Revolving Credit
Commitments, shall have no commitment reduction that is not applicable to the
Refinanced Debt, (iv) any such Indebtedness is not guaranteed by any Person that
does not guarantee the Obligations, (v) (x) if the Refinanced Debt is secured by
a Lien on any Collateral (whether equally and ratably with, or junior to, the
Lien of the Secured Parties or otherwise), such Credit Agreement Refinancing
Indebtedness may be secured by a Lien on such

 

22



--------------------------------------------------------------------------------

Collateral (including any Collateral pursuant to after-acquired property clauses
to the extent any such Collateral would have secured the Refinanced Debt) on
terms relating to such Collateral not materially less favorable to the Secured
Parties (as determined conclusively by the Borrower and evidenced by a
certificate of an authorized officer of the Borrower) than those contained in
the documentation (including any intercreditor agreement) governing the
Refinanced Debt, or on terms otherwise then permitted by Section 7.01 and
(y) any such Indebtedness is not secured by any assets not constituting
Collateral, (vi) such Indebtedness will have terms and conditions (other than
pricing and optional prepayment provisions) that are substantially identical to,
or less favorable, taken as a whole, to the lenders providing such Credit
Agreement Refinancing Indebtedness, the terms and conditions of the Facilities
and Loans being refinanced (as reasonably determined by the Borrower in good
faith, which determination shall be conclusive) except to the extent any
covenant or provision that is added for the benefit of any such Credit Agreement
Refinancing Indebtedness (x) is also added for the benefit of the Loan Documents
for the benefit of all existing Lenders (which may, in consultation with the
Administrative Agent, be accomplished without further requirement accordance
with the terms of Section 10.01) or (y) is only applicable after the Maturity
Date of the Facilities existing at the time of such Credit Agreement Refinancing
Indebtedness, and (vii) such Refinanced Debt shall be repaid, repurchased,
retired, defeased or satisfied and discharged, all accrued interest, fees,
premiums (if any) and penalties in connection therewith shall be paid, and all
commitments thereunder terminated, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to the amount
of Excess Cash Flow for all Excess Cash Flow Periods ending after the Closing
Date that is not (and, in the case of any Excess Cash Flow Period where the
respective required date of prepayment has not yet occurred pursuant to
Section 2.05(b), will not on such date of required prepayment be) required to be
applied in accordance with Section 2.05(b) (for the avoidance of doubt, without
giving effect to Section 2.05(b)(x)).

“Current Assets” means, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all assets (other than cash and Cash Equivalents or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries as current assets at such
date of determination, other than amounts related to current or deferred Taxes
based on income or profits.

“Current Liabilities” means, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of Holdings, the Borrower and the Restricted
Subsidiaries as current liabilities at such date of determination, other than
(a) the current portion of any debt or Capital Lease Obligations, (b) accruals
of Interest Expense (excluding Interest Expense that is due and unpaid),
(c) accruals for current or deferred Taxes based on income or profits,
(d) accruals, if any, of transaction costs resulting from the

 

23



--------------------------------------------------------------------------------

Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
Consolidated EBITDA included in the definition of such term.

“Debt Service” shall mean, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis for any period, Consolidated
Interest Expense for such period plus scheduled principal amortization of
Consolidated Total Debt for such period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, administration, assignment for
the benefit of creditors, moratorium, rearrangement, receivership,
administrative receivership, insolvency, reorganization, voluntary arrangement,
scheme of arrangement or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(ix).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.00% per annum; provided that with respect to overdue principal,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan, plus 2.00% per annum, in
each case to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designated Equity Contribution” has the meaning set forth in Section 8.04(a).

“Designated Non-Cash Consideration” means all non-cash consideration received by
Holdings, the Borrower or a Restricted Subsidiary in connection with a
Disposition pursuant to Section 7.05(f) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the fair market value of such consideration and the
basis of such valuation (which amount will be reduced by the fair market value
of the portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

“Discount Prepayment Accepting Lender” has the meaning set forth in Section
2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(C)(1).

 

24



--------------------------------------------------------------------------------

“Discount Range Prepayment Notice” means a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit K-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any issued Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments and the termination or expiration of all outstanding Letters of
Credit (unless the Outstanding Amount of the L/C Obligations related thereto has
been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer)), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and other than as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to

 

25



--------------------------------------------------------------------------------

the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the expiration or
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other issued Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), the Borrower or the Restricted Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased or mandatorily redeemed by the Borrower or the Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Disqualified Lenders” means (i) the competitors of the Borrower, Holdings or
Business and their respective subsidiaries specified to the Administrative Agent
and the Lead Arrangers by the Borrower in writing from time to time,
(ii) mezzanine lenders that do not invest in syndicated loans , (iii) venture
capital firms that do not invest in syndicated loans, (iv) certain banks,
financial institutions and other institutional lenders and other entities that
have been specified to the Lead Arrangers by the Borrower in writing on or prior
to the Closing Date and (v) any of the known affiliates of the entities
described in the forgoing clauses (i), (ii) and (iii) readily identifiable by
name, but excluding any affiliate that is primarily engaged in, or that advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course and with respect to which the
applicable entity described in the forgoing clauses (i), (ii) or (iii) does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity; provided that no supplement to the list
of Disqualified Lenders shall apply retroactively to disqualify any person that
has previously acquired an assignment or participation or allocation in any of
the Facilities.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event”.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

26



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Engagement Letter” means that certain letter agreement, dated as of October 24,
2017, by and among the Borrower, Holdings, Guggenheim Securities, LLC and U.S.
Bank National Association.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the environment,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, partnership interests, rights, participations or other equivalents
(however designated) of capital stock of (or other ownership or profit interests
or units in) such Person and all of the warrants, options or other rights for
the purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

27



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (g) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in material liability to a Loan Party
or any Restricted Subsidiary; (h) the imposition of any material liability under
Title IV of ERISA, other than for ordinary contributions or PBGC premiums due
but not delinquent under Section 4007 of ERISA, upon a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate; or (i) the imposition of a lien
upon property or rights of a Loan Party or any Restricted Subsidiary or any
ERISA Affiliate pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the London Interbank Offered
Rate administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) appearing on the applicable Reuters
screen page (or on any successor or substitute page which may be designated by
the Administrative Agent as provided below) as of 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If the applicable Reuters screen page
(or on any successor or substitute page which may be designated by the
Administrative Agent as provided below) is not available to the Administrative
Agent for any reason, then the “Eurocurrency Rate” for such Interest Period
shall instead be the rate per annum equal to the London Interbank Offered Rate
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time), two (2) Business Days prior to the commencement of
such Interest Period, for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided
that, if no such interest settlement rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) is available to the Administrative Agent, the “Eurocurrency Rate” for such
Interest Period shall instead be the rate per annum determined by the
Administrative Agent (which rate, including without limitation the
Administrative Agent’s designation of any successor interest rate index if the
rate index described above shall become temporarily unavailable or shall cease
to exist, shall be determinative in the absence of manifest error) to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by U.S. Bank National Association and with a
term equivalent to such Interest Period would be offered by U.S. Bank

 

28



--------------------------------------------------------------------------------

National Association or one of its Affiliate to first-class banks in the
interbank market for such currency at their request as of 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period;
provided, further that, (i) with respect to the Initial Term Loan Facility and
2018 Incremental Term Loan Facility, the Eurocurrency Rate shall be no less than
1.00% per annum and (ii) if the Eurocurrency Rate as otherwise calculated in
accordance with the foregoing would be less than zero, such rate shall be deemed
to be zero for all purposes under this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“euro” means the single currency of participating member states of the Economic
and Monetary Union of the European Union.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis for any Excess Cash Flow Period,
Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
for such Excess Cash Flow Period, minus, without duplication,

(a) Debt Service for such Excess Cash Flow Period,

(b) any voluntary prepayment permitted hereunder of term Indebtedness during
such Excess Cash Flow Period (other than the Term Loans or the Revolving Credit
Loans), in each case to the extent not financed, or intended to be financed,
using the proceeds of the incurrence of long-term Indebtedness or the issuance
of Equity Interests, so long as the amount of such prepayment is not already
reflected in Debt Service,

(c) (i) Capital Expenditures by Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period
(excluding Capital Expenditures made in such Excess Cash Flow Period where a
certificate in the form contemplated by the following clause (d) was previously
delivered) that are paid in cash, and (ii) the aggregate consideration paid in
cash during such Excess Cash Flow Period in respect of Permitted Business
Acquisitions and other Investments permitted under Section 7.02(i) to the extent
not financed, or intended to be financed, using the proceeds of the incurrence
of long-term Indebtedness or the issuance of Equity Interests,

(d) (i) Capital Expenditures that Holdings, the Borrower or any Restricted
Subsidiary shall, during such Excess Cash Flow Period, become obligated to make
but that are not made during such Excess Cash Flow Period; provided that the
Borrower shall certify in the Compliance Certificate for such Excess Cash Flow
Period that such Capital Expenditures and the delivery of the related equipment
will be made in the following Excess Cash Flow Period, and (ii) the aggregate
consideration that Holdings, the Borrower or any Restricted Subsidiary shall,
during such Excess Cash Flow Period, become obligated to make in respect of
Permitted Business Acquisitions and other Investments permitted under
Section 7.02(i) but that are not made during such Excess Cash Flow Period;
provided that Holdings or the Borrower shall certify in the Compliance
Certificate for such Excess Cash Flow Period that a binding agreement exists for
such Permitted Business Acquisitions or other Investment to be made in the
following Excess Cash Flow Period,

 

29



--------------------------------------------------------------------------------

(e) Taxes paid in cash by Holdings, the Borrower and the Restricted Subsidiaries
on a consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period (provided that
any amount so deducted that will be paid after the close of such Excess Cash
Flow Period shall not be deducted again in a subsequent Excess Cash Flow Period)
and for which reserves have been established, including income tax expense and
withholding tax expense incurred in connection with cross-border transactions
involving any Foreign Subsidiaries,

(f) an amount equal to any increase in Working Capital of Holdings, the Borrower
and the Restricted Subsidiaries for such Excess Cash Flow Period,

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of Consolidated
EBITDA or Interest Expense,

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by Holdings during such Excess Cash Flow Period and permitted
dividends paid by Holdings, the Borrower or by any Restricted Subsidiary to any
Person other than Holdings, the Borrower or any of the Restricted Subsidiaries
during such Excess Cash Flow Period, in each case in accordance with
Section 7.06(b), (d), (g) and (k),

(i) amounts paid in cash during such Excess Cash Flow Period on account of
(x) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as noncash reductions of Consolidated Net
Income in determining Consolidated EBITDA of Holdings, the Borrower and the
Restricted Subsidiaries in a prior Excess Cash Flow Period and (y) reserves or
accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating Consolidated EBITDA to the extent
such items represented a cash payment (which had not reduced Excess Cash Flow
upon the accrual thereof in a prior Excess Cash Flow Period), or an accrual for
a cash payment, by Holdings, the Borrower and the Restricted Subsidiaries or did
not represent cash received by Holdings, the Borrower and the Restricted
Subsidiaries, in each case on a consolidated basis during such Excess Cash Flow
Period,

 

30



--------------------------------------------------------------------------------

(l) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(m) the amount related to cost savings, operating expense reductions and cost
synergies that were added back in calculating Consolidated EBITDA to the extent
such items did not otherwise increase Net Income or Consolidated Net Income
during such Excess Cash Flow Period,

plus, without duplication,

(n) an amount equal to any decrease in Working Capital for such Excess Cash Flow
Period,

(o) all proceeds received during such Excess Cash Flow Period of Capital Lease
Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions and
any other Indebtedness, in each case to the extent used to finance any Capital
Expenditure (other than Indebtedness under this Agreement to the extent there is
no corresponding deduction to Excess Cash Flow above in respect of the use of
such Borrowings),

(p) all amounts referred to in clause (c) above to the extent funded with the
proceeds of the issuance of Equity Interests of, or capital contributions to,
Holdings after the Closing Date (to the extent not previously used to prepay
Indebtedness (other than Revolving Credit Loans or Swing Line Loans), made in
any investment or capital expenditure or otherwise for any purpose resulting in
a deduction to Excess Cash Flow in any prior Excess Cash Flow Period) or any
amount that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” if not so spent, in each case to the
extent there is a corresponding deduction from Excess Cash Flow above,

(q) to the extent any permitted Investments or Capital Expenditures and the
corresponding delivery of equipment referred to in clause (d) above do not occur
in the Excess Cash Flow Period of Holdings specified in the certificate of
Holdings or the Borrower provided pursuant to clause (d) above, the amount of
such Investments or Capital Expenditures that were not so made in the Excess
Cash Flow Period of Holdings specified in such certificates,

(r) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of Consolidated
EBITDA or (ii) such payments do not reduce Consolidated Interest Expense,

(s) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.05(b)(ii)),

(t) to the extent deducted in the computation of Consolidated EBITDA, cash
interest income, and

 

31



--------------------------------------------------------------------------------

(u) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating Consolidated EBITDA
to the extent either (x) such items represented cash received by Holdings, the
Borrower or any Restricted Subsidiary or (y) does not represent cash paid by
Holdings, the Borrower or any Restricted Subsidiary, in each case on a
consolidated basis during such Excess Cash Flow Period.

“Excess Cash Flow Period” means each fiscal year of Holdings commencing with the
fiscal year ending December 31, 2018.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or Contractual Obligations existing on the Closing Date (or,
in the case of any newly formed or acquired Subsidiary, in existence at the time
of formation or acquisition thereof but not entered into in contemplation
hereof) from guaranteeing the Obligations or if guaranteeing the Obligations
would require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
obtained or, if reasonably requested by the Administrative Agent, is obtained
after commercially reasonable efforts to obtain the same), (c) any other
Subsidiary with respect to which, in the reasonable judgment of the Borrower in
consultation with the Administrative Agent, providing a Guarantee would result
in material adverse tax consequences, (d) any other Subsidiary with respect to
which the Administrative Agent and the Borrower reasonably agree that the burden
or cost or other consequences of providing a Guarantee shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (e) any CFC or any
direct or indirect subsidiary of any CFC, (f) any not-for-profit Subsidiaries,
(g) any Unrestricted Subsidiaries, (h) any FSHCO or any direct or indirect
subsidiary of any FSHCO, (i) any captive insurance subsidiaries, (j) any joint
ventures if guaranteeing the Obligations would require third party (other than
Holdings, the Borrower and the Restricted Subsidiaries) consent, approval,
license or authorization, unless such consent, approval, license or
authorization has been obtained, (k) any Immaterial Subsidiary and (l) any
Subsidiary established or created pursuant to Section 7.02(u) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period immediately prior to such acquisition.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee or security interest
thereof, as applicable) is or becomes illegal under the Commodity Exchange Act
or any rule, regulation, or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof). If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.

 

32



--------------------------------------------------------------------------------

“Excluded Taxes” mean, with respect to any Agent or any Lender (i) Taxes imposed
on or measured by its net income, however denominated, and franchise Taxes and
branch profits Taxes, in each case, (a) imposed as a result of such recipient
being organized under the laws of or having its principal office (or, in the
case of any Lender, its applicable Lending Office) located in the jurisdiction
imposing such Tax (or any political subdivision thereof), or (b) imposed as a
result of any present or former connection between such Lender or Agent and such
jurisdiction other than any connections arising from having executed, delivered,
become a party to, engaged in any transactions pursuant to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document
(such Taxes, “Other Connection Taxes”), (ii) Taxes attributable to the failure
by any Agent or Lender to comply with Section 3.01(d), (iii) in the case of any
Lender (other than an assignee pursuant to a request by the Borrower under
Section 3.07), any U.S. federal withholding Tax imposed pursuant to a law that
is in effect on the date such Lender acquires its interest in the applicable
Loan, Commitment or L/C Obligation, or designates a new Lending Office, except
to the extent such Lender (or its assignor, if any) was entitled immediately
prior to the time of designation of a new Lending Office (or assignment) to
receive additional amounts with respect to such withholding Tax pursuant to
Section 3.01, and (iv) any withholding Taxes imposed under FATCA. For the
avoidance of doubt, the term “Lender” for purposes of this definition shall
include each L/C Issuer and Swing Line Lender.

“Existing Credit Agreement” means that certain credit agreement dated as of the
Original Closing Date, by and among Holdings, the Borrower, the other Guarantors
party thereto, the lenders from time to time party thereto and Royal Bank of
Canada, as the administrative agent.

“Existing Letters of Credit” means each letter of credit listed on
Schedule 1.01C.

“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).

“Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning provided in Section
2.16(b).

“Extended Term Loans” has the meaning provided in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(c).

“Extending Term Lender” has the meaning provided in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.16(d).

“Extension Election” has the meaning provided in Section 2.16(c).

 

33



--------------------------------------------------------------------------------

“Extension Request” means any Term Loan Extension Request or Revolver Extension
Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Initial Term Loans, a given Class of the 2018 Incremental
Term Loans, a given Class of Incremental Term Loans or Term Commitments, a given
Refinancing Series of Refinancing Term Loans, a given Extension Series of
Extended Term Loans, the Revolving Credit Facility, a given Class of Incremental
Revolving Credit Commitments, a given Refinancing Series of Other Revolving
Credit Commitments, or a given Extension Series of Extended Revolving Credit
Commitments, as the context may require.

“fair market value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower in good faith (which
determination shall be conclusive).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
Regulations or official administrative interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any governmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCC” means the Federal Communications Commission and any successor governmental
agency performing functions similar to those performed by the Federal
Communications Commission on the date hereof.

“FCC License” means any of the material licenses, authorizations, consents,
waivers, approvals, registrations and permits relating to the Stations granted
or issued by the FCC to any Loan Party and required under the Communications Act
or otherwise used in the operation of any of the Stations and all extensions,
additions and renewals thereto or thereof.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Fee Letters” mean, collectively, (i) that certain Fee Letter dated as of
October 24, 2017 by and among the Borrower, Holdings and U.S. Bank National
Association and (ii) that certain Fee Letter dated as of October 24, 2017 by and
among the Borrower, Holdings and Guggenheim Securities, LLC.

 

34



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the greater of (a) zero percent (0.0%)
and (b) the rate per annum calculated by the Federal Reserve Bank of New York
based on such day’s federal funds transactions by depository institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Central
time) on such day for such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Financial Covenant” means the covenant set forth in Section 7.10.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated First Lien Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of Holdings, the Borrower and the Restricted
Subsidiaries for such Test Period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“First Lien Intercreditor Agreement” means an intercreditor agreement reasonably
satisfactory to the Administrative Agent and the Collateral Agent between the
Collateral Agent and one or more collateral agents or representatives for the
holders of Credit Agreement Refinancing Indebtedness issued or incurred pursuant
to Section 7.03(n) that is intended to be secured on a pari passu basis with the
Obligations.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(ix).

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“FSHCO” means any direct or indirect Subsidiary of the Borrower or a Guarantor
that owns no material assets other than equity interests (or equity interests
treated as indebtedness) of one or more direct or indirect CFCs.

 

35



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) GAAP shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to any election under FASB ASC Topic 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Holdings or any of its
Subsidiaries at “fair value,” as defined therein, and Indebtedness shall be
measured at the aggregate principal amount thereof, and (ii) the accounting for
operating leases and capital leases under GAAP as in effect on the date hereof
(including, without limitation, Accounting Standards Codification 840) shall
apply for the purposes of determining compliance with the provisions of this
Agreement, including the definition of Capital Lease Obligations; provided that
lease obligations that are treated as Capital Lease Obligations solely by virtue
of being entered into with an Affiliate shall be treated as operating lease
obligations.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

36



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) Holdings, (ii) the Subsidiary Guarantors
listed on Schedule 1.01G as of the Closing2018 Incremental Term Loan Amendment
Effective Date (provided, that for the avoidance of doubt, no Immaterial
Subsidiary shall be required to be listed on Schedule 1.01G), (iii) those
Subsidiaries that issue a Guarantee of the Obligations after the Closing Date
pursuant to Section 6.11 or otherwise, at the option of the Borrower, issue a
Guarantee of the Obligations (other than, with respect to any such Subsidiary,
any Excluded Swap Obligations of such Subsidiary) after the Closing Date and
(iv) solely in respect of any Secured Hedge Agreement or Treasury Services
Agreement to which the Borrower is not a party, the Borrower, in each case,
until the Guaranty thereof is released in accordance with this Agreement.

“Guaranty” means, collectively, the guaranty of the Obligations (other than,
with respect to any Guarantor, any Excluded Swap Obligations of such Guarantor)
by the Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, or other emissions that are
regulated pursuant to, or which could give rise to liability under, applicable
Environmental Law.

“Hedge Bank” means any Person that was an Agent, a Lender or an Affiliate of any
Agent or a Lender at the time it entered into a Secured Hedge Agreement or that
becomes an Agent, a Lender or an Affiliate of an Agent or a Lender at any time
during which such arrangement is in effect, in its capacity as a party thereto.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Immaterial Subsidiary” means any Subsidiary that, as of the date of the most
recent financial statements required to be delivered pursuant to Section 6.01(a)
or (b), does not have (a) assets (when combined with the assets of all other
Immaterial Subsidiaries after eliminating intercompany obligations) in excess of
5.0% of Consolidated Total Assets or (b) revenues (when combined with the
revenues of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) for the period of four consecutive fiscal quarters ending on such
date in excess of 5.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

 

37



--------------------------------------------------------------------------------

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c), including,
but without limitation, the 2018 Incremental Term Loan Lenders.

“Incremental Loan” has the meaning set forth in Section 2.14(b), including, but
without limitation, the 2018 Incremental Term Loans.

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in Section
2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in Section
2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in Section
2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Agreement;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) accruals for payroll and (iii) other
liabilities accrued in the ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

38



--------------------------------------------------------------------------------

(f) all Capital Lease Obligations; and

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, (i) unless such Indebtedness is expressly made non-recourse to such
Person or (ii) except to the extent such Person’s liability for such
Indebtedness is otherwise expressly limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) exclude all trade liabilities and intercompany liabilities among Holdings,
the Borrower and the Restricted Subsidiaries having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business. The amount of any net obligation under any Swap
Agreement on any date shall be deemed to be the Swap Termination Value thereof
as of such date. The amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Closing Date in an amount not to exceed the aggregate amounts
specified or referred to in the definition of the term “Permitted Initial
Revolving Credit Borrowing Purposes”; provided, that, without limitation,
Letters of Credit may be issued on the Closing Date to backstop or replace
letters of credit, guarantees and performance or similar bonds outstanding on
the Closing Date (including deemed issuances of Letters of Credit under this
Agreement resulting from existing issuers of letters of credit outstanding on
the Closing Date agreeing to become L/C Issuers under this Agreement).

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A(i) under the caption

 

39



--------------------------------------------------------------------------------

“Initial Term Commitment” or in the Assignment and Assumption pursuant to which
such Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14). The initial aggregate amount of the Initial Term Commitments on
the Closing Date is $225,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Intellectual Property Security Agreement” means each Copyright Short
Form Security Agreement, Trademark Short Form Security Agreement and Patent
Short Form Security Agreement (each as defined in the Security Agreement), in
each case executed and delivered pursuant to the Security Agreement.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Expense” means, with respect to any Person for any period, the sum of
(a) gross interest expense of such Person for such period on a consolidated
basis, including (i) the amortization of deferred financing costs, debt
discounts or premiums, debt issuance costs, commissions and expenses, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, (iv) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (v) net costs under hedging agreements and
(vi) redeemable preferred stock dividend expenses, (b) capitalized interest of
such Person and (c) dividends and similar distributions made in cash in respect
of Disqualified Equity Interests of such Person. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by Holdings, the Borrower and the
Restricted Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
(commencing with December 2017) and the Maturity Date of the Facility under
which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or less than one month thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

40



--------------------------------------------------------------------------------

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, excluding, in the case of Holdings, the
Borrower and the Restricted Subsidiaries, intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Holdings, the Borrower and the Restricted Subsidiaries
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment.

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of the relevant Letter of Credit).

“Joint Bookrunners” means Guggenheim Securities, LLC and U.S. Bank National
Association in their respective capacities as joint bookrunners under this
Agreement.

“Joint Venture” means any joint venture or similar arrangement (in each case,
regardless of legal formation), including but not limited to collaboration
arrangements, profit sharing arrangements or other similar contractual
arrangements.

“Junior Financing Documentation” means any documentation governing any
Restricted Indebtedness.

“Junior Lien Intercreditor Agreement” means an intercreditor reasonably
satisfactory to the Administrative Agent and the Collateral Agent between the
Collateral Agent and one or more collateral agents or representatives for the
holders of Permitted Ratio Debt issued or incurred pursuant to Section 7.03(m)
or Credit Agreement Refinancing Indebtedness issued or incurred pursuant to
Section 7.03(n), in each case, that is intended to be secured on a second lien
(or other junior lien) basis to the liens securing the Obligations.

 

41



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, directives, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means U.S. Bank National Association, the L/C Issuers listed on
Schedule 1.01C (solely with respect to the Existing Letters of Credit (including
any amendment, renewal or replacement thereof)) and any other Lender that
becomes an L/C Issuer in accordance with Section 2.03(k) or 10.07(k), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. If there is more than one L/C
Issuer at any given time, the term L/C Issuer shall refer to the relevant L/C
Issuer(s).

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 2.03(l). For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“LCA Election” has the meaning specified in Section 1.11.

 

42



--------------------------------------------------------------------------------

“LCA Test Date” has the meaning specified in Section 1.11.

“Lead Arrangers” means Guggenheim Securities, LLC and U.S. Bank National
Association, in their respective capacities as joint lead arrangers and joint
bookrunners under this Agreement.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Revolving Credit Loans or reimbursement
obligations in respect of Letters of Credit required to be made by it, which
refusal or failure is not cured within two Business Days after the date of such
refusal or failure; (ii) the failure of any Lender to pay over to the
Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless subject to a good faith dispute; (iii) a Lender has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations, or has made a public statement to that effect with respect
to its funding obligations, under the Revolving Credit Facility or under other
agreements generally in which it commits to extend credit; (iv) a Lender has
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with its prospective funding obligations under the
Revolving Credit Facility (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iv) upon receipt of such written
confirmation by the Administrative Agent) or (v) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event or a Bail-in Action. For the avoidance of doubt, a Lender Default
shall only apply with respect to a Lender in respect of each Facility with
respect to which such Lender Default applies.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any debtor relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interests in any Lender or
any person that directly or indirectly Controls such Lender by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

 

43



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder,
including the Existing Letters of Credit.

“Letter of Credit Fees” has the meaning set forth in Section 2.03(h).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit, which shall be substantially in the
form of Exhibit B-2 or otherwise in a form reasonably acceptable to the relevant
L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Sublimit” means the lesser of (a) $5,000,000 and (b) the
aggregate unused amount of the Revolving Credit Commitments then in effect. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“License Sub” means any special purpose Subsidiary of Borrower that holds FCC
Licenses and “License Subs” means all such License Subs.

“Lien” means any mortgage, pledge, hypothecation, assignment (by way of security
or otherwise), deposit arrangement, encumbrance having the effect of security,
lien (statutory or other), charge (legal or equitable), or preference, priority
or other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, and any Capital Lease Obligations having substantially the same
economic effect as any of the foregoing).

“Limited Condition Acquisition” means any acquisition by the Borrower or one or
more of the Restricted Subsidiaries permitted pursuant to the Loan Documents
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing and which is designated as a Limited Condition Acquisition
by the Borrower or such Restricted Subsidiary in writing to the Administrative
Agent and the Lenders; provided that the Consolidated Net Income (and any other
financial defined term derived therefrom) shall not include any Consolidated Net
Income of or attributable to the target company or assets associated with any
such Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition unless
and until the closing of such Limited Condition Acquisition shall have actually
occurred.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan and any extensions of credit under any
Revolving Commitment Increase).

 

44



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Intercreditor Agreement to the extent
then in effect and (v) any Refinancing Amendment, Incremental Amendment or
Extension Amendment.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Marketing Agreement” means any time brokerage agreement, local marketing
agreement or management services agreement or similar arrangement with respect
to the management or programming of any radio station (including the Stations)
or any other broadcast properties to which Borrower or any of its Subsidiaries
is a party in effect at such time; provided that Marketing Agreement shall not
include any of the foregoing with respect to any AM Station for which Borrower
or any of its Subsidiaries is the FCC Licensee.

“Marketing Agreement Payments” means, for any period, all costs, fees, expenses
or other payments made by any Loan Party to any Person that is not an Affiliate
of a Loan Party pursuant to any Marketing Agreement.

“Master Agreement” has the meaning set forth in the definition of “Swap
Agreement.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and the Restricted Subsidiaries, taken as a whole or (b) material
impairment of the validity and enforceability of, or a material impairment of
the material rights, remedies or benefits available to, the Lenders, any L/C
Issuer or any Agent under any Loan Document.

“Material Real Property” means any Real Property owned in fee by any Loan Party
with a fair market value in excess of $2,000,000 (with respect to real property
acquired after the Closing Date, at the time of acquisition) and located in the
United States; provided that no Real Property owned in fee by any Loan Party as
of the Closing Date shall be considered “Material Real Property”.

“Maturity Date” means (i) with respect to the Initial Term Loans and the 2018
Incremental Term Loans, November 1, 2023, (ii) with respect to the Revolving
Credit Commitments, the date that is five years after the Closing Date,
(iii) with respect to any tranche of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date applicable thereto as specified in
the applicable Extension Request accepted by the respective Lender or Lenders,
(iv) with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Refinancing Amendment and (v) with respect to any Incremental Term
Loans or Incremental Revolving Credit Commitments, the final maturity date
applicable thereto as specified in the applicable Incremental Amendment.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

45



--------------------------------------------------------------------------------

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement”.

“Mortgage” means a fully executed and notarized mortgage, deed of trust, or a
deed to secure debt, as applicable, in proper form for filing or recording in
all filing or recording offices, if any, that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien (subject only to Liens described in the Mortgage Policies) on the
property and/or rights described therein made by a Loan Party in favor of the
Collateral Agent for the benefit of the Secured Parties, in each case, in form
and substance reasonably satisfactory to the Collateral Agent and with such
terms and provisions as may be required by the applicable Laws of the relevant
jurisdiction, as the same may be amended, modified, restated or supplemented
from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 3(37) or 4001(a)(3) of ERISA, to which Holdings, the Borrower, any
Restricted Subsidiary or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by Holdings, the Borrower or any
of the Restricted Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by a Lien (other than a Lien that ranks pari passu
with or subordinated to the Liens securing the Obligations) on the asset subject
to such Disposition or Casualty Event and that is required to be repaid (and is
timely repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition or
Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of Holdings, the Borrower or a wholly owned Restricted Subsidiary as
a result thereof, (iv) taxes paid or reasonably estimated to be payable as a
result thereof, and (v) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by Holdings, the Borrower or any of
the Restricted Subsidiaries including, without limitation, pension

 

46



--------------------------------------------------------------------------------

and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Disposition or Casualty Event occurring on the date of such
reduction); provided, that, if no Event of Default exists at the time such
commitment to reinvest is entered into, the Borrower may reinvest any portion of
such proceeds in assets useful for its business (which shall include any
Investment permitted by this Agreement) within 12 months of such receipt and
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 12 months of such receipt, so reinvested or contractually
committed to be so reinvested (it being understood that if any portion of such
proceeds are not so used within such 12-month period but within such 12-month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within 18 months of initial
receipt, such remaining portion shall constitute Net Proceeds as of the date of
such termination or expiry without giving effect to this proviso; it being
further understood that such proceeds shall constitute Net Proceeds
notwithstanding any investment notice if there is a Specified Event of Default
at the time of a proposed reinvestment unless such proposed reinvestment is made
pursuant to a binding commitment entered into at a time when no Specified Event
of Default was continuing); provided, further, that no proceeds realized in a
single transaction or series of related transactions shall constitute Net
Proceeds unless (x) such proceeds shall exceed $1,000,000 or (y) the aggregate
net proceeds excluded under clause (x) exceeds $2,000,000 in any fiscal year
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds under this clause (a)); and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by Holdings,
the Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of
all taxes paid or reasonably estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such incurrence,
issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings, the Borrower or any Affiliate of
the foregoing shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), and (b) was not previously (and is
not concurrently being) applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was or is (or may
have been) contingent on receipt of such amount or utilization of such amount
for a specified purpose.

 

47



--------------------------------------------------------------------------------

“Note” means a 2018 Incremental Term Loan Note, a Term Note, a Revolving Credit
Note or a Swing Line Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, Holdings, the Borrower and the Restricted Subsidiaries
arising under any Loan Document or otherwise with respect to any Loan or Letter
of Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
Holdings, the Borrower or a Restricted Subsidiary of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and (y) obligations of Holdings, the Borrower or any Restricted
Subsidiary thereof arising under any Secured Hedge Agreement or any Treasury
Services Agreement. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding the foregoing, (a) the obligations of Holdings, the Borrower or
any Restricted Subsidiary under any Secured Hedge Agreement or any Treasury
Services Agreement shall be secured and guaranteed pursuant to the Collateral
Documents and the Guaranty only to the extent that, and for so long as, the
other Obligations are so secured and guaranteed and (b) the definition of
“Obligations” shall not require, or result in, the Guarantee by any Guarantor,
or grant of security interest by any Guarantor to secure, as applicable, any
Excluded Swap Obligations of such Guarantor.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate of incorporation or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate of incorporation or memorandum and articles of association,
formation or organization and operating agreement (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, deed of trust, filing
or notice with respect thereto filed in connection with its incorporation,
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

48



--------------------------------------------------------------------------------

“Original Closing Date” means November 1, 2016.

“Original Transactions” means, collectively, (a) the acquisition by Holdings,
directly or indirectly, of all the ownership interests of Greater Media, Inc.
and other related transactions contemplated by the Agreement and Plan of Merger,
dated as of July 19, 2016, by and among, Holdings, Beasley Media Group 2, Inc.,
Greater Media, Inc. and Peter A. Bordes Jr. (including payments relating to
contingent bonus amounts), (b) the issuance by Holdings of common equity to the
equity holders of Greater Media, Inc. as partial consideration for the
acquisition described in clause (a), and (c) the disposition of selected
stations and related assets to the Entercom Communications Corp. on January 6,
2017.

“Other Applicable Indebtedness” has the meaning specified in Section
2.05(b)(ii).

“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the aggregate outstanding amount thereof on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes thereto as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

 

49



--------------------------------------------------------------------------------

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Business Acquisition” means any acquisition of all or substantially
all the assets of, or all the Equity Interests (other than directors’ qualifying
shares) in, a Person or a business unit, division, product line or line of
business of a Person (or any subsequent Investment made in a Person, division or
line of business previously acquired in a Permitted Business Acquisition);
provided that (a) before and after giving effect thereto, no Event of Default
has occurred and is continuing, (b) the acquired Person or assets are in the
same or a complementary line of business as the Borrower and its Subsidiaries,
(c) the acquisition is not hostile and (d) to the extent required pursuant to
Section 6.11, the Collateral and Guarantee Requirement will be satisfied with
respect to the acquired Person and its Subsidiaries (other than any Subsidiary
of the acquired Person that is designated as an Unrestricted Subsidiary pursuant
to Section 7.11).

“Permitted First Priority Refinancing Debt” mean any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any secured loans incurred by
Borrower in the form of one or more tranches of loans under this Agreement;
provided that (i) such Indebtedness is secured by the Collateral pursuant to the
Collateral Documents on a pari passu basis (but without regard to the control of
remedies) with the Obligations and is not secured by any property or assets
other than the Collateral, (ii) such Indebtedness is not at any time guaranteed
by any Persons other than Persons that are Guarantors and (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) on or prior to the date that is the Latest Maturity Date at the time
such Indebtedness is incurred or issued.

“Permitted First Priority Refinancing Notes” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets other than the Collateral, (ii) such Indebtedness is not
at any time guaranteed by any Persons other than Persons that are Guarantors,
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and a customary acceleration right after
an event of default) on or prior to the date that is the Latest Maturity Date at
the time such Indebtedness is incurred or issued, (iv) the security agreements
relating to such Indebtedness are substantially the same as or more favorable to
the Loan Parties than the Collateral Documents

 

50



--------------------------------------------------------------------------------

(with such differences as are reasonably satisfactory to the Administrative
Agent) (provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such security agreements or drafts of the such
security agreements, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)) and (v) an Other Debt
Representative acting on behalf of the holders of such Indebtedness shall have
become party to each Intercreditor Agreement. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Initial Revolving Credit Borrowing Purposes” means one or more
Borrowings of Revolving Credit Loans that, do not in the aggregate, exceed
$5,000,000 (i) to finance the Transactions and Transaction Expenses, (ii) for
working capital needs and (iii) to fund any fees required to be funded on the
Closing Date.

“Permitted Incremental Debt” has the meaning provided in Section 7.03(o).

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Persons other than Guarantors, and (iii) to the extent secured, the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent)
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such security agreements or drafts of the such
security agreements, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)).

“Permitted Ratio Debt” means any junior lien or unsecured Indebtedness of the
Borrower or any Restricted Subsidiary so long as immediately after giving effect
on a Pro Forma Basis thereto and to the use of the proceeds thereof and
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements required by Section 6.01 have been
delivered (i) no Event of Default shall be continuing or result therefrom and
(ii) the Total Leverage Ratio is no greater than 4.50:1.00; provided that any
such Indebtedness shall (A) have a maturity date that is (and in the case of any
unsecured or junior Lien Indebtedness, no scheduled payment, redemption or
sinking fund or similar payments or obligations until) at least ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (B) have a

 

51



--------------------------------------------------------------------------------

Weighted Average Life to Maturity equal to or greater than the Term Loans,
(C) if such Indebtedness is secured, (x) it shall be secured on a junior basis
to the Facilities, and (y) it shall be subject to the Junior Lien Intercreditor
Agreement, and (D) have covenants and events of default (excluding for the
avoidance of doubt pricing, rate floors, discounts, fees, premiums and optional
prepayment or redemption provisions) that in the good faith determination of the
Borrower are not materially less favorable (when taken as a whole) to the
Borrower than the terms and conditions of the Loan Documents (when taken as a
whole) unless (1) Lenders under the Initial Term Loan Facility and the 2018
Incremental Term Loan Facility also receive the benefit of such more restrictive
covenants or events of default (without any consent being required) or (2) any
such provisions apply after the Maturity Date of the Initial Term Loans and 2018
Incremental Term Loans (provided that a certificate from a Responsible Officer
of the Borrower as to the satisfaction of the conditions described in this
clause (D) delivered at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements of this clause (D),
shall be conclusive unless the Administrative Agent notifies the Borrower within
such five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); provided,
further, that any such Indebtedness incurred by a Restricted Subsidiary that is
not a Loan Party does not exceed in the aggregate at any time outstanding
$10,000,000.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred (including original issue discount and
upfront fees), in connection with such modification, refinancing, refunding,
renewal, replacement, exchange or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(h), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, (c) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Sections 7.03(h), at the time thereof, no Event of Default shall
have occurred and be continuing and (d) (i) to the extent such Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement, exchange or extension is
subordinated in right of payment to the Obligations on terms, taken as a whole,
at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (ii) such modification, refinancing, refunding, renewal,
replacement, exchange or extension is incurred by the Person who is the obligor
of, and does not have greater guarantees or security than, the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended
and (iii) if the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended was subject to an Intercreditor Agreement, the
holders of such modified, refinanced, refunded, renewed, replaced, exchanged or
extended Indebtedness (if such Indebtedness is secured) or their representative
on their behalf shall become party to such Intercreditor Agreement.

 

52



--------------------------------------------------------------------------------

“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral; (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) an Other Debt Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the provisions of the Junior Lien Intercreditor Agreement as a “Second Priority
Representative” thereunder, and (iv) such Indebtedness meets the Permitted Other
Debt Conditions. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions referred to in clauses (i) and
(ii) of the definition thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Prime Rate” means the rate of interest per annum announced from time to time by
U.S. Bank National Association as its prime rate in effect at its principal
office in New York City and notified to the Borrower, changing when and as said
prime rate changes. The prime rate is not necessarily the lowest rate charged by
the Administrative Agent to its customers.

“Pro Forma Basis” means, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

(a) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Disposition and to any Permitted Business Acquisition (or any
similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 7.02 or 7.05), in each case that occurred
during the Reference Period; and

 

53



--------------------------------------------------------------------------------

(b) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes not to finance any acquisition) incurred or permanently repaid
during the Reference Period shall be deemed to have been incurred or repaid at
the beginning of such period and (y) Interest Expense of such Person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower or Holdings and, for any fiscal period ending on or prior to the first
anniversary of a Permitted Business Acquisition, Disposition or Specified
Transaction (or any similar transaction or transactions that require a waiver or
consent of the Required Lenders pursuant to Section 7.02 or 7.05), may include
adjustments to reflect operating expense reductions and other operating
improvements or synergies reasonably expected to result from such Permitted
Business Acquisition, Disposition, Specified Transaction or other similar
transaction, to the extent that the Borrower or Holdings delivers to the
Administrative Agent (i) a certificate of a Responsible Officer of the Borrower
or Holdings setting forth such operating expense reductions and other operating
improvements or synergies and (ii) information and calculations supporting in
reasonable detail such estimated operating expense reductions and other
operating improvements or synergies; provided that the aggregate amount of such
adjustments to reflect operating expense reductions and other operating
improvements or synergies made pursuant to this paragraph, together with amounts
added back pursuant to clause (iv), (xii)(A) and (xvii) in the definition of
“Consolidated EBITDA”, in any Test Period, shall not exceed 15% of Consolidated
EBITDA for such Test Period (with such calculation being made prior to giving
effect to any such adjustment or add-back).

“Pro Forma Financial Statements” has the meaning set forth in Section
5.05(a)(i).

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

 

54



--------------------------------------------------------------------------------

“Public Lender” has the meaning set forth in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Ratio-Based Incremental Facility” has the meaning given it in Section
2.14(d)(v)

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Reference Period” has the meaning set forth in the definition of the term “Pro
Forma Basis”.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing” means the repayment in full of all existing third party
Indebtedness for borrowed money of Business (other than Indebtedness set forth
on Schedule 7.03(a)), if any, and the termination and release of all
commitments, security interests and guarantees in respect thereof.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and, in the case
of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

 

55



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Related Parties” means, with respect to any Indemnitee, all Controlled
Affiliates or controlling persons of such Indemnitee and its or their respective
officers, directors, employees, agents, advisors or other representatives, in
each case, directly involved in such Indemnitee’s actions hereunder and only to
the extent acting on the express instructions of such Indemnitee.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing or dispersing.

“Remaining Present Value” means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Repricing Transaction” means (a) any amendment, amendment and restatement or
other modification of the Loan Documents that has the effect of reducing the
All-In Yield then in effect for Initial Term Loans and the primary purpose of
which is to reduce the All-In Yield of the Initial Term Loans and (b) any
transaction in which all or any portion of the Initial Term Loans are
voluntarily prepaid or mandatorily prepaid with the net cash proceeds of
issuances, offerings or placement of broadly syndicated term loans under credit
facilities, or refinanced substantially concurrently with the incurrence of, or
conversion of the Initial Term Loans into, new broadly syndicated term loans
under credit facilities that has an All-In Yield lower than the All-In Yield in
effect for the Initial Term Loans so prepaid and the primary purpose of which is
to reduce the All-In Yield of the Initial Term Loans; provided that the
foregoing clauses (a) and (b) shall exclude any such transaction in connection
with any transaction that would, if consummated, constitute a Change of Control.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Class held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Class Lenders.

 

56



--------------------------------------------------------------------------------

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, to the same
extent set forth in Section 10.07(n) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Responsible Officer” means the chief executive officer, representative,
director, manager, president, vice president, chief financial officer, treasurer
or assistant treasurer, secretary or assistant secretary, or other similar
officer of a Loan Party and, as to any document delivered on the Closing Date,
any director, secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

57



--------------------------------------------------------------------------------

“Restricted Cash” means (i) cash and Cash Equivalents held by Restricted
Subsidiaries that are contractually restricted from being distributed to the
Borrower or (ii) cash and Cash Equivalents held by Holdings, the Borrower or any
Restricted Subsidiary that are subject to any Lien, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Section 7.01(b), clauses
(i) and (ii) of Section 7.01(l), Section 7.01(m), Section 7.01(t) (only to the
extent the Obligations are secured by such cash and Cash Equivalents), and
Section 7.01(u) (only to the extent the Obligations are secured by such cash and
Cash Equivalents).

“Restricted Indebtedness” means (a) Permitted Ratio Debt that is unsecured or
secured on a junior basis to the Facilities, (b) Permitted Second Priority
Refinancing Debt, (c) Permitted Unsecured Refinancing Debt, (d) any Indebtedness
of the Borrower or any of the Restricted Subsidiaries that is subordinated in
right of payment in writing to the Obligations, (e) any Permitted Incremental
Debt and (f) any Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries that is secured by a Lien on the Collateral that is junior to the
Liens in the Collateral securing the Obligations; and in each case any
Indebtedness arising from a Permitted Refinancing of any of the foregoing;
provided that any Indebtedness described in the foregoing clauses (a), (c),
(d) or (e) that is unsecured shall not be Restricted Indebtedness if it is less
than the Threshold Amount.

“Restricted Marketing Agreement” means any Marketing Agreement pursuant to which
Marketing Agreement Payments are made or are due and payable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings’, the Borrower’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary; provided that, in any event, the Borrower shall be a
Restricted Subsidiary of Holdings for all purposes hereunder.

“Revolver Extension Request” has the meaning provided in Section 2.16(b).

“Revolver Extension Series” has the meaning provided in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which

 

58



--------------------------------------------------------------------------------

such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14). The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $20,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations and the
Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Revolving Commitment Increases, Other Revolving Credit Loans or
Extended Revolving Credit Commitments, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale and Lease-Back Transaction” has the meaning given it in Section 7.05.

“Same Day Funds” means immediately available funds.

“Sanctions” means any sanctions program administered or enforced by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Agreement permitted under Article VII
that is entered into by and between Holdings, the Borrower or any Restricted
Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks,
the Supplemental Agents and each co-agent or sub-agent appointed by the
Administrative Agent or Collateral Agent from time to time pursuant to Section
9.02.

 

59



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit F, dated as of the Closing Date, among Holdings, the Borrower, each Loan
Party and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Seller” has the meaning set forth in the preliminary statements to this
Agreement.

“Solicited Discount Proration” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit K-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit K-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair salable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than or equal to the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured and (d) such Person and its Subsidiaries, on a consolidated
basis, are not engaged in, and are not about to engage in, business for which
they have unreasonably small capital. The amount of any contingent liability at
any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).

 

60



--------------------------------------------------------------------------------

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit K-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit K-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Event of Default” means an Event of Default under Section 8.01(a),
(f) or (g).

“Specified Representations” means those representations and warranties made with
respect to any Loan Party (other than the Business and any of its Subsidiaries)
in Sections 5.01(a), 5.01(b)(ii), 5.01(c), 5.02(a), 5.02(b), 5.02(c)(i),
5.02(c)(iii), 5.04, 5.13, 5.18, 5.19 (in respect of the incurrence of Loans and
other extensions of credit hereunder) and 5.20 (subject to the proviso at the
end of Section 4.01(a)).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma
Basis”; provided that a Revolving Commitment Increase, for purposes of this
“Specified Transaction” definition, shall be deemed to be fully drawn.

“Station” means each radio station and/or FM translator, whether using analog or
digital over-the-air or Internet based transmission facilities owned and
operated by Borrower or any of its Subsidiaries, and each radio station and/or
FM translator, whether using analog or digital over-the-air or Internet based
transmission facilities hereafter acquired by Borrower or any of its
Subsidiaries pursuant to a Permitted Business Acquisition, and “Stations” means
all such Stations.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 7.03(e).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares, securities or other interests having ordinary voting power for the
election and/or removal of any director or other governing body (other than
shares, securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, (ii) more than
half of the issued share capital

 

61



--------------------------------------------------------------------------------

is at the time beneficially owned or (iii) the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Substitute Lender” has the meaning set forth in Section 2.02(b).

“Supplemental Agent” has the meaning set forth in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

 

62



--------------------------------------------------------------------------------

“Swing Line Lender” means U.S. Bank National Association, in its capacity as
provider of Swing Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B-1.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means any Initial Term Loan, Incremental Term Loan (including,
without limitation, the 2018 Incremental Term Loans), Refinancing Term Loan or
Extended Term Loan, as the context may require.

“Term Loan Extension Request” has the meaning provided in Section 2.16(a).

“Term Loan Extension Series” has the meaning provided in Section 2.16(a).

“Term Loan Increase” has the meaning provided in Section 2.14(a).

“Term Loan Standstill Period” has the meaning provided in Section 8.01(b).

 

63



--------------------------------------------------------------------------------

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $15,000,000.

“Tower Sites” means those broadcast towers (and the real property on which such
towers are located) for the Stations.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) (i) Consolidated Total Debt as of the last day of such Test Period minus
(ii) the lesser of (x) the aggregate amount of cash and Cash Equivalents (other
than Restricted Cash) on the balance sheet of Holdings, the Borrower and the
Restricted Subsidiaries as of such date and (y) $20,000,000; to (b) Consolidated
EBITDA of Holdings, the Borrower and the Restricted Subsidiaries for such Test
Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower and any of their respective Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions related
to the Facilities and any OID or upfront fees), this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding and issuance of the Initial
Term Loans and any Initial Revolving Borrowing on the Closing Date and the
execution and delivery of the Loan Documents entered into on the Closing Date,
(b) the Refinancing, (c) to make certain cash payments required in connection
with the WBZ Asset Swap and (d) the payment of Transaction Expenses.

“Treasury Services Agreement” means any agreement between Holdings, the Borrower
or any Subsidiary and any Cash Management Bank relating to treasury, depository,
credit card, debit card, stored value cards, purchasing or procurement cards and
cash management services or automated clearinghouse transfer of funds or any
similar services.

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

64



--------------------------------------------------------------------------------

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of Business for the fiscal quarters ended March 31, 2017, June 30, 2017 and
September 30, 2017 and related consolidated statements of income and cash flows
of Business for the year to date period ended September 30, 2017.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits I-1, I-2, I-3 and I-4 hereto, as applicable.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of Holdings designated by the
board of directors of Holdings as an Unrestricted Subsidiary pursuant to
Section 7.11 subsequent to the Closing Date.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“WBZ Asset Swap” means the transactions contemplated by that certain asset
exchange agreement with Entercom Communications in which Holdings will exchange
WMJX-FM and an amount not to exceed $12,000,000 in cash for WBZ-FM.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

65



--------------------------------------------------------------------------------

“Working Capital” means, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that, for purposes of calculating Excess Cash
Flow, increases or decreases in Working Capital shall be calculated without
regard to any changes in Current Assets or Current Liabilities as a result of
(a) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

66



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP or the application thereof would affect
the computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio, basket, requirement or other
provision to preserve the original intent thereof in light of such change in
GAAP or the application thereof (subject to the approval of the Required Lenders
not to be unreasonably withheld, conditioned or delayed); provided that, until
so amended, (i) (A) such ratio, basket, requirement or other provision shall
continue to be computed or interpreted in accordance with GAAP or the
application thereof prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio, basket, requirement or other provision made before
and after giving effect to such change in GAAP or the application thereof or
(ii) the Borrower may elect to fix GAAP (for purposes of such ratio, basket,
requirement or other provision) as of another later date notified in writing to
the Administrative Agent from time to time.

(c) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the First Lien
Leverage Ratio and Total Leverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding.

Any financial ratios required to be maintained by Holdings or the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06.Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight savings or standard, as applicable).

 

67



--------------------------------------------------------------------------------

SECTION 1.07. Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.08. [Reserved].

SECTION 1.09. Currencies Generally.

For purposes of any determination under any provision of this Agreement
denominated in or expressly stated in a currency other than Dollars, (i) the
Dollar equivalent amount of a subject transaction in a currency other than
Dollars shall be calculated based on the rate of exchange quoted by the
Bloomberg Foreign Exchange Rates & World Currencies Page (or any successor page
thereto, or in the event such rate does not appear on any Bloomberg Page, by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower) for such
foreign currency, as in effect at 11:00 a.m. (London time) on the date of such
subject transaction; provided that, notwithstanding the foregoing, except as
otherwise expressly set forth herein, all references herein and in the other
Loan Documents to the amount of a Letter of Credit shall mean the Dollar
Equivalent of such amount. “Dollar Equivalent” shall mean, at any time, with
respect to any amount denominated in any currency other than Dollars, the
equivalent amount thereof in Dollars, as determined by the Administrative Agent
at the rate at which such currency may be exchanged into Dollars, as set forth
at approximately 12:00 noon (New York time) on such day on the Reuters Fedspot
page for such currency; provided that in the event that such rate does not
appear on any Reuters page, the Dollar Equivalent shall be determined by the
Administrative Agent to be the rate quoted by it at the spot rate purchased by
it of Dollars through its principal foreign exchange trading office at
approximately 12:00 noon (New York time) on the date as of which the foreign
exchange computation is made; provided further that if the Administrative Agent
does not have, as of the relevant date of determination, a spot buying rate for
any such currency, the Administrative Agent may obtain such spot rate from
another financial institution reasonably designated by the Administrative Agent.

SECTION 1.10. Certain Determinations.

For purposes of determining compliance with any of the covenants set forth in
Article VII (including in connection with Incremental Loans or Commitments) at
any time (whether at the time of incurrence or thereafter), any Lien,
Investment, Indebtedness, Disposition, Restricted Payment or Affiliate
transaction meets the criteria of one, or more than one, of the categories
permitted pursuant to Article VII (including in connection with the Incremental
Loans or Commitments), the Borrower shall in its sole discretion determine which
category such Lien, Investment, Indebtedness, Disposition, Restricted Payment or
Affiliate transaction (or, in each case, any portion thereof) is permitted by.

 

68



--------------------------------------------------------------------------------

SECTION 1.11. Limited Condition Acquisitions.

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
but without in any way limiting the conditions to funding set forth in
Section 4.02 with respect to Credit Extensions under the Revolving Facility,
when (a) calculating any applicable ratio or financial metric in connection with
incurrence of Indebtedness, the creation of Liens, the making of any
Disposition, any fundamental changes, the making of an Investment, the
designation of Subsidiary as restricted or unrestricted, the making of any
Restricted Payment or the repayment of any Restricted Indebtedness or
(b) determining compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom, in each case of (a) and (b) in connection with a Limited Condition
Acquisition, the date of determination of such ratio or financial metric and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom shall, at the option of the Borrower (the
Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”). If on a Pro Forma Basis after giving effect to such
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof), with such ratios or financial metrics and other provisions
being calculated as if such Limited Condition Acquisition or other transactions
had occurred at the beginning of the most recent Test Period ending prior to the
LCA Test Date for which financial statements are available, the Borrower could
have taken such action on the relevant LCA Test Date in compliance with the
applicable ratios or other provisions, such provisions shall be deemed to have
been complied with, unless a Specified Event of Default shall be continuing on
the date such Limited Condition Acquisition is consummated. For the avoidance of
doubt, (i) if any of such ratios or other provisions are exceeded or breached as
a result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA) or other provisions at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded or breached solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(ii) such ratios or financial metrics and compliance with such conditions shall
not be tested at the time of consummation of such Limited Condition Acquisition
or related Specified Transactions, unless on such date a Specified Event of
Default shall be continuing. If the Borrower has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated both (1) on
a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (2) on a Pro Forma
Basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have not been consummated.

 

69



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower on the Closing Date
term loans denominated in Dollars in an aggregate amount not to exceed the
amount of such Term Lender’s Initial Term Commitment. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time as elected
by the Borrower pursuant to Section 2.02, on any Business Day during the period
from the Closing Date until the Maturity Date with respect to such Revolving
Credit Lender’s applicable Revolving Credit Commitment, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment at such time; provided that after giving
effect to any Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitments, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(c) 2018 Incremental Term Loan Borrowings. Subject to the terms and conditions
set forth herein and the 2018 Incremental Term Loan Amendment, each 2018
Incremental Term Loan Lender severally, agrees to make to the Borrower the 2018
Incremental Term Loans in a single advance denominated in Dollars in an
aggregate amount not to exceed the amount of such 2018 Incremental Term Loan
Lender’s 2018 Incremental Term Commitment. Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed. 2018 Incremental
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein. On the 2018 Incremental Term Loan Amendment Effective Date, the
Cash-Capped Facilities shall be reduced by the 2018 Incremental Term Loan
Amendment Commitments; provided, that upon notice by the Borrower of (a) a
termination of unused 2018 Incremental Term Loan Amendment Commitments or (b) a
permanent reduction of unused 2018 Incremental Term Loan Amendment Commitments,
each in accordance with Section 2.06 of the Credit Agreement, then the
Cash-Capped Facilities shall be increased by the corresponding amount terminated
or reduced.

 

70



--------------------------------------------------------------------------------

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by electronic
mail. Each such notice must be received by the Administrative Agent not later
than 1:00 p.m. New York City time (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans;
provided that the notice referred to in subclause (i) above may be delivered no
later than one (1) Business Day prior to the Closing Date in the case of the
Credit Extensions made on the Closing Date. Each electronic mail notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Except as
provided in Section 2.14(a), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of $500,000, or a
whole multiple of $100,000, in excess thereof. Except as provided in
Section 2.03(c), 2.04(c) or 2.14(a), each Borrowing of or conversion to Base
Rate Loans shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
electronic mail or written) shall specify (i) whether the Borrower is requesting
a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 2:00 p.m. (New York
City time) on the Business Day specified in the applicable Committed Loan
Notice. Each lender at its option may make any Loan by causing any domestic or
foreign branch, office or Affiliate to make such Loan (each a “Substitute
Lender”); provided that any exercise of such option shall not (1) affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement or (2) affect

 

71



--------------------------------------------------------------------------------

the obligations of the Borrower under Section 3.01 (including by increasing the
obligation of the Borrower under Section 3.01) and each Substitute Lender shall
be treated as a Lender for purposes of Section 3.01. The Administrative Agent
shall make all funds so received available to the applicable Borrower in like
funds as received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than twelve (12) Interest Periods in effect at any
one time.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period on and from the Closing Date until
five (5) Business Days prior to the Maturity Date for Revolving Credit
Commitments to issue Letters of Credit at sight denominated in Dollars (or in
the sole discretion of the Administrative Agent and the applicable L/C Issuer,
any other currency acceptable to the Administrative Agent and such L/C Issuer)
for the account of Holdings, the Borrower or any Restricted Subsidiary (provided
that any Letter of Credit may be for the benefit of any Subsidiary of the
Borrower) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit

 

72



--------------------------------------------------------------------------------

Exposure of any Revolving Credit Lender would exceed such Lender’s Revolving
Credit Commitment or (y) the Outstanding Amount of the L/C Obligations would
exceed the aggregate Letter of Credit Sublimit for all L/C Issuers. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Notwithstanding anything herein to the contrary, the Existing
Letters of Credit shall be deemed to be Letters of Credit issued hereunder for
all purposes of this Agreement and the other Loan Documents.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate (i) with respect to U.S.
Bank National Association in its capacity as L/C Issuer, one or more policies of
such L/C Issuer applicable to Letters of Credit generally or (ii) any Laws
binding upon such L/C Issuer;

(E) such Letter of Credit is in an initial amount less than $100,000 (or such
lesser amount as is acceptable to the applicable L/C Issuer in its sole
discretion); or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting

 

73



--------------------------------------------------------------------------------

Exposure (after giving effect to Section 2.17(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Application (and any other
document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 11:00 a.m. (New York City time) at
least three (3) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof and currency; (c) the expiry date thereof; (d) the name and address of
the beneficiary thereof; (e) the documents to be presented by such beneficiary
in case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (g) the Person
for whose account the requested Letter of Credit is to be issued (which must be
a Company Party); and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

 

74



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by electronic mail or
otherwise in writing) that the Administrative Agent has received a copy of such
Letter of Credit Application from the Borrower on behalf of the applicable
Borrower and, if not, such L/C Issuer will provide the Administrative Agent with
a copy thereof. Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Borrower or any Restricted Subsidiary (as
designated in the Letter of Credit Application) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement multiplied by the amount of such Letter of Credit.

(iii) If the Borrower on behalf of the applicable Company Party so requests in
any applicable Letter of Credit Application, the relevant L/C Issuer shall agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the relevant L/C Issuer to prevent any such extension at
least once in each 12-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than fifteen (15) days (the “Non-Extension Notice Date”) prior to the end of
such 12-month period. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
extension if (A) the relevant L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by electronic mail or
otherwise in writing) on or before the day that is five (5) Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Revolving
Credit Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

75



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 12:00 noon (New
York City time) on the next Business Day immediately following any payment by an
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer in an amount equal to the amount of
such drawing and in the applicable currency. If the Borrower fails to so
reimburse such L/C Issuer by such time, then, in the case of each L/C Borrowing,
such L/C Issuer shall promptly notify the Administrative Agent and upon such L/C
Issuer’s request, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro
Rata Share or other applicable share provided for under this Agreement thereof.
In such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by electronic mail if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer at the
Administrative Agent’s Office for payments in an amount equal to its Pro Rata
Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 2:00 p.m. (New York City time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Appropriate Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall promptly remit the funds
so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest (which begins to accrue upon funding by the L/C Issuer) at the Default
Rate. In such event, each Appropriate Lender’s payment to the Administrative
Agent for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

 

76



--------------------------------------------------------------------------------

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect. A certificate of the relevant L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement hereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

77



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Federal Funds Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver, supervisor, insolvency practitioner, administrator or
administrative receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

 

78



--------------------------------------------------------------------------------

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the relevant L/C Issuer and the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Lenders holding a majority of the Revolving
Credit Commitments, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.03(e); provided that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against an L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
prove were caused by such L/C Issuer’s willful misconduct or gross negligence or
such L/C Issuer’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case as determined in a final and non-appealable judgment by a
court of competent jurisdiction. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

79



--------------------------------------------------------------------------------

(g) Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) any Event of Default occurs and is continuing and the
Administrative Agent, the applicable L/C Issuers or the Lenders holding a
majority of the Revolving Credit Commitments, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02 or
(iii) an Event of Default set forth under Section 8.01(f) or (g) occurs and is
continuing, the Borrower shall Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such Event of Default or the Letter of Credit Expiration Date, as
the case may be), and shall do so not later than 2:00 p.m. (New York City time)
on (x) in the case of the immediately preceding clauses (i) and (ii), (1) the
Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 noon (New York City time) or (2) if
clause (1) above does not apply, the Business Day immediately following the day
that the Borrower receives such notice and (y) in the case of the immediately
preceding clause (iii), the Business Day on which an Event of Default set forth
under Section 8.01(f) or (g) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day. At any time that there shall exist
a Defaulting Lender, immediately upon the request of the Administrative Agent,
the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders of the applicable Facility, to secure the payment and performance
of the Obligations, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in a Cash Collateral Account and may be invested in readily available
Cash Equivalents. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are expressly subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the Cash Collateral Account, an amount equal to the excess
of (a) such aggregate Outstanding Amount over (b) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent reasonably
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower. To the extent any Event of Default giving rise to the
requirement to Cash Collateralize any Letter of Credit pursuant to this
Section 2.03(g) is cured or otherwise waived by the Required Lenders, then so
long as no other Event of Default has occurred and is continuing, all Cash
Collateral pledged to Cash Collateralize such Letter of Credit shall be refunded
to the Borrower.

 

80



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders for the applicable Revolving
Credit Facility (in accordance with their Pro Rata Share or other applicable
share provided for under this Agreement) a Letter of Credit fee for each Letter
of Credit issued pursuant to this Agreement equal to the Applicable Rate for
Revolving Credit Loans that are Eurocurrency Rate Loans multiplied by the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) (the “Letter of Credit Fees”); provided, however, any Letter of Credit
fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in any applicable Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by such
applicable Applicable Rate separately for each period during such quarter that
such applicable Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account with respect to each Letter of Credit issued by it the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

81



--------------------------------------------------------------------------------

(l) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit, if one or
more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 2.03(g). Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit may be reduced as agreed between
the L/C Issuers and the Borrower, without the consent of any other Person.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

 

82



--------------------------------------------------------------------------------

(p) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued (i) the
rules of the ISP shall apply to each standby Letter of Credit and (ii) the rules
of the UCP shall apply to each commercial Letter of Credit.

SECTION 2.04.Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars to the Borrower (each such
loan, a “Swing Line Loan”) from time to time on any Business Day during the
period beginning on the Business Day after the Closing Date and until the
Maturity Date of the Revolving Credit Facility in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Swing Line
Lender’s Revolving Credit Commitment; provided that, after giving effect to any
Swing Line Loan, (i) the Revolving Credit Exposure shall not exceed the
aggregate Revolving Credit Commitments and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender (other than a Swing Line Lender
acting in its capacity as such), plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement multiplied by the amount of such Swing Line
Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender, which may be given by
electronic mail. Each such notice must be received by the Swing Line Lender not
later than 1:00 p.m. (New York City time) on the requested borrowing date and
shall specify (i) the amount to be borrowed, which shall be a minimum of $50,000
or an integral multiple of $25,000 in excess thereof and (ii) the requested
borrowing date, which shall be a Business Day. Each such electronic mail notice
must be confirmed promptly by delivery to the Swing Line Lender of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Unless the Swing Line Lender has received notice (by
electronic mail or otherwise in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m.
(New York City time) on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. (New York City
time) on the borrowing date

 

83



--------------------------------------------------------------------------------

specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower. Notwithstanding anything to the contrary contained in
this Section 2.04 or elsewhere in this Agreement, the Swing Line Lender shall
not be obligated to make any Swing Line Loan at a time when a Revolving Credit
Lender is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swing Line Lender’s Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, and if an Event of Default has
occurred and is continuing shall automatically be deemed to have requested, on
behalf of the Borrower (and the Borrower hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. (New York City time) on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date

 

84



--------------------------------------------------------------------------------

such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02). No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to the Administrative Agent for
distribution to such Lender its Pro Rata Share or other applicable share
provided for under this Agreement of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Federal Funds Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

85



--------------------------------------------------------------------------------

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitments or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitments. Upon the maturity date of any
tranche of Revolving Credit Commitments, the Swing Line Sublimit may be reduced
as agreed between the Swing Line Lender and the Borrower, without the consent of
any other Person.

SECTION 2.05. Prepayments.

(a) Optional. (i) The Borrower may, upon, subject to clause (iii) below,
irrevocable written notice to the Administrative Agent by the Borrower, at any
time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty (subject to
Section 2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 1:00 p.m. (New York City time) (A) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) one (1) Business Day prior to any date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $500,000, or a whole multiple of $100,000 in excess thereof; (3) any
prepayment of Base Rate Loans shall be in a minimum principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding and (4) in no event shall the
Borrower be permitted to elect to voluntarily prepay Term Loans (other than
Initial Term Loans and the 2018 Incremental Term Loans) pursuant to this
Section 2.05(a) on a greater than pro rata basis with the Initial Term Loans and
2018 Incremental Term Loans (it being understood that any prepayments shall be
applied ratably to Initial Term Loans and 2018 Incremental Term Loans). Each
such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans and the order of Borrowing(s) to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each

 

86



--------------------------------------------------------------------------------

prepayment of the Loans pursuant to this Section 2.05(a), the Borrower may in
its sole discretion select the Borrowing or Borrowings (and the order of
maturity of principal payments) to be repaid, and such payment shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares or
other applicable share as provided for under this Agreement.

(ii) The Borrower may, upon, subject to clause (iii) below, irrevocable written
notice to the Swing Line Lender by the Borrower (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon (New York City) time on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $50,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i)
or 2.05(a)(ii) if such prepayment would have resulted from a refinancing of all
or a portion of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed. Each prepayment of any Class of Term
Loans pursuant to this Section 2.05(a) shall be applied in an order of priority
to repayments thereof required pursuant to Section 2.07(a) as directed by the
Borrower and, absent such direction, shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a).

(iv) In the event that, on or prior to the date that is six months following the
Closing Date, the Borrower elects to prepay, refinance, substitute or replace
any Initial Term Loans pursuant to a Repricing Transaction (including, for
avoidance of doubt, any prepayment made pursuant to Section 2.05(b)(iii) that
constitutes a Repricing Transaction), the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of a Repricing Transaction described in clause (b) of
such definition, a prepayment premium of 1.00% of the aggregate principal amount
of the Initial Term Loans so prepaid, refinanced, substituted or replaced and
(II) in the case of a Repricing Transaction described in clause (a) of such
definition, a fee equal to 1.00% of the aggregate principal amount of the
applicable Initial Term Loans outstanding immediately prior to such amendment,
amendment and restatement or other modification. If, on or prior to the date
that is six months following the Closing Date, any Term Lender that is a
Non-Consenting Lender is replaced pursuant to Section 3.07(a) in connection with
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, such Term Lender (and not any Person who
replaces such Term Lender pursuant to Section 3.07(a)) shall receive its pro
rata portion (as determined immediately prior to it being so replaced) of the
prepayment premium or fee described in the preceding sentence. Such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction.

 

87



--------------------------------------------------------------------------------

(v) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds from any Revolving Credit Loans are used to make such prepayments, any
Company Party may prepay the outstanding Term Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
such prepayment) (or Holdings, the Borrower or any of its Subsidiaries may
purchase such outstanding Loans and immediately cancel them) on the following
basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Term Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of any Company
Party’s election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $2,500,000 and whole increments of
$500,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (the “Specified Discount Prepayment
Response Date”).

 

88



--------------------------------------------------------------------------------

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Company Party and the Administrative Agent of the
respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

 

89



--------------------------------------------------------------------------------

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”). Each Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans of the applicable tranche or tranches
and the maximum aggregate principal amount and tranches of such Lender’s Term
Loans (the “Submitted Amount”) such Term Lender is willing to have prepaid at
the Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the

 

90



--------------------------------------------------------------------------------

Discount Range (such Submitted Discount that is the smallest discount to par
within the Discount Range being referred to as the “Applicable Discount”) which
yields a Discounted Term Loan Prepayment in an aggregate principal amount equal
to the lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
and the Administrative Agent of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such

 

91



--------------------------------------------------------------------------------

solicitation shall be extended, at the sole discretion of such Company Party, to
(x) each Term Lender and/or (y) each Lender with respect to any Class of Loans
on an individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the applicable Borrower is
willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different tranches
of Term Loans and, in such event, each such offer will be treated as separate
offer pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., on the third Business Day after the date of delivery of
such notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount.
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

92



--------------------------------------------------------------------------------

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Company Party will prepay outstanding
Term Loans pursuant to this subsection (D) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party and the Administrative Agent of the Discounted Prepayment
Effective Date and Acceptable Prepayment Amount comprising the Discounted Term
Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Term Lender to be
prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Company Party and Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

93



--------------------------------------------------------------------------------

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Loans of such Lenders in accordance with
their respective Pro Rata Shares. The aggregate principal amount of the tranches
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(v), the relevant Company Party shall waive any right to bring
any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
(in consultation with the Administrative Agent).

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

 

94



--------------------------------------------------------------------------------

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b) Mandatory. (i) Within five (5) Business Days after financial statements are
required to have been delivered pursuant to Section 6.01(a) (commencing with the
fiscal year ending December 31, 2018) and the related Compliance Certificate is
required to be delivered pursuant to Section 6.02(a), the Borrower shall cause
to be offered to be prepaid in accordance with clause (x) below, an aggregate
principal amount of Term Loans in an amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements minus, at the Borrower’s option, (B) the sum of (1) all
voluntary prepayments of Term Loans made during such fiscal year or after
year-end and prior to when such Excess Cash Flow prepayment is due (including,
without limitation, the aggregate principal amount of Term Loans prepaid
pursuant to Section 2.05(a)(v) during such time (to the extent of cash payments
made in respect thereof)) and (2) all voluntary prepayments of Revolving Credit
Loans during such fiscal year or after year-end and prior to when such Excess
Cash Flow prepayment is due to the extent the Revolving Credit Commitments are
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (1) and (2), other than prepayments funded with
the proceeds of long-term indebtedness or equity; provided that any such
prepayments made at a discount to par shall be credited at the discounted amount
of such prepayment; provided, further, that, to the extent that any amount
described in the foregoing clause (B) is (x) credited against the prepayment
amount required for a fiscal year, such amount may not be credited against any
future prepayment obligation arising under this Section 2.05(b)(i) and (y) not
so credited against the prepayment amount required for any fiscal year, such
amount may be credited against any future prepayment obligation arising under
this Section 2.05(b)(i) on a dollar-for-dollar basis for such fiscal year (in
each case, without duplication of any such credit in any prior or subsequent
fiscal year).

 

95



--------------------------------------------------------------------------------

(ii) If (x) Holdings, the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a) through (e), (g)(B), (h), (i), (j), (k), (l),(m),
(o), (p)(i) or (p)(ii)), or (y) any Casualty Event occurs, which results in the
realization or receipt by Holdings, the Borrower or Restricted Subsidiary of Net
Proceeds, the Borrower shall cause to be offered to be prepaid in accordance
with clause (x) below, on or prior to the date which is ten (10) Business Days
after the date of the receipt by Holdings, the Borrower or any Restricted
Subsidiary of such Net Proceeds an aggregate principal amount of Term Loans in
an amount equal to 100% of all Net Proceeds received; provided that if at the
time that any such prepayment would be required, the Borrower is required to
offer to repay or repurchase Permitted First Priority Refinancing Debt (or any
Permitted Refinancing thereof that is secured on a pari passu basis with the
Obligations) or any other Indebtedness that is permitted under Section 7.03 that
is secured by a pari passu Lien on such property or assets that is permitted
under Section 7.01 pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Disposition or Casualty Event (such
Permitted First Priority Refinancing Debt (or Permitted Refinancing thereof) or
such other Indebtedness required to be offered to be so repaid or repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Loans and Other Applicable Indebtedness at such
time) to the prepayment of the Term Loans and to the repurchase or prepayment of
Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly; provided, further that (A) the portion of such net
proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) and (B) to the extent the holders of Other Applicable Indebtedness
decline to have such indebtedness repurchased or prepaid, the declined amount
shall promptly (and in any event within ten (10) Business Days after the date of
such rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

(iii) If Holdings, the Borrower or any Restricted Subsidiary incurs or issues
any Indebtedness after the Closing Date (other than Indebtedness not prohibited
under Section 7.03 (other than Indebtedness that is intended to constitute
Credit Agreement Refinancing Indebtedness)), the Borrower shall cause to be
offered to be prepaid in accordance with clause (x) below an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by Holdings, the Borrower or such Restricted Subsidiary of such Net
Proceeds.

(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto or a
change in the Dollar Equivalent applicable to any outstanding Letters of
Credit), the Borrower shall promptly prepay or cause to be promptly prepaid
Revolving Credit Loans and Swing Line Loans

 

96



--------------------------------------------------------------------------------

and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.

(v) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment, (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans (other than the 2018 Incremental Term Loans, which shall be applied
ratably with, and are part of the same Class as, the Initial Term Loans) may
specify that one or more other Classes of Term Loans and Incremental Term Loans
may be prepaid prior to such Class of Incremental Term Loans); (B) with respect
to each Class of Term Loans, each prepayment pursuant to clauses (i) through
(iv) of this Section 2.05(b) shall be applied to the scheduled installments of
principal thereof following the date of prepayment pursuant to Section 2.07(a)
in direct order of maturity; and (C) each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares of such prepayment.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
and (ii) of this Section 2.05(b) at least four (4) Business Days prior to the
date of such prepayment (it being agreed that (x) delivery of a Compliance
Certificate in accordance with Section 6.02(b) shall constitute notice in
respect of mandatory prepayments under Section 2.05(b)(i), and (y) any failure
by the Borrower to deliver notice in respect of a mandatory prepayment under
Section 2.05(b)(ii) shall not constitute a Default or an Event of Default
hereunder). Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment.

(vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence

 

97



--------------------------------------------------------------------------------

and during the continuance of any Event of Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with this Section 2.05(b).

(viii) Term Opt-out of Prepayment. With respect to each prepayment of Term Loans
required pursuant to Section 2.05(b), (A) the Borrower will, not later than the
date specified in Sections 2.05(b)(i), (ii) or (iv) for offering to make such
prepayment, give the Administrative Agent electronic mail notice (promptly
confirmed in writing) requesting that the Administrative Agent provide notice of
such offer of prepayment to each Lender of Term Loans, (B) the Administrative
Agent shall provide notice of such offer of prepayment to each Lender of Term
Loans, (C) each Lender of Term Loans will have the right to refuse such offer of
prepayment by giving written notice of such refusal to the Administrative Agent
within one (1) Business Day after such Lender’s receipt of notice from the
Administrative Agent of such offer of prepayment (and the Borrower shall not
prepay any Term Loans of such Lender on the date that is specified in clause
(D) below), (D) the Borrower will make all such prepayments not so refused upon
the fourth Business Day after delivery of notice by the Borrower pursuant to
Section 2.05(b)(vii) and (E) any prepayment refused by Lenders of Term Loans
(such refused amounts, the “Declined Proceeds” may be retained by the Borrower
and added to the Available Amount Basket).

(ix) In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are Base Rate Loans or Eurocurrency Rate
Loans (a) in direct order of maturity of the outstanding Term Loans for the
succeeding eight installments following the relevant prepayment event and
(b) thereafter, ratably to remaining Term Loans outstanding; provided that if no
Lenders exercise the right to waive a given mandatory prepayment of the Term
Loans pursuant to Section 2.05(b)(viii), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
Term Loans that are Base Rate Loans to the full extent thereof before
application to Term Loans that are Eurocurrency Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05.

(x) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or Excess Cash Flow
attributable to Foreign Subsidiaries are restricted, prohibited or delayed by
applicable local law from being repatriated to the Borrower, the portion of such
Net Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Loans at the times provided in this Section 2.05 but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the Borrower (the Borrower hereby
agreeing to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Proceeds or Excess Cash Flow that, in each case, would
otherwise be required to be used to make an offer of prepayment pursuant to
Section 2.05(b)(i) or 2.05(b)(ii), is permitted under the

 

98



--------------------------------------------------------------------------------

applicable local law, such repatriation will be immediately effected and such
repatriated Net Proceeds or Excess Cash Flow will be promptly (and in any event
not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 2.05 and (ii) to the extent that
the Borrower has determined in good faith, in consultation with the
Administrative Agent, that repatriation of any of or all the Net Proceeds of any
Foreign Disposition or Foreign Subsidiary Excess Cash Flow would have material
adverse tax cost consequences with respect to such Net Proceeds or Excess Cash
Flow, such Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any such Net Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 2.05(b) or any such Excess Cash Flow would have been required to be
applied to prepayments pursuant to Section 2.05(b), the applicable Borrower
applies an amount equal to such Net Proceeds or Excess Cash Flow to such
reinvestments or prepayments, as applicable, as if such Net Proceeds or Excess
Cash Flow had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Proceeds or Excess Cash Flow had been repatriated (or, if
less, the Net Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary).

(xi) Notwithstanding any other provisions of this Section 2.05, no prepayment
shall be required pursuant to this Section 2.05(b) to the extent that such
prepayment would violate applicable Law.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon irrevocable written notice by the Borrower
to the Administrative Agent, terminate the unused Commitments of any Class
(including, for the avoidance of doubt, the 2018 Incremental Term Loan Amendment
Commitments outstanding between the 2018 Incremental Term Loan Amendment
Effective Date and the 2018 Incremental Term Loan Funding Date), or from time to
time permanently reduce the unused Commitments of any Class, in each case
without premium or penalty; provided that (i) any such notice shall be received
by the Administrative Agent three (3) Business Days prior to the date of
termination or reduction (or upon such lesser number of days’ prior written or
electronic mail notice, as may be agreed by Administrative Agent in its sole
discretion), (ii) any such partial reduction shall be in a minimum aggregate
amount of $500,000, as applicable, or any whole multiple of $100,000, in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess. The amount of any such Commitment reduction shall not
otherwise be applied to the Letter of Credit Sublimit or the Swing Line Sublimit
unless otherwise specified by the Borrower. Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of the Commitments if
such termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

 

99



--------------------------------------------------------------------------------

(b) Mandatory. The Initial Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of Initial Term
Loans to be made by it on the Closing Date. The Revolving Credit Commitment of
each Class shall automatically and permanently terminate on the Maturity Date
with respect to such Class of Revolving Credit Commitments. The 2018 Incremental
Term Loan Amendment Commitments of each 2018 Incremental Term Loan Lender shall
be automatically and permanently reduced to $0 upon the funding of 2018
Incremental Term Loans to be made by it on the 2018 Incremental Term Loan
Funding Date and the Cash Capped Facilities shall be increased in the amount
equal to any unused amount of such 2018 Incremental Term Loan Amendment
Commitments in accordance with Section 2.01(c).

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the first full quarter
ended after the Closing Date, in equal quarterly installments each in an amount
of 0.25% of the initial aggregate principal amount of Initial Term Loans made on
the Closing Date, as set forth on Schedule 2.07A and (ii) on the Maturity Date
for the Initial Term Loans, the aggregate principal amount of all Initial Term
Loans outstanding on such date; provided that payments required by
Section 2.07(a)(i) above shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05
(but excluding Section 2.05(b)(i)). In the event any Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans are made, such Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans, as applicable, shall be
repaid by the Borrower in the amounts and on the dates set forth in the
Incremental Amendment, Refinancing Amendment or Extension Amendment with respect
thereto and on the applicable Maturity Date thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) any date selected by the Administrative Agent, which
date shall not be earlier than the date that is five (5) Business Days following
the Administrative Agent’s request therefor and (ii) the Maturity Date for the
Revolving Credit Facility (although Swing Line Loans may thereafter be
reborrowed, in accordance with the terms and conditions hereof, if there are one
or more Classes of Revolving Credit Commitments which remain in effect).

 

100



--------------------------------------------------------------------------------

(d) 2018 Incremental Term Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the 2018 Incremental Term Loan Lenders (i) on
the last Business Day of each March, June, September and December, commencing
with the first full quarter ended after the 2018 Incremental Term Loan Funding
Date, in equal quarterly installments each in an amount of 0.255681818181% (as
adjusted by the Administrative Agent to reflect any payments made after the last
Business Day of September 2018, last Business Day of December 2018 or any
prepayments made in excess of those required by Section 2.07(a)) of the initial
aggregate principal amount of the 2018 Incremental Term Loans, as set forth on
Schedule 2.07B hereto and (ii) on the Maturity for the 2018 Incremental Term
Loans , the aggregate principal amount of all 2018 Incremental Term Loans
outstanding on such date; provided that payments required by this Section shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05 (but excluding Section 2.05(b)(i))
of the Credit Agreement.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09. Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee equal to the Applicable Rate with respect to
Revolving Credit Loan commitment fees, multiplied by the actual daily amount by
which the aggregate Revolving Credit Commitment for the applicable Facility
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans for such

 

101



--------------------------------------------------------------------------------

Facility (for the avoidance of doubt, excluding Swing Line Loans) and (B) the
Outstanding Amount of L/C Obligations for such Facility; provided that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender, except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided, further, that no commitment fee shall accrue on any
of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Commitments, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the first Business Day after the end of each March, June,
September and December, commencing with the first such date during the first
full fiscal quarter to occur after the Closing Date and on the Maturity Date for
the Revolving Credit Commitments. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

(c) 2018 Incremental Term Loan Amendment Commitment Fee. The Borrower agrees to
pay to the Administrative Agent for the account of each 2018 Incremental Term
Loan Lender under the 2018 Incremental Term Loan Facility in accordance with its
Pro Rata Share of such unfunded 2018 Incremental Term Loan Amendment
Commitments, a commitment fee equal to 1.0% per annum, multiplied by such
unfunded Pro Rata Share. The commitment fee on the 2018 Incremental Term Loan
Facility shall accrue at all times following 60 days from the 2018 Incremental
Term Loan Amendment Effective Date until the 2018 Incremental Term Loan Funding
Date, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur 60 days after the 2018 Incremental Term Loan Amendment Effective Date and
on the 2018 Incremental Term Loan Funding Date.

SECTION 2.10. Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of three hundred and sixty-five (365) days, or three hundred and sixty-six
(366) days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a three hundred and sixty
(360) day year and actual days elapsed. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

102



--------------------------------------------------------------------------------

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as a non-fiduciary
agent for the Borrower, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 1:00 p.m. New York City
time on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share as provided herein) of such

 

103



--------------------------------------------------------------------------------

payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent after 1:00
p.m. New York City time shall in each case be deemed received on the next
succeeding Business Day, in the Administrative Agent’s sole discretion, and any
applicable interest or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by the Borrower or such
Lender to the Administrative Agent hereunder, that the Borrower or such Lender,
as the case may be, will not make such payment, the Administrative Agent may
assume that the Borrower or such Lender, as the case may be, have timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment (including, without limitation,
failure to fund participations in respect of any Letter of Credit or Swing Line
Loan), such Lender shall forthwith on demand pay to the Administrative Agent the
amount thereof in Same Day Funds, together with interest thereon for the period
from the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
(including, without limitation, failure to fund participations in respect of any
Letter of Credit or Swing Line Loan) forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

104



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments.

If, other than as expressly provided elsewhere herein as of the Closing Date,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and

 

105



--------------------------------------------------------------------------------

(b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations or
Swing Line Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent from the Borrower
(an “Incremental Loan Request”), request (A) one or more new commitments which
may be in the same Facility as any outstanding Term Loans (a “Term Loan
Increase”) or a new Class of term loans (collectively with any Term Loan
Increase, the “Incremental Term Commitments”) and/or (B) one or more increases
in the amount of the Revolving Credit Commitments (a “Revolving Commitment
Increase”) or the establishment of one or more new revolving credit commitments
(any such new commitments, collectively with any Revolving Commitment Increases,
the “Incremental Revolving Credit Commitments” and the Incremental Revolving
Credit Commitments, collectively with any Incremental Term Commitments, the
“Incremental Commitments”).

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on

 

106



--------------------------------------------------------------------------------

which any Incremental Term Commitments of any Class are effected (including
through any Term Loan Increase), subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Term Lender of such Class
shall make a Loan to the Borrower (an “Incremental Term Loan”) in an amount
equal to its Incremental Term Commitment of such Class and (ii) each Incremental
Term Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Commitment of such Class and the Incremental Term Loans of such
Class made pursuant thereto. On any Incremental Facility Closing Date on which
any Incremental Revolving Credit Commitments of any Class are effected through
the establishment of one or more new revolving credit commitments (including
through any Revolving Commitment Increase), subject to the satisfaction of the
terms and conditions in this Section 2.14, (i) each Incremental Revolving Credit
Lender of such Class shall make its Commitment available to the Borrower (when
borrowed, an “Incremental Revolving Credit Loan” and collectively with any
Incremental Term Loan, an “Incremental Loan”) in an amount equal to its
Incremental Revolving Credit Commitment of such Class and (ii) each Incremental
Revolving Credit Lender of such Class shall become a Lender hereunder with
respect to the Incremental Revolving Credit Commitment of such Class and the
Incremental Revolving Credit Loans of such Class made pursuant thereto.
Notwithstanding the foregoing, Incremental Term Loans may have identical terms
to any of the Term Loans and be treated as the same Class as any of such Term
Loans if agreed by the Borrower and the Incremental Lenders in respect of such
Incremental Commitments.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Additional Lender, (ii) with respect to Incremental Term
Commitments, any Affiliated Lender providing an Incremental Term Commitment
shall be subject to the same restrictions set forth in Section 10.07(l) as they
would otherwise be subject to with respect to any purchase by or assignment to
such Affiliated Lender of Term Loans and (iii) Affiliated Lenders may not
provide Incremental Revolving Credit Commitments.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

 

107



--------------------------------------------------------------------------------

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Limited Condition Acquisition, (1) no Event of Default shall have
occurred and be continuing or would exist after giving effect to such
Incremental Commitments on the LCA Test Date with respect to such Limited
Condition Acquisition and (2) no Specified Event of Default shall have occurred
and be continuing or would exist after giving effect to such Limited Condition
Acquisition on the date of consummation of such Limited Condition Acquisition,
or (y) if otherwise, no Event of Default shall have occurred and be continuing
or would exist after giving effect to such Incremental Commitments;

(ii) after giving effect to such Incremental Commitments, the conditions of
Section 4.02(i) and (iii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment); provided that if the proceeds of such Incremental Commitments are
being used to finance a Permitted Business Acquisition, (x) the reference
in 4.02(i) to the accuracy of the representations and warranties shall refer to
the accuracy of the representations and warranties that would constitute
Specified Representations of the Loan Parties in existence prior to the
Permitted Business Acquisition and (y) the reference to “Material Adverse Effect
(as defined in the related purchase agreement)” shall be understood for this
purpose to refer to “Material Adverse Effect or similar definition as defined in
the main transaction agreement governing such Permitted Business Acquisition”;

(iii) [reserved];

(iv) each Incremental Term Commitment and each Incremental Revolving Credit
Commitment shall be in an aggregate principal amount that is not less than
$5,000,000 and shall be in an increment of $1,000,000 (provided that such amount
may be less than $5,000,000 if such amount represents all remaining availability
under the limit set forth in clause (iv) of this Section 2.14(d));

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of (A) $56,836,667 (the
“Cash-Capped Facilities”), minus (B) the aggregate amount of Permitted
Incremental Debt previously incurred pursuant to Section 7.03(o), plus
(C) additional amounts so long as the First Lien Leverage Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements are available (and
including any debt incurrence or retirement subsequent to the end of such test
period and on or prior to the date of such incurrence of such Incremental Term
Loans, Incremental Revolving Credit Commitments or Permitted Incremental Debt,
as applicable), as if any Incremental Term Loans, Incremental Revolving Credit
Commitments or Permitted Incremental Debt, as applicable, available under such
Incremental Commitments had been outstanding on the last day of such period,
and, in each case (x) with respect to any Incremental Revolving Credit
Commitment, assuming a borrowing of the maximum amount of Loans available
thereunder, (y) excluding the cash proceeds of any such Incremental Loans or
Permitted Incremental Debt, as applicable, and (z) assuming that such
Incremental Term Loans, Incremental Revolving Credit Commitments and Permitted
Incremental Debt, as applicable, are secured pari passu with the Liens securing
the Obligations, whether or not so secured, does not exceed 4.00:1.00 (the
“Ratio-Based Incremental Facility”); provided that any Incremental Term Loans
and

 

108



--------------------------------------------------------------------------------

Incremental Revolving Credit Commitments incurred hereunder will count towards
the Ratio-Based Incremental Facility (to the extent permitted by the pro forma
calculation of the First Lien Leverage Ratio requirement required prior to the
incurrence of such Ratio-Based Incremental Facility) prior to reducing the
amount available under the Cash-Capped Facilities;

(vi) to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date other
than changes to such legal opinion resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (B) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such incremental Indebtedness is provided with the
benefit of the applicable Loan Documents; and

(vii) such other conditions as the Borrower and each Incremental Lender
providing such Incremental Commitments shall agree.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to the Term Loans or Revolving Credit
Commitments, as applicable, each existing on the Incremental Facility Closing
Date, shall be reasonably satisfactory to Administrative Agent (it being
understood that to the extent any financial maintenance covenant is added for
the benefit of any Incremental Term Loans and Incremental Term Commitments or
the Incremental Revolving Credit Loans and Incremental Revolving Credit
Commitments, no consent shall be required from the Administrative Agent or any
of the Lenders to the extent that such financial maintenance covenant (x) is
also added for the benefit of the Initial Term Loans and the 2018 Incremental
Term Loans, as applicable, or (y) is only applicable after the Maturity Date of
the Initial Term Loans and the 2018 Incremental Term Loans, as applicable). In
any event:

(i) the Incremental Term Loans:

(A) shall rank pari passu in right of payment and of security with the Revolving
Credit Loans and the Term Loans, shall not be secured by any asset other than
the Collateral and shall not be guaranteed by any Person other than the
Guarantors,

(B) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of then-existing Term Loans,

 

109



--------------------------------------------------------------------------------

(D) shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders, and

(E) the Incremental Term Loans may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Amendment.

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall be identical to the Revolving Credit Commitments and the
Revolving Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans, shall not be secured by any asset
other than the Collateral and shall not be guaranteed by any Person other than
the Guarantors,

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature earlier than the Latest Maturity Date of any
Revolving Credit Loans outstanding at the time of incurrence of such Incremental
Revolving Credit Commitments,

(C) the borrowing and repayment (except for (1) repayments required upon the
maturity date of the Incremental Revolving Credit Commitments and (2) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (E) below)) of Loans with respect to Incremental Revolving
Credit Commitments after the associated Incremental Facility Closing Date shall
be made on a pro rata basis with all other Revolving Credit Commitments on the
Incremental Facility Closing Date,

(D) subject to the provisions of Sections 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Section 2.03(n) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),

 

110



--------------------------------------------------------------------------------

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date,

(G) in the case of a Revolving Commitment Increase, the Maturity Date of such
Revolving Commitment Increase shall be the same as the Maturity Date of the
Revolving Credit Facility, such Revolving Commitment Increase shall require no
scheduled amortization or mandatory commitment reduction prior to the Maturity
Date of the Revolving Credit Facility at the time of incurrence of such
Revolving Commitment Increase, and such Revolving Commitment Increase shall be
effected as an increase in commitments under the Revolving Credit Facility and
on the exact same terms and pursuant to the exact same documentation applicable
to the Revolving Credit Facility (it being understood that, if required to
consummate a Revolving Commitment Increase, the pricing, interest rate margins,
rate floors and undrawn fees on the existing Revolving Credit Facility may be
increased, but additional upfront or similar fees may be payable to the
Incremental Lenders providing the Revolving Commitment Increase without any
requirement to pay such amounts to the existing Revolving Credit Lenders), and

(H) any Incremental Revolving Credit Commitments may constitute a separate Class
or Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to the Incremental Facility
Closing Date.

(iii) the amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Term Loans or Incremental Revolving
Credit Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, the All-In Yield applicable to any such
Incremental Term Loans shall not be greater than the applicable All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Initial Term Loans plus 50 basis points per
annum unless the interest rate (together with, as provided in the proviso below,
the Eurocurrency or Base Rate floor) with respect to the Term Loans is increased
so as to cause the then applicable All-In Yield under this Agreement on each
outstanding Class of Term Loans to equal the All-In Yield then applicable to the
Incremental Term Loans minus 50 basis points; provided further that any increase
in All-In Yield to any existing Term Loan due to the application of a
Eurocurrency or Base Rate floor on any Incremental Term Loan or Incremental
Revolving Credit Loan shall be effected solely through an increase in (or
implementation of, as applicable) any Eurocurrency or Base Rate floor applicable
to such existing Term Loan or Revolving Credit Facility, as applicable.

 

111



--------------------------------------------------------------------------------

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitments shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14, without the consent of any Lender.
The Borrower will use the proceeds of the Incremental Term Loans and Incremental
Revolving Credit Commitments for working capital, general corporate purposes and
any other purpose not prohibited by this Agreement, including Permitted Business
Acquisitions, other Investments and dividends and other distributions on account
of the capital stock of Holdings or any of its Subsidiaries, as applicable. No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Credit Commitments, unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Credit Commitments after giving effect to the addition of such Incremental
Revolving Credit Commitments to the Revolving Credit Commitments, (b) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (c) each Incremental Revolving Credit
Lender shall become a Lender with respect to the Incremental Revolving Credit
Commitments and all matters relating thereto. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and prepayment requirements in
Section 2.02 and 2.05(a) of this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Term Loans,
Refinancing Term Loan Commitments, Other Revolving Credit Loans and/or Other
Revolving Credit Commitments pursuant to a Refinancing Amendment in accordance
with this Section 2.15 (each, an “Additional

 

112



--------------------------------------------------------------------------------

Refinancing Lender”) (provided that (i) the Administrative Agent, each Swing
Line Lender and each L/C Issuer shall have consented (not to be unreasonably
withheld or delayed) to such Lender’s or Additional Refinancing Lender’s making
such Refinancing Term Loans or providing such Other Revolving Credit Commitments
to the extent such consent, if any, would be required under Section 10.07(b) for
an assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Refinancing Lender, (ii) with respect to Refinancing Term
Loans, any Affiliated Lender providing any Refinancing Term Loans shall be
subject to the same restrictions set forth in Section 10.07(l) as they would
otherwise be subject to with respect to any purchase by or assignment to such
Affiliated Lender of Term Loans and (iii) Affiliated Lenders may not provide
Other Revolving Credit Commitments or Other Revolving Credit Loans); provided
that notwithstanding anything to the contrary in this Section 2.15 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, (2) subject to the
provisions of Section 2.03(n) and 2.04(g) to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a maturity date when
there exist Other Revolving Credit Commitments with a longer maturity date, all
Swing Line Loans and Letters of Credit shall be participated on a pro rata basis
by all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments (and except as provided in Section 2.03(n) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued), (3) the permanent repayment of Revolving Credit Loans with respect
to, and termination of, Other Revolving Credit Commitments after the date of
obtaining any Other Revolving Credit Commitments shall be made on a pro rata
basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans and (iv) the Refinancing
Term Loans may participate on a pro rata basis or less than pro rata basis (but
not on a greater than pro rata basis) in any voluntary or mandatory prepayments
of Term Loans hereunder, as specified in the applicable Refinancing Amendment.

(b) The terms, provisions and documentation of the Refinancing Term Loans,
Refinancing Term Commitments, Other Revolving Credit Commitments, or Other
Revolving Credit Loans, as the case may be, of any Class shall be subject to the
limitations set forth in the definition of “Credit Agreement Refinancing
Indebtedness”.

(c) The effectiveness of any Refinancing Amendment shall be subject to receipt
by the Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender, of a Request for Credit Extension in accordance with the
requirements hereof and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinions
resulting from a change

 

113



--------------------------------------------------------------------------------

in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(d) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(e) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.15, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

SECTION 2.16. Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
All-In Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, OID or otherwise) may be different than the
All-In Yield for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); and

 

114



--------------------------------------------------------------------------------

(iv) Extended Term Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof; provided that no Extended Term Loans may be
optionally prepaid prior to the date on which all Term Loans with an earlier
final stated maturity (including Term Loans under the Existing Term Loan Tranche
from which they were amended) are repaid in full, unless such optional
prepayment is accompanied by at least a pro rata optional prepayment of such
other Term Loans; provided, however, that (A) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the then Latest Maturity
Date of any then existing Term Loans hereunder, (B) the Weighted Average Life to
Maturity of any Extended Term Loans of a given Term Loan Extension Series at the
time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of any Existing Term Loan Tranche, (C) any such Extended Term Loans
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect), (D) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (E) any Extended Term Loans may participate on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche. Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.16 shall be in an aggregate principal amount that is not less
than $25,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the All-In Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, OID or otherwise) may be different than the All-In Yield for
extensions of credit under the Revolving Credit Commitments

 

115



--------------------------------------------------------------------------------

of such Existing Revolver Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings and commitment reductions under the
applicable Revolving Credit Commitments (i.e., the Existing Revolver Tranche and
the Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments and commitment
terminations required upon the Maturity Date of the non-extending Revolving
Credit Commitments), except that the Borrower shall be permitted to permanently
repay and terminate commitments of any such Class on a better than a pro rata
basis as compared to any other Class with a later maturity date than such Class;
provided, further, that (A) in no event shall the final maturity date of any
Extended Revolving Credit Commitments of a given Revolver Extension Series at
the time of establishment thereof be earlier than the then Latest Maturity Date
of any other Revolving Credit Commitments hereunder, (B) any such Extended
Revolving Credit Commitments (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreements (to the extent any
Intercreditor Agreement is then in effect) and (C) all documentation in respect
of such Extension Amendment shall be consistent with the foregoing. Any Extended
Revolving Credit Commitments amended pursuant to any Revolver Extension Request
shall be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving Credit Commitments for all purposes of this Agreement; provided that
any Extended Revolving Credit Commitments amended from an Existing Revolver
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Revolver Extension
Series with respect to such Existing Revolver Tranche. Each Revolver Extension
Series of Extended Revolving Credit Commitments incurred under this Section 2.16
shall be in an aggregate principal amount that is not less than $5,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the

 

116



--------------------------------------------------------------------------------

Administrative Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Credit Commitments under
the Existing Revolver Tranche, as applicable, in respect of which applicable
Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Request exceeds the amount of Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, requested to be
extended pursuant to the Extension Request, Term Loans or Revolving Credit
Commitments, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans or Revolving Credit Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Credit Commitments, as applicable, included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, a “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, are provided with the benefit of the
applicable Loan Documents. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment. Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.07 with respect to any Existing Term Loan
Tranche subject to an Extension Election to reflect a reduction in the principal
amount of the Term Loans thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension (with such amount to be applied ratably to reduce scheduled repayments
of such Term Loans required pursuant to Section 2.07), (iii) modify the
prepayments set forth in Section 2.05 to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto, (iv) make
such other changes to this Agreement and the other Loan Documents consistent
with the provisions and intent of the second paragraph of Section 10.01 (without
the consent of the Required Lenders called for therein) and (v) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.16, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

 

117



--------------------------------------------------------------------------------

SECTION 2.17. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
L/C Issuers or the Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swing Line Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

118



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender (other than Letter of Credit Fees)) and (y) shall be limited
in its right to receive Letter of Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender; provided, further, that in the event such reallocation
does not fully cover the exposure of such Defaulting Lender, (A) the Swingline
Lender may require the Borrower to prepay Loans in such amount that eliminates
such exposure and will have no obligation to make new Swing Line Loans to the
extent such Swing Line Loans would exceed the unused commitments of
non-defaulting Revolving Credit Lenders and (B) the L/C Issuer may require the
Borrower to cash collateralize the pro rata participation of such Defaulting
Lender in respect of each applicable outstanding Letter of Credit.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may reasonably
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Share (without
giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender.

(c) Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

119



--------------------------------------------------------------------------------

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made without deduction for any and
all present or future taxes, duties, levies, imposts, assessments, deductions,
withholdings (including backup withholding), fees or similar charges imposed by
any Governmental Authority including interest, penalties and additions to tax
(collectively “Taxes”), except as required by applicable Laws. If the Borrower,
any Guarantor or other applicable withholding agent shall be required by any
Laws (as determined in the good faith discretion of the applicable withholding
agent) to deduct or withhold any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (A) to the extent the Tax in
question is an Indemnified Tax, the sum payable by the Borrower or Guarantor
shall be increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (B) the applicable withholding agent shall make such
deductions or withholdings, (C) the applicable withholding agent shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Laws, and (D) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), if the Borrower or any Guarantor is
the applicable withholding agent, shall furnish to such Agent or Lender (as the
case may be) the original or a copy of a receipt evidencing payment thereof, a
copy of the return reporting such payment or other evidence reasonably
acceptable to such Agent or Lender.

 

120



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay, or at the option of the
Administrative Agent timely reimburse it for the payment of, any and all present
or future stamp, court and documentary taxes and any other intangible,
recording, filing or mortgage recording Taxes or Taxes of a similar character,
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document excluding, in each case, such amounts that result from an Agent or
Lender’s Assignment and Assumption (“Assignment Taxes”) to the extent such
Assignment Taxes result from a present or former connection between the Agent or
Lender, as applicable, and the taxing jurisdiction (other than the connection
arising out of an Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document), except for such Assignment Taxes resulting from
assignment or participation pursuant to Section 3.07 by the Borrower (all such
non-excluded Taxes described in this Section 3.01(b) being hereinafter referred
to as “Other Taxes”).

(c) The Borrower and each Guarantor agree to indemnify each Agent and each
Lender, within 15 days after the written demand therefor, for (i) the full
amount of Indemnified Taxes and Other Taxes payable by such Agent or such Lender
and (ii) any reasonable out-of-pocket expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.

(d) Each Lender shall, at such time or times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with such properly completed and executed documentation
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to any payments to be made to such
Lender under the Loan Documents. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each such Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Borrower and the Administrative Agent
in writing of its legal inability to do so. Unless the applicable withholding
agent has received forms or other documents satisfactory to it indicating that
payments under any Loan Document to or for a Lender are not subject to
withholding Tax or are subject to such Tax at a rate reduced by an applicable
tax treaty, the Borrower, the Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at

 

121



--------------------------------------------------------------------------------

the applicable statutory rate. Notwithstanding any other provision of this
clause (d) (other than such documentation set forth in Section 3.01(d)(i), (ii),
and (iii)), a Lender shall not be required to deliver any form pursuant to this
clause (d) that such Lender is not legally able to deliver. Without limiting the
foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and with respect to any other applicable
payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (a) the applicable United States Tax
Compliance Certificate to the effect that such Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Loan Party within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (b) two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), or

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY and/or any other required information from each beneficial
owner, as applicable (provided that, if the Lender is a partnership, and one or
more beneficial partners of such Lender are claiming the portfolio interest
exemption, the applicable United States Tax Compliance Certificate may be
provided by such Lender on behalf of such partner).

 

122



--------------------------------------------------------------------------------

(iii) If a payment made to an Administrative Agent or Lender under any Loan
Document would be subject to Tax imposed by FATCA if such Administrative Agent
or Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Administrative Agent or Lender shall deliver to the Borrower
and the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with their or
its obligations under FATCA, to determine whether such Administrative Agent or
Lender has or has not complied with such Administrative Agent’s or Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(d)(iii),
“FATCA” shall include any amendments made to FATCA after the Closing Date.

(iv) On or before the date any successor or replacement Administrative Agent
becomes the Administrative Agent hereunder (for the avoidance of doubt,
excluding U.S. Bank National Association), it shall deliver to the Borrower two
duly executed originals of either (i) Internal Revenue Service Form W-9 (or
successor forms) certifying that it is exempt from U.S. federal backup
withholding tax or (ii) a U.S. branch withholding certificate on Internal
Revenue Service Form W-8IMY (or any successor forms) evidencing its agreement
with the Borrower to be treated as a United States person (as defined in
Section 7701(a)(30) of the Code) (with respect to amounts received on account of
any Lender) and Internal Revenue Service Form W-8ECI (or any successor forms)
(with respect to amounts received on its own account), with the effect that, in
either case, the Borrower will be entitled to make payments hereunder to the
Administrative Agent without withholding or deduction on account of U.S. federal
withholding Tax. The Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification.

(e) If any Lender or Agent determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower or any Guarantor pursuant to this Section 3.01, it shall
promptly remit such refund to the Borrower or such Guarantor (but only to the
extent of indemnification or additional amounts paid by the Borrower or such
Guarantor under this Section 3.01 with respect to Indemnified Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund, net of any Taxes payable by any Agent or Lender on such
interest); provided that the Borrower or such Guarantor, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund (plus
any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Notwithstanding anything to the
contrary in this paragraph (e), in no event will the indemnified party be
required to pay any amount to the indemnifying party pursuant to this
paragraph (e) the payment of which would place the indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been

 

123



--------------------------------------------------------------------------------

deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to Taxes that it
deems confidential) to the Borrower or any other person.

(f) For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer and Swing Line Lender and the term
“applicable Law” includes FATCA.

SECTION 3.02. Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar, or other applicable, market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request, if applicable, into a request for
a Borrowing of Base Rate Loans in the amount specified therein.

 

124



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of any Change in Law,
in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining any Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes, any Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes, or Other Connection Taxes
that are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes or (ii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within thirty
(30) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement to the extent any such increased costs or reductions are
incurred by any Lender as a result of any requests, rules, guidelines or
directives promulgated under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or pursuant to Basel III after the Closing Date, then such Lender
shall be compensated pursuant to this Section 3.04 only if such Lender imposes
such charges under other syndicated credit facilities involving similarly
situated borrowers that such Lender is a lender under.

(b) If any Lender determines that any Change in Law after the Closing Date, or
compliance by such Lender (or its Lending Office) therewith (in each case, other
than with respect to Taxes), has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within thirty (30) days after
receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional

 

125



--------------------------------------------------------------------------------

costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least thirty (30) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
cost from such Lender. If a Lender fails to give notice 30 (30) days prior to
the relevant Interest Payment Date, such additional interest or cost shall be
due and payable thirty (30) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

SECTION 3.05. Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, setting forth in reasonable detail the basis for calculating such
compensation, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 

126



--------------------------------------------------------------------------------

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender from the Borrower (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another applicable Eurocurrency Rate Loan, or, if applicable, to convert Base
Rate Loans into Eurocurrency Rate Loans, until the event or condition giving
rise to such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03
or 3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

127



--------------------------------------------------------------------------------

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or 3.04 as a result of any condition described in such Sections and, in
each case, any Lender ceases to make any Eurocurrency Rate Loans as a result of
any condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes
a Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then
the Borrower may so long as no Event of Default has occurred and is continuing,
at its sole cost, expense and effort, on five (5) Business Days’ prior written
notice from the Borrower to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii)) to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; and provided further that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01 (with respect to
Indemnified Taxes), such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents; or (y) terminate the Commitment of such
Lender or L/C Issuer (in respect of any applicable Facility only in the case of
clause (i) or clause (iii)), as the case may be, and (1) in the case of a Lender
(other than an L/C Issuer), repay all Obligations of the Borrower owing to such
Lender (including any applicable call premium) relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations (including any applicable call
premium) of the Borrower owing to such L/C Issuer relating to the Loans and
participations held by the L/C Issuer as of such termination date and cancel or
backstop on terms satisfactory to such L/C Issuer any Letters of Credit issued
by it; provided that in the case of any such termination of a Non-Consenting
Lender such termination shall be sufficient (together with all other consenting
Lenders) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
Facility only in the case of clause (i) or, with respect to a Class vote,
clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a)(iii)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower (for return to the applicable Borrower) or
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the

 

128



--------------------------------------------------------------------------------

assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In connection with any such replacement, if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required
Class Lenders as applicable) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction (or waiver in accordance with Section 10.01) of the following
conditions precedent:

 

129



--------------------------------------------------------------------------------

(a) The Administrative Agent’s and each Lead Arranger’s receipt of the
following, each of which shall be originals or pdf copies or other facsimiles
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party and each in form and substance reasonably satisfactory to
the Administrative Agent, each Lead Arranger and its legal counsel:

(i) executed counterparts of this Agreement;

(ii) each Collateral Document set forth on Schedule 1.01B required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each party thereto, together with:

(A) certificates, if any, representing Collateral consisting of certificated
Equity Interests accompanied by undated stock powers, stock transfer forms, or
the equivalent executed in blank, and instruments evidencing the Pledged Debt
indorsed in blank (or confirmation in lieu thereof that such certificates,
powers and instruments have been sent for overnight delivery to the Collateral
Agent or its counsel);

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents that the Administrative Agent or any Lead Arranger may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement shall
have been taken, completed or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent and the Lead Arrangers;

(iii) such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of each Loan
Party, written resolutions, minutes of any meeting of the board of directors of
such Loan Party (or equivalent Responsible Officer), certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent or any Lead
Arranger may reasonably require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Closing Date;

(iv) opinions addressed to the Administrative Agent, the Lenders, and each Lead
Arranger from each of (A) Latham & Watkins LLP, counsel to the Loan Parties,
(B) Holland & Knight LLP, special Massachusetts counsel to the Loan Parties and
(C) Ballard Spahr LLP, special New Jersey counsel to the Loan Parties; and

(v) a solvency certificate from the chief financial officer, chief accounting
officer, director or other officer with equivalent duties of Holdings (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit D-2;

(b) All fees required to be paid on the Closing Date pursuant to the Fee
Letters, and all reasonable out-of-pocket expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date pursuant to the
Engagement Letter shall, upon the initial borrowings under the Facilities, have
been, or will be substantially simultaneously, paid (which amounts may be paid
from the proceeds of the initial funding under the Facilities).

 

130



--------------------------------------------------------------------------------

(c) The Administrative Agent and each Lead Arranger shall have received
reasonably satisfactory evidence that the Refinancing has been consummated or,
substantially concurrently with the initial Borrowing under the Facilities,
shall be consummated.

(d) The Lead Arrangers shall have received the Unaudited Financial Statements
and the Pro Forma Financial Statements.

(e) The Administrative Agent and the Lead Arrangers shall have received at least
three (3) Business Days prior to the Closing Date (or such later date as the
Lead Arrangers shall reasonably agree) all documentation and other information
about the Borrower and the Guarantors that has been reasonably requested by the
Administrative Agents or the Lead Arrangers in writing (including by email) at
least ten (10) Business Days prior to the Closing Date and that the
Administrative Agents and the Lead Arrangers reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent and each Lead
Arranger shall have received notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

SECTION 4.02. Conditions to All Credit Extensions after the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than (x) a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans and other than a
Request for Credit Extension for an Incremental Facility which shall be governed
by Section 2.14(d) or (y) a Committed Loan Notice requesting 2018 Incremental
Term Loans) on or after the Closing Date is subject to the following conditions
precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

131



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower on or after the Closing Date shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.02(i) and (ii) (or, in the case of a Request for Credit Extension for
an Incremental Facility, the conditions specified in Section 2.14(d)) have been
satisfied on and as of the date of the applicable Credit Extension.

SECTION  4.03. Conditions to Credit Extensions of 2018 Incremental Term Loans.

The obligation of each 2018 Incremental Term Loan Lender to honor any Request
for Credit Extension of the 2018 Incremental Term Loans are subject to the
following conditions precedent:

(i) (a) no Default or Event of Default shall have occurred and be continuing or
would exist after giving effect to the 2018 Incremental Term Loan Acquisition on
the 2018 Incremental Term Loan LCA Test Date and (b) no Specified Event of
Default shall have occurred and be continuing or would exist after giving effect
to the 2018 Incremental Term Loan Acquisition on the date of the consummation of
such 2018 Incremental Term Loan Acquisition.

(ii) The Specified Representations of each Loan Party in existence prior to the
2018 Incremental Term Loan Acquisition shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the 2018 Incremental Term Loan Funding
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties, expressly relate to the 2018
Incremental Term Loan Amendment Effective Date, in which case they shall be true
and correct in all material respects as of the 2018 Incremental Term Loan
Amendment Effective Date, if any.

(iii) The proceeds of the 2018 Incremental Term Loans shall be used solely to
finance the 2018 Incremental Term Loan Acquisition and pay fees, costs and
expenses in connection therewith.

(iv) The 2018 Incremental Term Loan Funding Date shall occur on or before
February 24, 2019.

(v) The Administrative Agent shall have received a Request for Credit Extension
requesting 2018 Incremental Term Loans in a principal amount equal to the
aggregate 2018 Incremental Term Loan Amendment Commitments then in effect.

(vi) The Administrative Agent shall have received a solvency certificate (after
giving effect to the consummation of the 2018 Incremental Term Loan Acquisition)
from the chief financial officer, chief accounting officer, director or other
officer with equivalent duties of Holdings substantially in the form of Exhibit
D-2 hereto.

 

132



--------------------------------------------------------------------------------

(vii) The Administrative Agent shall have received supplemental Schedules to the
Security Agreement, after giving effect to the 2018 Incremental Term Loan
Acquisitions.

(viii) The 2018 Incremental Term Loan Acquisition has been consummated,
substantially concurrently with the Borrowing of the 2018 Incremental Term
Loans, shall be consummated, in all material respects in accordance with the
terms of the 2018 Incremental Term Loan Acquisition Agreement in the form
attached to the 2018 Incremental Term Loan Amendment without modification or
waiver of any terms thereof which are materially adverse to the Borrower or
Lenders.

The Request for Credit Extension of the 2018 Incremental Term Loans submitted by
the Borrower on or after the 2018 Incremental Term Loan Amendment Effective Date
shall be deemed to be a representation and warranty that the conditions
specified in Sections 2.14(d) and 4.03 have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

Holdings, the Borrower and each of the Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly
incorporated, organized or formed, validly existing and in good standing (where
relevant) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
applicable to it and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a) (other than with
respect to the Borrower), (b)(i), (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) are within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate and other organizational action, and
(c) do not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01) (x) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (y) any material
order, injunction, writ or decree of any Governmental Authority

 

133



--------------------------------------------------------------------------------

or any arbitral award to which such Person or its property is subject; or
(iii) violate any Law; except with respect to any conflict, breach or
contravention (but not creation of Liens) referred to in clause (ii), to the
extent that such violation, conflict, breach or contravention could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or regulatory body
including the FCC or any other Person is necessary or required in connection
with (a) the execution, delivery or performance by, or enforcement against, any
Loan Party of this Agreement or any other Loan Document, or for the consummation
of the Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collateral and Guarantee Requirement),
(iii) the filing of certain of the Loan Documents with the FCC and (iv) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.04. Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) As of the Closing Date, (i) the unaudited pro forma consolidated balance
sheet and related pro forma consolidated statement of income of Holdings as of
and for the 12-month period ending September 30, 2017, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such statement of income), which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)) (the “Pro Forma Financial
Statements”), copies of which have been furnished to the Administrative Agent,
have been prepared in good faith, based on assumptions believed by

 

134



--------------------------------------------------------------------------------

Holdings to be reasonable as of the date of delivery thereof, and present fairly
in all material respects on a pro forma basis the estimated financial position
of Holdings and its Subsidiaries as of such period;

(ii) the Audited Financial Statements fairly present in all material respects
the financial condition of Business as of the dates thereof and their results of
operations for the periods covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby; and

(iii) the Unaudited Financial Statements fairly present in all material respects
the financial condition of Business as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except for normal year-end audit
adjustments and absence of footnotes.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06. Borrower Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Holdings or the Borrower, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, against Holdings, the
Borrower or any of the Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. Compliance with Laws.

None of Holdings, the Borrower or any of the Restricted Subsidiaries and their
respective properties or assets is in violation of any currently applicable Law
or any restriction of record or agreement affecting any Material Real Property,
or is in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, including the FCC, except in such instance in which
(a) such violation or default could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (b) such
requirement of Law or judgment, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted.

SECTION 5.08. Ownership of Property; Liens.

Holdings, the Borrower and each of the Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all personal property and Real Property necessary in the
ordinary conduct of its business, free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

135



--------------------------------------------------------------------------------

SECTION 5.09. Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Each Loan Party and its respective properties and operations are and have
been in compliance with all Environmental Laws, which includes obtaining and
maintaining compliance with all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law or to revoke or modify any Environmental Permit held by any of
the Loan Parties;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned or leased by any of the Loan Parties, or, to
the knowledge of the Borrower, Real Property formerly owned, operated or leased
by any Loan Party or arising out of the conduct of the Loan Parties that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup or could reasonably be expected to result in the Borrower
incurring liability under Environmental Laws; and

(d) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Loan Parties or Real Property or facilities owned or
leased by any of the Loan Parties, or to the knowledge of the Borrower, Real
Property or facilities formerly owned, operated or leased by the Loan Parties
that could reasonably be expected to require investigation, remedial activity or
corrective action or cleanup or could reasonably be expected to result in the
Borrower incurring liability under Environmental Laws.

SECTION 5.10. Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those which
are being contested in good faith by appropriate proceedings diligently
conducted that shall have the effect of suspending enforcement or collection of
such Taxes and for which adequate reserves have been provided in accordance with
GAAP or, with respect to a Loan Party that does not use GAAP, in conformity with
generally accepted accounting principles that are applicable to such Loan Party.
There is no proposed Tax deficiency or assessment known to any Loan Parties
against the Loan Parties that would, if made, individually or in the aggregate,
have a Material Adverse Effect.

 

136



--------------------------------------------------------------------------------

SECTION 5.11. ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Pension Plan maintained by
a Loan Party is in compliance with the applicable provisions of ERISA and the
Code and the regulations and published interpretations thereunder and other
federal or state Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made or is reasonably
expected to occur; (ii) neither any Loan Party nor, to Borrower’s knowledge, any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 of ERISA with respect
to a Multiemployer Plan; and (iii) neither any Loan Party nor, to Borrower’s
knowledge, any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA, except, with respect to each of
the foregoing clauses of this Section 5.11(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) The Pension Plans of any Loan Party and, to Borrower’s knowledge, any ERISA
Affiliate satisfy the minimum funding standards required by the terms of each
Pension Plan, if any, and by Law or otherwise comply with the requirements of
any Law applicable in the jurisdiction in which the relevant pension scheme is
maintained, and neither any Loan Party nor, to Borrower’s knowledge, any ERISA
Affiliate maintains a Pension Plan that is, or is expected to be, in at-risk
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code) or contributes or has an obligation to contribute to a Multiemployer Plan
that is, or is expected to be, insolvent within the meaning of Title IV of ERISA
or in endangered or critical status within the meaning of Section 305 of ERISA,
in each case, except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

SECTION 5.12. Subsidiaries; Equity Interests.

As of the Closing2018 Incremental Term Loan Amendment Effective Date (after
giving effect to the Transactions), no Loan Party has any Subsidiaries other
than Immaterial Subsidiaries and those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests owned by the Loan Parties (or a
Subsidiary of any Loan Party) in such Subsidiaries have been validly issued and
are fully paid and owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under
Section 7.01.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock. Neither the making of any
Credit Extension hereunder nor the use of proceeds thereof will violate any
Regulations of the FRB, including the provisions of Regulations T, U or X of the
FRB.

(b) None of Holdings, the Borrower or any of the Restricted Subsidiaries is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

 

137



--------------------------------------------------------------------------------

SECTION 5.14. Disclosure.

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading. With respect to projected financial information and pro
forma financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

SECTION 5.15. Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the Closing Date: (a) there are no strikes or other labor
disputes against Holdings, the Borrower or any of the Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) Holdings, the
Borrower or any of the Restricted Subsidiaries are not in violation of the Fair
Labor Standards Act or any other applicable Laws regarding hours worked by and
payments made to employees; and (c) all payments due from Holdings, the Borrower
or any of the Restricted Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.

SECTION 5.16. Insurance.

The Borrower believes that the insurance maintained by or on behalf of Holdings,
the Borrower and the Restricted Subsidiaries is adequate.

SECTION 5.17. Intellectual Property; Licenses, Etc.

(a) Holdings, the Borrower and the Restricted Subsidiaries own, license or
possess the right to use all of the trademarks, service marks, trade names,
domain names, copyrights, patents, patent rights, technology, software,
know-how, database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, except to the extent such
failure to own, license or possess, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 5.17 is a complete and accurate list of all registrations or
applications filed at the United States Patent and Trademark Office or United
States Copyright Office, as applicable, for registration of patents, trademarks,
and copyrights owned or, in the case of copyrights, exclusively licensed by the
Borrower and Subsidiary Guarantors as of the Closing2018 Incremental Term Loan
Amendment Effective Date, after giving effect to the Transaction, in each case,
to the extent material to the business of the Loan Parties. To the

 

138



--------------------------------------------------------------------------------

knowledge of Borrower, the business of Holdings, the Borrower or any of the
Restricted Subsidiaries as currently conducted does not infringe upon any IP
Rights held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights, is pending or, to
the knowledge of the Borrower, threatened against Holdings, the Borrower or any
of the Restricted Subsidiaries, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b) Except pursuant to licenses and other user agreements entered into by each
Loan Party in the ordinary course of business, as of the Closing2018 Incremental
Term Loan Amendment Effective Date, all registrations listed on Schedule 5.17
are subsisting and unexpired, except, in each case, to the extent failure of
such registrations to be subsisting and unexpired could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.18. Solvency.

On the Closing Date, after giving effect to the Transactions, Holdings, Borrower
and the Restricted Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.19. Sanctions; Anti-Corruption.

(a) None of Holdings, the Borrower, any of their respective Subsidiaries or any
director, officer, employee, agent, or affiliate of Holdings, the Borrower or
any of their respective Subsidiaries is an individual or entity (“person”) that
is, or is owned or controlled by persons that are: (i) the subject of any
Sanctions or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions (including, currently,
Crimea, Cuba, Iran, North Korea and Syria).

(b) Holdings, the Borrower, their respective Subsidiaries and their respective
directors, officers and employees and, to the knowledge of Holdings and the
Borrower, the agents of Holdings and the Borrower and their respective
Subsidiaries, are in compliance with all applicable Sanctions and with the FCPA
and any other applicable anti-corruption laws, in all material respects.

SECTION 5.20. Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11, 6.13 and 6.15 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 5.20 and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement), the Liens created by the Collateral Documents shall constitute fully
perfected, first priority, Liens on, and security interests in (to the extent
intended to be created thereby), all right, title and interest of the grantors
in such Collateral to the extent perfection can be obtained by filing financing
statements, in each case subject to no Liens other than Liens permitted
hereunder.

 

139



--------------------------------------------------------------------------------

(b) PTO Filing; Copyright Office Filing. When the Intellectual Property Security
Agreements are properly filed in the United States Patent and Trademark Office
and the United States Copyright Office to the extent such filings may perfect
such interests, the Liens created by the Collateral Documents shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents and Trademarks (in each case, as
defined in the Security Agreement) issued, registered or applied for with the
United States Patent and Trademark Office or Copyrights (as defined in the
Security Agreement) registered or applied for with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than Liens
permitted hereunder (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered Patents and Copyrights or
Intellectual Property (as applicable) acquired by the grantors thereof after the
Closing Date).

Notwithstanding anything herein (including this Section 5.20) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or the enforceability of any pledge of or security interest to the extent such
pledge, security interest, perfection or priority is not required pursuant to
the Collateral and Guarantee Requirement.

SECTION 5.21. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 5.22. Use of Proceeds. The proceeds of the Loans shall be used for the
purposes specified in Section 6.16.

SECTION 5.23. FCC and Station Matters.

(a) As of the Closing2018 Incremental Term Loan Amendment Effective Date,
Schedule 5.23 hereto correctly sets forth all of the Stations and FCC Licenses
licensed to any Loan Party and its Subsidiary by licensee, call letters,
facility identification number, community of license, state, and license
expiration date, which Schedule 5.23 shall be supplemented in connection with
any Permitted Business Acquisition.

(b) Each FCC License was duly and validly issued by the FCC pursuant to
procedures which comply with all requirements of applicable law and no Loan
Party has any knowledge of the occurrence of any event or the existence of any
circumstance which, in the reasonable judgment of such Loan Party, is likely to
lead to the revocation of any FCC License which could reasonably be expected to
have a Material Adverse Effect. Each Loan Party has taken all actions and
performed all of its obligations necessary to maintain the FCC Licenses without
adverse modification or impairment where the failure to do so could reasonably
be expected to have a Material Adverse Effect. License Subs hold all of the FCC
Licenses required for the operation of the Stations as presently conducted and
as proposed to be conducted immediately following the Closing2018 Incremental
Term Loan Amendment Effective Date where the failure to hold such FCC Licenses
could reasonably be expected to have a Material Adverse Effect. The

 

140



--------------------------------------------------------------------------------

FCC Licenses are not subject to any material restriction or condition not
appearing on the face of such FCC License (other than any restrictions or
conditions that may affect the radio broadcast industry or substantial segment
thereof generally) that could reasonably be expected to materially limit or
materially restrict the operation of the Stations and have been so unimpaired
for the full current license term. None of the Stations is (i) receiving, or to
Borrower’s knowledge causing, objectionable interference or (ii) to Borrower’s
knowledge is currently the subject of any proceeding before the FCC that alleges
that any Station is causing objectionable interference or that contains a
proposal that could have the effect of causing any Station to become shortspaced
(initially or on an increased basis) to any proposed station or frequency
allotment, except in each case where such interference or FCC action would not
reasonably be expected to have a Material Adverse Effect. The Loan Parties have
the right to use all material FCC Licenses required in the ordinary course of
business for the Stations and each such FCC License is in full force and effect
and the Loan Parties are in compliance therewith with no known conflict with the
valid rights of others in each case where such failure, non-compliance or
violation could reasonably be expected to have a Material Adverse Effect. No
event or investigation has occurred which permits, or after notice or lapse of
time or both would permit, the revocation, adverse modification, restriction,
suspension, non-renewal, short-term renewal, impairment or termination of any
FCC License or other right which could reasonably be expected to have a Material
Adverse Effect. Each FCC License is held by a License Subsidiary of Borrower
directly operating the Station with respect to which such FCC License was issued
or validly assigned. No Loan Party or License Sub has any reason to believe that
the FCC Licenses listed and described in Schedule 5.23, will not be renewed in
the ordinary course.

(c) Each Loan Party or License Sub as applicable has duly filed in a timely
manner and/or placed in the Station’s public inspection file all filings which
are required to be filed by such Loan Party or License Sub under the
Communications Act and is in compliance with the Communications Act, including
the rules and regulations of the FCC relating to the broadcast of radio signals,
in each case where the failure to do so could reasonably be expected to have a
Material Adverse Effect. All information filed for or on behalf of each Loan
Party and License Sub was, at the time of filing, true, correct, and complete in
all material respects when made, and every Governmental Authority has been
notified of any changes in such information as may be required, except where the
failure to so notify would not reasonably be expected to have a Material Adverse
Effect.

(d) None of the Facilities (including the transmitter and tower sites owned or
used by any Loan Party) violate in any material respect the provisions of any
applicable building codes, fire regulations, building restrictions or other
governmental ordinances, orders or regulations and each such Facility is zoned
so as to permit the commercial uses intended by the owner or occupier thereof
and there are no outstanding variances or special use permits materially
affecting any of the Facilities or the uses thereof, in each case where so doing
or the failure to do so, as the case may be, could reasonably be expected to
have a Material Adverse Effect. The Stations’ physical facilities, including
their transmitting and studio equipment, are operated in accordance with the
terms of their respective FCC Licenses and in accordance with the Communications
Act where the failure to so operate could reasonably be expected to have a
Material Adverse Effect. The Stations are in full compliance with the
limitations on exposure of workers and the public radio frequency radiation
established by the Communications Act where non-compliance could reasonably be
expected to have a Material Adverse Effect.

 

141



--------------------------------------------------------------------------------

(e) All FCC regulatory fees assessed with respect to the FCC Licenses have been
timely and accurately paid, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(f) Each of the towers used in the operation of the Stations and which is owned
by a Loan Party, which tower is required to be registered with the FCC pursuant
to the FCC’s antenna structure registration requirements has been duly and
accurately registered and each ASR Number is posted at the Tower Site where the
failure to do so could reasonably be expected to have a Material Adverse Effect.
All antenna structures used in the operation of the Stations and owned by a Loan
Party are obstruction-marked and lighted in accordance with the Communications
Act where the failure to do so could reasonably be expected to have a Material
Adverse Effect.

(g) Each Marketing Agreement is in full force and effect, in compliance with the
Communications Act, and Holdings, the Borrower and their Subsidiaries are in
compliance with such Marketing Agreement to the extent each is a party thereto,
in each case where failure to be in compliance could reasonably be expected to
have a Material Adverse Effect.

ARTICLE VI

Affirmative Covenants

So long as (i) any Lender shall have any Commitment hereunder, (ii) any Loan or
other Obligation (other than contingent indemnification obligations as to which
no claim has been asserted and obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or (iii) any Letter of Credit shall
remain outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, Holdings and the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the other
Restricted Subsidiaries to:

SECTION 6.01. Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within ninety (90) days after the end of the fiscal year, a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Crowe Horwath LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
other than a going concern exception or explanatory note resulting solely from
(i) an upcoming maturity date under the Facilities occurring within one year
from the time such opinion is delivered or (ii) any potential inability to
satisfy the Financial Covenant on a future date or in a future period, together
with a customary management’s discussion and analysis of financial information;

 

142



--------------------------------------------------------------------------------

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of Holdings (commencing, for the
avoidance of doubt, with the fiscal quarter ending March 31, 2018), a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter and in comparative format, the prior fiscal year-end and the
related consolidated statements of income or operations for such fiscal quarter
and the portion of the fiscal year then ended, setting forth in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, and consolidated
statement of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding portion
of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Holdings as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of Holdings and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than 90 days after the end of the fiscal year, a detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements; and

(e) Participate in annual conference calls for Lenders to discuss the financial
condition and results of operations of Holdings, the Borrower and the
Subsidiaries for the most recently ended fiscal year for which financial
statements have been delivered pursuant to Section 6.01(a) above, at a time to
be mutually agreed between the Borrower and the Administrative Agent that is
within ten (10) Business Days (or such later date as may be mutually agreed
between the Borrower and the Administrative Agent) after the delivery of such
financial statements.

(f) Participate in quarterly conference calls for Lenders to discuss the
financial condition and results of operations of Holdings, the Borrower and the
Subsidiaries for the most recently ended fiscal year or quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or
(b) above, at a time to be mutually agreed between the Borrower and the
Administrative Agent that is within ten (10) Business Days (or such later date
as may be mutually agreed between the Borrower and the Administrative Agent)
after the delivery of such financial statements; provided that the holding of a
public conference call organized for equity investors with respect to such year
or quarter shall satisfy the requirements of this clause (f).

 

143



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or
(B) Holdings’ (or any direct or indirect parent thereof), as applicable, Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
clauses (A) and (B), (i) to the extent such information relates to a parent of
Holdings, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to Holdings (or such parent), on the one hand, and the information relating to
Holdings and the Restricted Subsidiaries on a stand-alone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of Crowe Horwath LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and,
except as permitted in Section 6.01(a), shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings or the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at Holdings’ or the Borrower’s website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
Holdings’ or the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

SECTION 6.02. Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than fifteen (15) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower or Holdings (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication pursuant to Section 6.01 and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

144



--------------------------------------------------------------------------------

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of the Restricted Subsidiaries pursuant to the terms of
any Junior Financing Documentation and, in each case, any Permitted Refinancing
thereof, in each case in a principal amount in excess of the Threshold Amount
and not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the legal name and the jurisdiction of formation of each
Loan Party and the location of the chief executive office of each Loan Party or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report and (ii) a list of each
Subsidiary of Holdings that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate or confirmation that there has been no change in such
information since the later of the Closing Date or the date of the last such
list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of Holdings and the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Holdings
and the Borrower or their securities) (each, a “Public Lender”). Each of
Holdings and the Borrower hereby agrees to make all Borrower Materials that the
Borrower intends to be made available to Public Lenders clearly and
conspicuously designated as “PUBLIC”. By designating Borrower Materials as
“PUBLIC”, each of Holdings and the Borrower authorizes such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to Holdings and the Borrower or their securities for purposes of United
States federal and state securities laws. Holdings and the Borrower agree to use
commercially reasonable efforts to mark applicable Borrower Materials “PUBLIC”.
Notwithstanding the foregoing, Holdings and the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC.” Each of Holdings and the
Borrower agrees that (i) any Loan Documents (other than any list of Disqualified
Lenders), (ii) any financial statements delivered pursuant to Section 6.01 and
(iii) any Compliance Certificates delivered pursuant to Section 6.02(a) will be
deemed to be “public-side” Borrower Materials and may be made available to
Public Lenders.

 

145



--------------------------------------------------------------------------------

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
Holdings and the Borrower or their securities for purposes of United States
federal or state securities laws.

SECTION 6.03. Notices.

Promptly after a Responsible Officer of Holdings, the Borrower or any Subsidiary
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default or Event of Default;

(b) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
Holdings, the Borrower or any of the Restricted Subsidiaries thereof that would
reasonably be expected to result in a Material Adverse Effect or (ii) with
respect to any Loan Document; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Taxes.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except to the extent any such Tax is being contested in good faith
and by appropriate proceedings that shall have the effect of suspending
enforcement or collection of such Taxes and for which appropriate reserves have
been established in accordance with GAAP (or, with respect to a Loan Party that
does not use GAAP, in conformity with generally accepted accounting principles
that are applicable to such Loan Party) if such contest or the failure to pay or
discharge such contested Taxes or its obligations and liabilities in respect of
such other Taxes would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

146



--------------------------------------------------------------------------------

SECTION 6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its incorporation and/or organization
except in a transaction permitted by Section 7.05, (b) comply with all terms and
provisions of all franchises and licenses, including FCC Licenses, and shall
suffer no loss or forfeiture thereof or thereunder and (c) take all reasonable
action to maintain all rights, privileges (including its good standing where
applicable in the relevant jurisdiction), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of (a) (other than with respect to Holdings or the Borrower), (b) or (c),
(i) to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Article VII.

SECTION 6.06. Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its Real Property and equipment necessary in the operation of
its business in good working order, repair and condition, ordinary wear and tear
excepted and fire, casualty or condemnation excepted.

SECTION 6.07. Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as Holdings, the Borrower and the
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons.

(b) Requirements of Insurance. All such insurance shall (i) provide, if agreed
by the insurer (which agreement the Borrower shall use commercially reasonable
efforts to obtain), that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least 10 days
after receipt by the Collateral Agent of written notice thereof (the Borrower
shall deliver a copy of the policy (and to the extent any such policy is
cancelled or renewed, a renewal or replacement policy) or other evidence thereof
to the Administrative Agent and the Collateral Agent, or insurance certificate
with respect thereto) and (ii) name the Collateral Agent as mortgagee (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or lender loss payable (in the case
of property insurance), as applicable; provided, that prior to the occurrence of
a Default or an Event of Default, any insurance proceeds received by the
Collateral Agent as a result of such lender loss payable designation and to the
extent not required to be prepaid pursuant to Section 2.07(b)(ii) shall be
returned to the Borrower no later than two (2) Business Days after receipt
thereof.

 

147



--------------------------------------------------------------------------------

(c) Flood Insurance. With respect to each Material Real Property, obtain flood
insurance in such total amount to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, if at any time the
area in which any material improvements located on any Material Real Property is
designated a “special flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.

SECTION 6.08. Compliance with Laws; Maintenance of FCC Licenses.

(a) Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees of any Governmental Authority applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Loan Party shall obtain and maintain, and cause each of its
Subsidiaries to obtain and maintain in full force and effect, all licenses,
permits, franchises or governmental authorizations and approvals (including all
FCC Licenses) necessary to own, acquire or dispose (as applicable) of their
respective properties, to conduct their respective business or to comply with
construction, operating and reporting requirements of the FCC or any other
Governmental Authority.

SECTION 6.09. Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or a
Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights.

Permit representatives of the Administrative Agent and, during the occurrence
and continuation of any Event of Default, of each Lender to visit and inspect
any of its properties (subject to the rights of lessees or sublessees thereof
and subject to any restrictions or limitations in the applicable lease, sublease
or other written occupancy arrangement pursuant to which Borrower or such
Restricted Subsidiary is a party), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to such accountants’ customary policies
and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance written notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than one
(1) time during any calendar year and such time shall be at the Borrower’s
expense; provided further that when an Event of Default exists, the
Administrative Agent (or any of its representatives) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and upon
reasonable advance written notice. The Administrative Agent and the Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in

 

148



--------------------------------------------------------------------------------

this Section 6.10, none of Holdings, the Borrower nor any Restricted Subsidiary
shall be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or Contractual Obligation (not entered into in
contemplation hereof), or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product, and the obligations of Holdings,
the Borrower and the Restricted Subsidiaries under this Section 6.10 shall be
subject to reasonable requirements of confidentiality.

SECTION 6.11. Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action necessary or reasonably requested by
the Administrative Agent or the Collateral Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of (i) any new direct or indirect
wholly owned Restricted Subsidiary (in each case, other than an Excluded
Subsidiary) by Holdings or (ii) any direct parent of the Borrower (other than
Holdings) or (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary, in each case, that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement (each, an “Additional Guarantor”):

(i) within sixty (60) days after such formation, acquisition or designation, or
such longer period as the Administrative Agent may agree in its discretion:

(A) cause each such Additional Guarantor to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) joinders to this
Agreement as Guarantors, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents, as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement (for the avoidance of doubt, Material Real Property is
covered by clause (b) below);

(B) cause each such Additional Guarantor (and the parent of each such Additional
Guarantor that is a Guarantor) to deliver any and all certificates representing
Equity Interests (to the extent certificated) and intercompany notes (to the
extent certificated) that are required to be pledged pursuant to the Collateral
and Guarantee Requirement, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank;

(C) take and cause such Additional Guarantor and each direct or indirect parent
of such Additional Guarantor that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
filing of UCC financing statements or other filings or registrations

 

149



--------------------------------------------------------------------------------

under applicable Law and delivery of stock and membership interest certificates)
as may be necessary in the reasonable opinion of the Collateral Agent to vest in
the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property that is the subject of such request, any
existing title reports, abstracts or environmental assessment reports, to the
extent available and in the possession or control of a Loan Party; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than Holdings
or one of its Subsidiaries, where, despite the commercially reasonable efforts
of the Borrower to obtain such consent, such consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within ninety (90) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause (b)
below.

(b) Not later than ninety (90) days after the acquisition by any Loan Party of
any Material Real Property or the formation or acquisition of a Subsidiary with
Material Real Property as determined by the Borrower (acting reasonably and in
good faith) (or such longer period as the Administrative Agent may agree in
writing in its discretion), cause such property to be subject to a Lien and
Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

 

150



--------------------------------------------------------------------------------

SECTION 6.12. Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

SECTION 6.13. Further Assurances.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, notify, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of any Intercreditor Agreement or the Collateral Documents, to the
extent required pursuant to the Collateral and Guarantee Requirement. If the
Administrative Agent or the Collateral Agent reasonably determines that it is
required by applicable Law to have appraisals prepared in respect of the Real
Property of any Loan Party subject to a mortgage constituting Collateral, the
Borrower shall provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

(b) Notwithstanding anything herein to the contrary, to the extent this
Agreement or any other Loan Document purports to require any Loan Party to grant
to Administrative Agent, on behalf and for the ratable benefit of the Secured
Parties, a security interest in the FCC Licenses of such Loan Party,
Administrative Agent, on behalf and for the ratable benefit of the Secured
Parties, shall only have a security interest in such licenses at such times and
to the extent that a security interest in such licenses is permitted under
applicable Law. Notwithstanding anything to the contrary set forth herein,
Administrative Agent, on behalf of the Secured Parties, agrees that to the
extent prior FCC approval is required pursuant to the Communications Act for
(a) the operation and effectiveness of any grant, right or remedy hereunder or
under any Loan Document or (b) taking any action that may be taken by
Administrative Agent hereunder or under any Loan Document, such grant, right,
remedy or actions will be subject to such prior FCC approval having been
obtained by or in favor of Administrative Agent, on behalf and for the ratable
benefit of the Secured Parties. Borrower agrees that, during the continuance of
an Event of Default and at Administrative Agent’s request, Borrower shall
promptly file, or cause to be filed, such applications for approval and shall
take all other and further actions required by the Administrative Agent, on
behalf and for the ratable benefit of the Secured Parties, to obtain such FCC
approvals or consents as are necessary to transfer ownership and control to
Administrative Agent or trustee or other fiduciary acting in lieu of
Administrative Agent in order to ensure compliance with the Communications Act,
on behalf and for the ratable benefit of the Secured Parties, or their
successors or assigns, of the FCC Licenses held by it.

 

151



--------------------------------------------------------------------------------

SECTION 6.14. Maintenance of Ratings.

Use commercially reasonable efforts to (i) cause each Facility to be
continuously rated (but not any specific rating) by S&P and Moody’s and
(ii) maintain a public corporate rating (but not any specific rating) from S&P
and a public corporate family rating (but not any specific rating) from Moody’s.

SECTION 6.15. Post-Closing Matters.

Within the time periods set forth in Schedule 6.15, or within such longer period
or periods that the Administrative Agent in its reasonable discretion may
permit, Holdings, the Borrower and the Restricted Subsidiaries shall deliver to
the Administrative Agent the documents, and perform the actions, set forth on
Schedule 6.15.

SECTION 6.16. Use of Proceeds.

The proceeds of the Initial Term Loans received on the Closing Date shall not be
used for any purpose other than to pay the consideration for the Refinancing, to
make certain cash payments required in connection with the WBZ Asset Swap, the
Transaction Expenses, to fund any OID or upfront fees, for working capital or
other general corporate purposes. The proceeds of the 2018 Incremental Term
Loans shall not be used for any purpose other than to finance the 2018
Incremental Term Loan Acquisition and pay fees, costs and expenses in connection
therewith. The proceeds of the Revolving Credit Loans on the Closing Date, if
any, will be used as specified in the definition of “Permitted Initial Revolving
Credit Borrowing Purposes.” After the Closing Date, the proceeds of Revolving
Credit Loans and Swing Line Loans shall be used for working capital, general
corporate purposes and any other purpose not prohibited by this Agreement,
including, but not limited to, Permitted Business Acquisitions, other
Investments and dividends and other distributions account of the capital stock
of Holdings or any of its Subsidiaries, as applicable. The Letters of Credit
shall be used solely to support obligations of Holdings, the Borrower and the
Restricted Subsidiaries incurred for working capital, general corporate purposes
and any other purpose not prohibited by this Agreement.

SECTION 6.17. License Subsidiaries.

All FCC Licenses shall be held by one or more License Subsidiaries (and any
License Subsidiary may own more than one FCC License). The Borrower shall cause
each License Subsidiary from and after the Closing Date to (a) maintain a
separate legal existence from the Borrower and its other Subsidiaries, (b) not
make loans to or assume or guaranty the obligations of any Person (other than
pursuant to the Guaranty), (c) otherwise be operated in such a manner that the
separate legal existence of such License Subsidiary will not be disregarded in
any insolvency or other legal proceeding, (d) hold no assets other than the FCC
Licenses and have no financial obligations in each case other than (i) contracts
entered into in the ordinary course of business and customary in the industry
for broadcast company license subsidiaries which do not result in the incurrence
of any Indebtedness by any License Subsidiary, (ii) contracts related to
Permitted Business Acquisitions or other acquisitions, Investments or
dispositions permitted by Section 7.02 or Section 7.05, respectively to the
extent such License Subsidiary is party thereto solely for the purpose of
transferring or acquiring the applicable FCC Licenses and (iii)

 

152



--------------------------------------------------------------------------------

obligations to the Administrative Agent, and the Lenders as a Guarantor, (e) if
not a Guarantor on the Closing Date, become a Guarantor in accordance with the
terms hereof and the other Loan Documents upon or prior to the time of acquiring
any FCC License and (f) grant a Lien in its assets to the Administrative Agent
pursuant to the Loan Documents. Notwithstanding the foregoing, this Section 6.17
shall not apply to any FCC Licenses owed by the Business until after the date
that is 60 days after the Closing Date (or such later time as the Administrative
Agent may reasonably agree).

SECTION 6.18. Sanctions; Anti-Corruption Laws.

Holdings and the Borrower shall, and shall cause each of their respective
Subsidiaries, to comply with all applicable Sanctions and with the FCPA and any
other applicable anti-corruption laws.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements or contingent obligations that are
not yet due and payable) which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date:

SECTION 7.01. Liens.

None of Holdings, the Borrower nor any of the Restricted Subsidiaries shall
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens existing on the Closing Date and set forth on Schedule 7.01 or, if not
set forth on Schedule 7.01, relating to property having a fair market value,
individually of not greater than $1,000,000 and in an aggregate principal amount
for all such Liens of not greater than $5,000,000; provided that such Liens
shall secure only those obligations that they secure on the Closing Date (and
extensions, renewals and refinancings of such obligations permitted by
Section 7.03) and shall not subsequently apply to any other property or assets
of the Borrower or any Restricted Subsidiary other than (i) after acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03, and (ii) proceeds and
products thereof;

(b) any Lien created under the Loan Documents or permitted in respect of any
Material Real Property by the terms of the applicable Mortgage;

(c) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent for a period of more than thirty (30) days or that are being
contested in compliance with Section 6.04;

 

153



--------------------------------------------------------------------------------

(d) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, Holdings, the
Borrower or any Restricted Subsidiary shall have set aside on its books reserves
in accordance with GAAP or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

(e) (i) pledges, the grant of any other security interest and the deposits made
in the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other social security laws or regulations under U.S. or foreign law and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations and (ii) pledges and deposits
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;

(f) Liens to secure the performance of bids, trade contracts (other than for
Indebtedness for borrowed money), leases (other than Capital Lease Obligations),
statutory obligations, surety, stay, customs and appeal bonds, performance and
return of money bonds, warranty bonds, bids, leases, government contracts, trade
contracts, completion or performance guarantees and other obligations of a like
nature (including (i) those incurred to secure health, safety and environmental
obligations, (ii) those required by any Governmental Authority and (iii) letters
of credit or bank guarantees issued in lieu of any such bonds or guarantees to
support the issuance thereof) incurred in the ordinary course of business;

(g) Restrictions (including zoning restrictions), covenants, easements,
encroachments, declarations, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights-of-way, restrictions on use
of real property, minor title defects, other similar encumbrances and Liens on
Material Real Property disclosed by the title insurance policies (and any
replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property (and any accessions thereto) that was subject to such Lien prior to
such replacement, extension or renewal; provided further that the Indebtedness
and other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement); that do not render title unmarketable and that, in
the aggregate, do not interfere in any material respect with the ordinary
conduct of the business of Holdings, the Borrower or any Restricted Subsidiary
or would result in a Material Adverse Effect;

(h) purchase money security interests in equipment or other property or
improvements thereto (or, in the case of improvements, constructed) by Holdings,
the Borrower or any Restricted Subsidiary (including the interests of vendors
and lessors under conditional sale and title retention agreements) or in respect
of Sale and Lease-Back

 

154



--------------------------------------------------------------------------------

Transactions permitted under Section 7.05(p), Capital Lease Obligations or
mortgaged financings; provided that (i) such security interests secure
Indebtedness permitted by Section 7.03(h) (including any Permitted Refinancing
in respect thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 270 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby does not exceed 100%
of the cost of such equipment or other property or improvements at the time of
such acquisition (or construction), including transaction costs incurred by
Holdings, the Borrower or any Restricted Subsidiary in connection with such
acquisition (or construction) and (iv) such security interests do not apply to
any other property or assets of Holdings, the Borrower or any Restricted
Subsidiary (other than to accessions to such equipment or other property or
improvements); provided further that individual financings of equipment provided
by a single lender may be cross-collateralized to other financings of equipment
provided solely by such lender;

(i) Liens (i) securing judgments that do not constitute an Event of Default
under Section 8.01(h), (ii) arising out of judgments or awards against Holdings,
the Borrower or any of its Restricted Subsidiaries with respect to which an
appeal or other proceeding for review is then being pursued and to the extent
not constituting an Event of Default and (iii) notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings for which adequate reserves have been made;

(j) other Liens with respect to property or assets of Holdings, the Borrower or
any Restricted Subsidiary with an aggregate fair market value (valued at the
time of creation thereof) of not more than the greater of $15,000,000 and 2.5%
of Consolidated Total Assets (determined at the time of the creation of such
Liens)

(k) any interest or title of, or Liens created by, a lessor, sublessor, or
licensor under any leases, subleases or licenses in respect of real property
entered into by Holdings, the Borrower or any Restricted Subsidiary, as tenant
or licensee, in the ordinary course of business;

(l) Liens that are contractual rights of set-off or netting (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness for borrowed money, (ii) relating to pooled deposit
or sweep accounts of Holdings, the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of Holdings, the Borrower and the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of Holdings, the Borrower or any Restricted Subsidiary in the ordinary
course of business;

(m) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights or
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business;

 

155



--------------------------------------------------------------------------------

(n) Liens securing obligations in respect of bankers acceptances, trade-related
letters of credit and bank guarantees permitted under Section 7.03(f)
facilitating the purchase, shipment or storage of goods and covering the goods
(or the documents of title in respect of such goods) financed by such bankers’
acceptances, letters of credit or bank guarantees and the proceeds and products
thereof;

(o) licenses of intellectual property granted in the ordinary course of
business;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(r) Liens arising from (i) any Uniform Commercial Code financing statement or
filing filed against Holdings, the Borrower or any Restricted Subsidiary not
authorized by Holdings, the Borrower or such Restricted Subsidiary (provided
that Holdings, the Borrower or such Restricted Subsidiary will promptly upon
obtaining knowledge thereof use commercially reasonable efforts to have such
financing statement terminated or corrected to the extent permitted by the
Uniform Commercial Code) and precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into by Holdings, the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(s) Liens securing insurance premium financing arrangements, provided that such
Liens are limited to the applicable insurance contracts;

(t) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt and any
Permitted Refinancing of any of the foregoing; provided that (x) any such Liens
securing any Permitted Refinancing in respect of Permitted First Priority
Refinancing Debt are subject to the First Lien Intercreditor Agreement and
(y) any such Liens securing any Permitted Refinancing in respect of Permitted
Second Priority Refinancing Debt are subject to the Junior Lien Intercreditor
Agreement;

(u) Liens to secure other Indebtedness permitted pursuant to Section 7.03(m) on
a junior basis; provided that the Borrower is in compliance with if such
Indebtedness is subordinated in writing to the Obligations or is secured by a
Lien on the Collateral that is junior to the Liens in the Collateral securing
the Obligations, a Total Leverage Ratio of no greater than 4.50:1.00 on a Pro
Forma Basis immediately after giving effect to the incurrence of such
Indebtedness and recomputed as of the last day of the most recently ended fiscal
quarter of Holdings for which financial statements required by Section 6.01 are
available; provided further that to the extent such Liens are on Collateral the
representative of the holders of such Indebtedness becomes party to the Junior
Lien Intercreditor Agreement;

(v) Liens in favor of Borrower or any Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e);

 

156



--------------------------------------------------------------------------------

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02; and

(x) Liens on Equity Interests of Joint Ventures securing obligations of such
Joint Venture; and

(y) Any Lien on any property or asset of any Restricted Subsidiary securing
Indebtedness assumed pursuant to Section 7.03(k)(i) or a Permitted Refinancing
thereof; provided that such Liens are not incurred in connection with or in
anticipation of such Permitted Business Acquisition or other permitted
Investment and do not attach to any other assets of the Borrower or any of its
Restricted Subsidiaries other than the property and assets subject to such Liens
at the time of such Permitted Business Acquisition or permitted Investment and
the proceeds and products thereof and accessions thereto;

Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on any Collateral consisting of certificated Equity Interests, other
than Liens in favor of the Collateral Agent and Liens permitted by
Section 7.01(c), (d), (i), (t), (u), or (x).

SECTION 7.02. Investments.

None of Holdings, the Borrower or any of the Restricted Subsidiaries shall make
or hold any Investments, except:

(a) Investments by (i) Loan Parties in Subsidiaries that are not Loan Parties or
in Joint Ventures in an aggregate amount (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) not
to exceed in the aggregate, together with the aggregate amount of Permitted
Business Acquisitions constituting acquisitions of any Person that does not
become a Guarantor or acquisitions of assets that are not acquired by a Loan
Party, an amount equal to (x) $15,000,000 (determined at the time of, and giving
effect to, such Investment) (plus any return of capital actually received in
respect of Investments previously made by them pursuant to this
clause 7.02(a)(i)), plus (y) the portion, if any, of the Available Amount Basket
on the date of such election that the Borrower elects to apply to this
Section 7.02(a)(i)(y) so long as (A) no Event of Default shall have occurred and
is continuing or would result therefrom and (B) on a Pro Forma Basis giving
effect thereto as if such Investment had been made at the beginning of the Test
Period most recently-ended and recomputed as of the last day of the most
recently ended fiscal quarter of Holdings for which financial statements
required by Section 6.01 have been delivered, the Total Leverage Ratio is not
greater than 4.00:1.00, (ii) Loan Parties in other Loan Parties,
(iii) Restricted Subsidiaries that are not Loan Parties in any Loan Party or
other Restricted Subsidiary, (iv) Loan Parties in any Restricted Subsidiary that
is not a Loan Party so long as such Investment is part of a series of
Investments by Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the initial Investment being invested, substantially
contemporaneously with the making of such initial Investment, in one or more
Loan Parties, (v) Loan Parties in Restricted Subsidiaries that are not Loan
Parties solely to the extent made with cash or other property received by the
applicable Loan Party from a Restricted Subsidiary that is not a Loan Party in a
transaction or series of related transactions constituting a corporate

 

157



--------------------------------------------------------------------------------

or tax reorganization which, when taken as a whole, does not impair the value of
the Collateral in any material respect, and (vi) Holdings, the Borrower or any
Restricted Subsidiary in any other Restricted Subsidiary made for tax planning
reorganization purposes, so long as such Investment and the transactions related
thereto are not materially adverse to the Lenders and the Borrower provide to
the Administrative Agent evidence reasonably acceptable to the Administrative
Agent that, after giving pro forma effect to such Investments, the granting,
perfection, validity and priority of the security interest of the Secured
Parties in the Collateral, taken as a whole, is not impaired in any material
respect by such Investment;

(b) Cash Equivalents and Investments that were Cash Equivalents when made;

(c) Investments arising out of the receipt by Holdings, the Borrower or any
Restricted Subsidiary of non-cash consideration for the sale of assets permitted
under Section 7.05;

(d) (i) loans and advances to employees, officers, managers and directors of
Holdings, the Borrower or any Restricted Subsidiary in the ordinary course of
business not to exceed, other than for travel and entertainment in the ordinary
course of business, $1,000,000 in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof), and (ii) loans
to employees, officers, managers and directors in connection with such Person’s
purchase of Equity Interests of Holdings; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

(e) (i) accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business and
(ii) intercompany current liabilities incurred in the ordinary course of
business and consistent with past practice in connection with cash management
operations of Holdings, the Borrower and the Restricted Subsidiaries;

(f) Swap Agreements permitted pursuant to Section 7.03;

(g) Investments existing on the Closing Date and set forth on Schedule 7.02(g)
and Investments made pursuant to legally binding written commitments that are on
Schedule 7.02(g) as of the Closing Date and, in each case, any modification,
renewal, replacement or extension thereof which is not materially adverse to the
Lenders; and additional Investments in existence on the Closing Date and not on
Schedule 7.02(g) not to exceed $5,000,000 in the aggregate for all such
Investments;

(h) Investments resulting from pledges and deposits referred to in
Section 7.01(e) and (f);

(i) other Investments by Holdings, the Borrower or any Restricted Subsidiary in
an aggregate amount (valued at the time of the making thereof, and without
giving effect to any write-downs or write-offs thereof) not to exceed (i) the
greater of $20,000,000 and 3.0% of Consolidated Total Assets (determined at the
time of, and giving effect to, such

 

158



--------------------------------------------------------------------------------

Investment) (plus any returns of capital actually received in respect of
investments theretofore made by it pursuant to this paragraph (i)), plus
(ii) the portion, if any, of the Available Amount Basket on the date such
election is made that the Borrower elects to apply to this Section 7.02(i)(ii)
so long as (x) no Event of Default shall have occurred and is continuing or
would result therefrom and (y) on a Pro Forma Basis giving effect thereto as if
such Investment had been made at the beginning of the Test Period most
recently-ended and recomputed as of the last day of the most recently ended
fiscal quarter of Holdings for which financial statements required by
Section 6.01 have been delivered, the Total Leverage Ratio is not greater than
4.00:1.00;

(j) Investments constituting Permitted Business Acquisitions; provided that the
aggregate consideration paid by Holdings, the Borrower and the Restricted
Subsidiaries under this clause (j), together with any Investments made pursuant
to Section 7.02(a)(i), in respect of Subsidiaries that are not required
hereunder to become Guarantors and assets that are not required hereunder to be
pledged as Collateral to secure the Obligations shall not exceed $15,000,000 in
the aggregate (plus any returns of capital actually received in respect of
Investments made pursuant to this paragraph (j));

(k) additional Investments may be made from time to time to the extent made with
proceeds of Qualified Equity Interests of Holdings (excluding proceeds of a
Designated Equity Contribution), which proceeds or Investments in turn are
contributed (as common equity) to the Borrower, in each case Not Otherwise
Applied;

(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Restricted Subsidiaries that are not Loan
Parties in any Loan Party or other Subsidiary;

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(n) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged into or consolidated with a
Restricted Subsidiary in accordance with Section 7.05 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(o) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(p) advances of payroll payments to employees, managers, officers and directors
in the ordinary course of business;

(q) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under this Section 7.02;

 

159



--------------------------------------------------------------------------------

(r) Guarantees by Holdings, the Borrower or any Restricted Subsidiary of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by any Restricted
Subsidiary in the ordinary course of business;

(s) to the extent constituting Investments, transactions expressly permitted
(other than by reference to this Section 7.02 or any clause thereof) under
Sections 7.01, 7.03, 7.04, 7.05 (including the receipt of non-cash consideration
for the Dispositions of assets permitted thereunder), 7.06 and 7.09;

(t) Investments arising as a result of a Sale and Lease-Back Transaction
permitted hereunder;

(u) additional Restricted Subsidiaries of the Borrower may be established or
created solely for the purpose of consummating a transaction permitted by
Section 7.02 (a) through (v) if the Borrower and such Subsidiary comply with the
requirements of Section 6.11, if applicable; provided that if such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
transaction, such new Subsidiary shall not be required to take the actions set
forth in Section 6.11, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Subsidiaries shall be required to so comply in accordance
with the provisions thereof); provided, further, that this Section 7.02(u) shall
not permit the establishment or creation of any additional Restricted Subsidiary
which is not required under this Agreement to become a Guarantor (except as a
result of the application of the immediately preceding proviso or if, after
consummating such transaction permitted by Section 7.02(a) through (t), such
Restricted Subsidiary is not required under the Collateral and Guarantee
Requirement to become a Guarantor);

(v) the licensing, sublicensing or contribution of IP Rights in the ordinary
course of business (and, for avoidance of doubt, nothing in this Credit
Agreement shall be construed to restrict Borrower or its Restricted Subsidiaries
from entering into and performing agreements in the ordinary course of business
under which Borrower or its Restricted Subsidiaries assigns to customers or
other business partners newly developed work product or deliverables and
associated IP Rights);

(w) the forgiveness or conversion to equity of any Indebtedness owing to the
Borrower or a Restricted Subsidiary and permitted by Section 7.03; and

(x) the acquisition of any stations and related assets necessary to effect the
WBZ Asset Swap.

 

160



--------------------------------------------------------------------------------

SECTION 7.03. Indebtedness.

None of Holdings, the Borrower nor any of the Restricted Subsidiaries shall
create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness existing on the Closing Date and (other than in the case of any
existing letters of credit to be replaced with, or backstopped by, a Letter of
Credit issued hereunder) set forth on Schedule 7.03(a) (excluding Indebtedness
under clause (b) of this Section 7.03) and any Indebtedness existing on the
Closing Date and not scheduled on Schedule 7.03(a) not in excess of
(x) $1,000,000 individually or (y) $5,000,000 in the aggregate and, in each
case, any Permitted Refinancing of such Indebtedness (other than intercompany
Indebtedness refinanced with Indebtedness owed to a Person not affiliated with
Holdings, the Borrower or any Restricted Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries under
Swap Agreements entered into in the ordinary course of business for the business
of mitigating risks associated with liabilities, commitments, investments,
assets or property held or reasonably anticipated by such Person, and not for
speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings, the Borrower or any
Restricted Subsidiary, pursuant to reimbursement or indemnification obligations
to such Person;

(e) Indebtedness of Holdings, the Borrower or any Restricted Subsidiary to
another Borrower or Restricted Subsidiary to the extent permitted by
Section 7.02, provided that Indebtedness of any Loan Party to any Restricted
Subsidiary that is not a Loan Party (other than Indebtedness in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money) (the “Subordinated Intercompany Debt”) shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(f) Indebtedness (including letters of credit and bank guarantees) in respect of
performance, warranty, bid, surety, customs, stay and appeal bonds and
completion or performance guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
and Indebtedness arising out of advances on exports, advances on imports,
advances on trade receivables, customer prepayments and similar transactions in
the ordinary course of business;

(g) Indebtedness in respect of netting services, overdraft protections, employee
credit card programs, automatic clearinghouse arrangements and similar
arrangements in each case in connection with deposit accounts and Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business or other cash management services in the ordinary course of
business;

 

161



--------------------------------------------------------------------------------

(h) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by Holdings, the Borrower or any Restricted Subsidiary
prior to or within 270 days after the acquisition, lease or improvement of the
respective asset permitted under this Agreement in order to finance such
acquisition or improvement, and any Permitted Refinancing in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 7.03 and this paragraph) would not exceed
$7,500,000; and any Permitted Refinancing thereof;

(i) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this paragraph (i) not in excess of the greater of $15,000,000 and
2.5% of Consolidated Total Assets; and any Permitted Refinancing thereof;

(j) Guarantees (i) incurred by any Restricted Subsidiary, Holdings or the
Borrower in respect of Indebtedness of the Borrower or any other Restricted
Subsidiary that is permitted under this Agreement; provided that any Guarantee
by a Loan Party of Indebtedness incurred by a non-Loan Party must be permitted
under Section 7.02, (ii) incurred by any Loan Party in respect of Indebtedness
of another Loan Party that is permitted under this Agreement; provided that
Guarantees by any Loan Party under this Section 7.03(j) of any other
Indebtedness of a Person that is subordinated to other Indebtedness of such
Person shall be expressly subordinated to the Obligations on terms consistent
with those used, or to be used, for Subordinated Intercompany Debt;

(k) Indebtedness (i) assumed in a Permitted Business Acquisition or a similar
Investment not to exceed $10,000,0000 or (ii) arising from agreements of
Holdings, the Borrower or any Restricted Subsidiary providing for
indemnification, adjustment of purchase price, earn outs or similar obligations,
in each case, incurred or assumed in connection with a Permitted Business
Acquisition or similar Investment or the disposition of any business, assets or
a Restricted Subsidiary, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Restricted
Subsidiary for the purpose of financing such acquisition;

(l) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(m) Indebtedness consisting of Permitted Ratio Debt to the extent permitted at
the time of incurrence thereof pursuant to the definition thereof; and any
Permitted Refinancing thereof;

(n) Credit Agreement Refinancing Indebtedness;

(o) Indebtedness incurred by the Borrower in the form of one or more series of
junior lien secured or unsecured notes or junior lien secured or unsecured loans
issued in lieu of Incremental Loans and Permitted Refinancing thereof
(“Permitted Incremental Debt”); provided (i) that such Indebtedness shall meet
the Permitted Other Debt

 

162



--------------------------------------------------------------------------------

Conditions, (ii) the aggregate amount of such Permitted Incremental Debt shall
not exceed the aggregate amount of Incremental Commitments that could be
incurred at such time under Section 2.14; provided, however, that use of the
Cash-Capped Facilities under this Section 7.03(o) shall reduce the amount of
Incremental Commitments that can be incurred under Section 2.14 on a Dollar for
Dollar basis;

(p) (i) Indebtedness representing deferred compensation or stock-based
compensation to current or former employees, consultants or independent
contractors of Holdings, the Borrower (or any Person that is a direct or
indirect parent company of the Borrower) and the Restricted Subsidiaries
incurred in the ordinary course of business and (ii) Indebtedness consisting of
obligations of Holdings, the Borrower (or any Person that is a direct or
indirect parent company of the Borrower) or the Restricted Subsidiaries under
deferred compensation or stock-based compensation to their current or former
employees, consultants or independent contractors or other similar arrangements
incurred by such Persons in connection with any Permitted Business Acquisitions
or any other Investment permitted under Section 7.02;

(q) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) Guarantees incurred in the ordinary course of business in respect of
obligations of or to suppliers, customers, franchisees, lessors, licensees and
sublicensees;

(s) Capital Lease Obligations incurred by Holdings, the Borrower or any
Restricted Subsidiary in respect of any Sale and Leaseback Transaction that is
permitted under Section 7.05(p); and

(t) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (bb) above.

SECTION 7.04. Accounting Changes.

None of Holdings, the Borrower nor any of the Restricted Subsidiaries shall make
any change in fiscal year; provided that the Borrower may, upon written notice
to the Administrative Agent, change the fiscal year financial reporting
convention to any other financial reporting convention reasonably acceptable to
the Administrative Agent, in which case the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary in order to reflect such change in financial
reporting.

SECTION 7.05. Dispositions.

None of Holdings, the Borrower or any of the Restricted Subsidiaries shall
(i) make any Disposition, (ii) merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, (iii) purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other Person or (iv) enter into any
arrangement with any Person whereby it shall sell or transfer any property, real
or personal,

 

163



--------------------------------------------------------------------------------

used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred (any transaction described in this clause (iv), a “Sale and
Lease-Back Transaction”), except:

(a) (i) the purchase and sale of inventory, supplies, materials and equipment
and the purchase and sale of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business by
Holdings, the Borrower or any Restricted Subsidiary, (ii) the sale of any other
asset in the ordinary course of business by Holdings, the Borrower or any
Restricted Subsidiary, (iii) the sale of surplus, obsolete or worn out equipment
or other property in the ordinary course of business by Holdings, the Borrower
or any Restricted Subsidiary or (iv) the sale of Cash Equivalents in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger of the Borrower
with a wholly-owned Restricted Subsidiary that is a Domestic Subsidiary,
respectively, in a transaction in which the Restricted Subsidiary is the
surviving corporation, so long as after giving effect thereto such Restricted
Subsidiary assumes all Obligations of the Borrower under the Loan Documents,
(ii) the merger of any Restricted Subsidiary into the Borrower in a transaction
in which the Borrower is the surviving corporation, (iii) the merger or
consolidation of any Restricted Subsidiary into or with any Loan Party in a
transaction in which the surviving or resulting entity is a Loan Party and, in
the case of each of clauses (i) and (iii), no Person other than the Borrower or
a Loan Party receives any consideration, (iv) the merger or consolidation of any
Restricted Subsidiary that is not a Loan Party into or with any other Restricted
Subsidiary that is not a Loan Party or (v) the liquidation or dissolution (in
each case, other than the Borrower) or change in form of entity of the Borrower
or any Restricted Subsidiary if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to Holdings, the Borrower or
a Restricted Subsidiary (upon voluntary liquidation or otherwise); provided that
any sales, transfers, leases or other dispositions by a Loan Party to a
Restricted Subsidiary that is not a Loan Party shall either (i) be for fair
market value or (ii) be made in compliance with Section 7.02;

(d) Investments permitted by Section 7.02, Liens permitted by Section 7.01 and
Restricted Payments permitted by Section 7.06;

(e) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(f) sales, transfers, leases or other Dispositions of assets not otherwise
permitted by this Section 7.05; provided, that (i) all property so Disposed must
be for fair market value and (ii) no sale, transfer, lease or other Disposition
in excess of $5,000,000 shall be permitted unless such disposition is for at
least 75% consideration in the form of

 

164



--------------------------------------------------------------------------------

cash and Cash Equivalents, it being understood that any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of such Disposition having an aggregate fair market value, taken together with
all other Designated Non-Cash Consideration received pursuant to this
Section 7.05(f) since the Closing Date, no in excess of the greater of
$5,000,000 and 0.75% of Consolidated Total Assets, with the fair market value of
each item of Designated non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;

(g) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation and
(ii) involving a Loan Party, the surviving or resulting entity shall be a Loan
Party that is a wholly owned Subsidiary;

(h) licensing and cross-licensing arrangements involving any technology or other
intellectual property of Holdings, the Borrower or any Restricted Subsidiary in
the ordinary course of business;

(i) abandonment, cancellation or disposition of any intellectual property of
Holdings, the Borrower or any of the Restricted Subsidiaries;

(j) sales, leases or other dispositions of inventory of Holdings, the Borrower
and the Restricted Subsidiaries determined by the management of the Borrower to
be no longer useful or necessary in the operation of the business of Holdings,
the Borrower or any of the Restricted Subsidiaries; provided that the Net
Proceeds thereof are applied in accordance with Section 2.05(b);

(k) any contemporaneous swap of assets in exchange for other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of Holdings, the Borrower and the Subsidiaries as a whole, as
determined in good faith by the management of the Borrower;

(l) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the Joint Venture
parties set forth in Joint Venture arrangements and similar binding
arrangements;

(m) the unwinding of any Swap Agreement;

(n) transfers of property subject to Casualty Events, but subject to compliance
with Section 2.05(b);

(o) the Disposition of any Unrestricted Subsidiary;

(p) (i) Sale and Lease-Back Transactions existing as of the date hereof and set
forth on Schedule 7.05 and any replacement thereof, (ii) Sale and Lease-Back
Transactions so long as at the time the lease in connection therewith is entered
is not, and after giving effect to the entering into of such lease, the
Remaining Present Value of all Sale and Lease-Back Transactions pursuant to this
clause (ii) would not exceed $5,000,000 (determined at the time of entering into
each such lease) and (iii) other Sale and Lease-Back Transactions consistent
with past practices and approved by Holdings’ audit committee;

 

165



--------------------------------------------------------------------------------

(q) the Disposition of assets pursuant to or in order to effectuate a Permitted
Business Acquisition which assets are (i) obsolete or (ii) not used or useful to
the core or principal business of the Borrower and the Restricted Subsidiaries;
and

(r) any Disposition necessary to effect the WBZ Asset Swap.

Notwithstanding anything in Section 7.05 to the contrary, no such provision
shall permit, in any single or series of related transactions, the Disposition
(including for this purpose by distribution) of all or substantially all of the
assets of Holdings and its Restricted Subsidiaries

SECTION 7.06. Restricted Payments.

None of Holdings, the Borrower nor any of the Restricted Subsidiaries shall
declare or make any Restricted Payment, except:

(a) the Borrower and any Restricted Subsidiary of the Borrower may declare and
pay dividends to, repurchase its Equity Interests from or make other
distributions to, the Borrower or to any wholly owned Subsidiary that is a
Restricted Subsidiary of the Borrower (or, in the case of non-wholly owned
Subsidiaries that are Restricted Subsidiaries, to the Borrower or any subsidiary
that is a direct or indirect parent of such subsidiary and to each other owner
of Equity Interests of such subsidiary on a pro rata basis (or more favorable
basis from the perspective of the Borrower or such subsidiary) based on their
relative ownership interests);

(b) the Borrower and each Restricted Subsidiary may declare and pay dividends or
make other distributions to Holdings (i) in any fiscal year in respect of
overhead of Holdings or its direct or indirect owners, including, without
limitation, legal, accounting and professional fees and other fees and expenses
in connection with the maintenance of its existence and other overhead of
Holdings or its direct or indirect owners in connection with its ownership of
the Borrower and its Subsidiaries, (ii) in respect of franchise Taxes and other
Taxes solely required to maintain its corporate existence; and (iii) at such
times and in such amounts as are necessary to permit the parent of an affiliated
group of corporations making a consolidated return for U.S. federal income tax
purposes (or any similar group for U.S. state or local tax purposes) that
includes the Borrower and its Subsidiaries to pay the portion of the
consolidated, combined or similar Tax liability, to the extent attributable to
taxable income of the Borrower and/or its Subsidiaries; provided that, (x) no
such payments shall exceed the income tax liability that would have been imposed
on the Borrower and/or the applicable Subsidiaries had such entity(ies) filed a
consolidated return on a stand-alone basis and (y) the permitted payment
pursuant to this clause (iii) with respect to any Tax liability of any
Unrestricted Subsidiary shall be limited to the amount actually paid by such
Unrestricted Subsidiary to the Borrower or the Restricted Subsidiaries for the
purposes of paying such Taxes;

 

166



--------------------------------------------------------------------------------

(c) the Borrower and each Restricted Subsidiary may repurchase, redeem or
otherwise acquire or retire (or make dividends or distributions to Holdings to
finance any such repurchase, redemption or other acquisition or retirement) for
value any Equity Interests of the Borrower, Holdings or any Subsidiary held by
any current or former officer, director, consultant or employee of the Borrower,
Holdings or any Subsidiary pursuant to any equity subscription agreement, stock
option agreement, shareholders’, members’ or partnership agreement or similar
agreement, plan or arrangement and Restricted Subsidiaries may declare and pay
dividends to the Borrower or any other Restricted Subsidiary the proceeds of
which are used for such purposes, provided that the aggregate amount of such
purchases or redemptions under this Section 7.06(c) shall not exceed in any
fiscal year $2,500,000 which, if not used in any year, may be carried forward to
the next subsequent calendar year;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) so long as (x) no Event of Default shall have occurred and is continuing or
would result therefrom and (y) on a Pro Forma Basis giving effect thereto as if
such Restricted Payment had been made at the beginning of the Test Period most
recently-ended and recomputed as of the last day of the most recently ended
fiscal quarter of Holdings for which financial statements required by
Section 6.01 have been delivered, the Total Leverage Ratio is not greater than
3.75:1.00, the Borrower may declare and pay Restricted Payments in an aggregate
amount up to the portion, if any, of the Available Amount Basket on the date of
such dividend payment or distribution that the Borrower elects to apply to this
Section 7.06(e);

(f) Restricted Payments in connection with the Transactions;

(g) Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Business Acquisition;

(h) to the extent constituting a Restricted Payment, the exchange or conversion
of Equity Interests to Qualified Equity Interests or Indebtedness to the extent
such Indebtedness is otherwise permitted under Section 7.03;

(i) to the extent constituting a Restricted Payment, Liens permitted by
Section 7.01, Investments permitted by Section 7.02, Indebtedness permitted by
Section 7.03 and Dispositions permitted by Section 7.06;

(j) any additional Restricted Payments so long as (i) no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence of
such Restricted Payment and (ii) immediately after giving effect to the making
of such Restricted Payment, (x) the Total Leverage Ratio is less than 3.50:1.00
and (y) the First Lien Leverage Ratio is 2.50:1.00; and

(k) so long as no Event of Default shall have occurred and be continuing or
would result therefrom and after giving effect to such Restricted Payments the
Borrower is in pro forma compliance with Section 7.10, the Borrower may make
regularly scheduled

 

167



--------------------------------------------------------------------------------

common stock dividends or distributions; provided that the aggregate amount of
such dividends or distributions under this Section 7.06(k) shall not exceed in
any fiscal year (x) if on a Pro Forma Basis giving effect thereto as if such
Restricted Payment had been made at the beginning of the Test Period most
recently-ended and recomputed as of the last day of the most recently ended
fiscal quarter of Holdings for which financial statements required by
Section 6.01 have been delivered, the Total Leverage Ratio is not greater than
3.50:1.00, $10,000,000 and (y) otherwise, $7,500,000.

SECTION 7.07. Change in Nature of Business.

Holdings and the Borrower shall not, nor shall the Borrower permit any of the
Restricted Subsidiaries to engage at any time in any business or business
activity other than any business or business activity conducted by it on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto,
including the consummation of the Transactions; provided that, notwithstanding
anything to the contrary in herein, no License Sub shall engage in any business
or incur any liabilities other than the ownership of its respective FCC Licenses
and the execution, delivery and performance of the Loan Documents to which it is
a party and activities incidental to the foregoing

SECTION 7.08. Transactions with Affiliates.

(a) Neither Holdings nor the Borrower shall, nor shall the Borrower permit any
of the Restricted Subsidiaries to enter into any transaction of any kind with
any Affiliate of Holdings or the Borrower, whether or not in the ordinary course
of business, unless such transaction is (i) otherwise permitted (or required)
under this Agreement or (ii) upon terms no less favorable to Holdings, the
Borrower or such Restricted Subsidiary, as applicable, than would be obtained in
a comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (ii) shall not apply to the indemnification or
exculpation of liability of directors of Holdings, the Borrower and the
Restricted Subsidiaries in accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of Equity Interests or securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options, stock ownership plans, including
restricted stock plans, stock grants, directed share programs and other equity
based plans customarily maintained by similar companies and the granting and
performance of registration rights approved by the Board of Directors of
Holdings or the Borrower,

(ii) transactions among the Borrower and the Loan Parties and transactions among
the Subsidiaries that are not Loan Parties otherwise permitted by this
Agreement,

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Borrower and the
Restricted Subsidiaries or Holdings in the ordinary course of business and the
payment of fees and indemnities to directors, officers, consultants and
employees of the Borrower and the Restricted Subsidiaries or Holdings in the
ordinary course of business,

 

168



--------------------------------------------------------------------------------

(iv) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect,

(v) any employment agreement or employee benefit plan entered into by Holdings,
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business or consistent with past practice and payments pursuant thereto.

(vi) transactions otherwise permitted under Section 7.02 and Section 7.06,

(vii) transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,

(viii) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to Holdings, the
Borrower or such Restricted Subsidiary, as applicable, than would be obtained in
a comparable arm’s-length transaction with a Person that is not an Affiliate,

(ix) so long as not otherwise prohibited under this Agreement, guarantees of
performance by Holdings, the Borrower or any Restricted Subsidiary of any other
Restricted Subsidiary or the Borrower that are not a Loan Party in the ordinary
course of business, except for guarantees of Indebtedness in respect of borrowed
money, and

(x) if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of Holdings, the Borrower or any Restricted Subsidiary where such
Person is treated no more favorably than the other holders of Indebtedness of
Holdings, the Borrower or any Restricted Subsidiary or (B) of Equity Interests
of Holdings or any Restricted Subsidiary where such Person is treated no more
favorably than the other holders of Equity Interests of the Borrower or any
Restricted Subsidiary.

SECTION 7.09. Burdensome Agreements; Restricted Indebtedness Payments.

(a) Neither Holdings nor the Borrower shall, nor shall the Borrower permit any
of the Restricted Subsidiaries to make, or agree or offer to pay or make, any
prepayment, purchase or redemption of the principal amount of any Restricted
Indebtedness, in each case, prior to the stated maturity thereof, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted
Indebtedness, except for (i) so long as no Event of Default has occurred and is
continuing or would result therefrom, prepayments, purchases or redemptions of
Restricted Indebtedness that, after giving

 

169



--------------------------------------------------------------------------------

effect to any such prepayments, purchases or redemptions under this
Section 7.09(a)(i), (x) the Total Leverage Ratio shall be less than 3.50:1.00
and (y) the First Lien Leverage Ratio shall be less than 2.50:1.00 calculated on
a Pro Forma Basis as of the last day of the most recently ended fiscal quarter
of Holdings for which financial statements required by Section 6.01 have been
delivered, (ii) the prepayment, purchase or redemption of Indebtedness of the
Borrower or any Restricted Subsidiary owed to the Borrower or any Restricted
Subsidiary to the extent not prohibited by the subordination provisions
contained in any applicable intercompany note, this Agreement, and/or the
Collateral Documents, (iii) so long as (x) no Event of Default shall have
occurred and is continuing and (y) on a Pro Forma Basis giving effect thereto as
if such payment, purchase or redemption had been made at the beginning of the
Test Period most recently-ended and recomputed as of the last day of the most
recently ended fiscal quarter of Holdings for which financial statements
required by Section 6.01 have been delivered, the Total Leverage Ratio is no
greater than 3.75:1.00, the Borrower may make prepayments, purchases or
redemptions of Restricted Indebtedness in an aggregate amount up to the portion,
if any, of the Available Amount Basket on the date of such prepayment that the
Borrower elects to apply to this clause 7.09(a)(iii), (iv) a Permitted
Refinancing of Restricted Indebtedness, (v) the conversion of any Restricted
Indebtedness to Equity Interests (other than Disqualified Equity Interests) of
Holdings or any of its direct or indirect parents and (vi) so long as no Event
of Default shall have occurred and is continuing or would result therefrom, the
Borrower may make other prepayments, purchases or redemptions of Restricted
Indebtedness in an aggregate amount not to exceed, together with all other
prepayments, purchases and redemptions of Restricted Indebtedness made under
this Section 7.09(a)(vi), $10,000,000;

(b) Neither Holdings nor the Borrower shall, nor shall the Borrower permit any
of the Restricted Subsidiaries to, enter into any agreement or instrument that
by its terms restricts the granting of Liens by such Restricted Subsidiary
pursuant to the Collateral Documents, or the payment of Restricted Payments by
such Restricted Subsidiaries, in each case other than those arising under any
Loan Document, except restrictions existing by reason of:

(A) restrictions imposed by applicable Law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
any agreements related to any permitted renewal, extension or refinancing of any
Indebtedness existing on the Closing Date that does not expand the scope of any
such encumbrance or restriction;

(C) restrictions imposed by any Restricted Indebtedness (without giving effect
to the references to Threshold Amount in the definition thereof) that are no
more restrictive, taken as a whole, than the restrictions set forth in this
Agreement;

(D) any restriction on a Restricted Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Restricted Subsidiary pending the closing of such sale
or disposition;

 

170



--------------------------------------------------------------------------------

(E) customary provisions in joint venture agreements and other similar
agreements applicable to Joint Ventures entered into in the ordinary course of
business;

(F) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale;

(K) any agreement in effect at the time such subsidiary becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary or

(c) Borrower and the Restricted Subsidiaries may enter into Restricted Marketing
Agreements upon satisfaction of the following conditions:

(A) if the applicable Restricted Marketing Agreement does not pertain to a
station acquired in connection with a Permitted Business Acquisition or an
acquisition permitted by Section 7.02(j) such Restricted Marketing Agreement
together with any other Restricted Marketing Agreements acquired in connection
with a Permitted Business Acquisitions or pending acquisitions permitted by
Section 7.02(j) in effect at such time shall not result (or be projected to
result) in Marketing Agreement Payments of more than 10% of Consolidated EBITDA
for any four consecutive fiscal quarter period; and

(B) Borrower shall have delivered to Administrative Agent an a certificate of a
Responsible Officer dated as of the date Borrower or its Subsidiaries enter into
such Restricted Marketing Agreement and calculated to give effect to any related
transactions, demonstrating compliance with the conditions set forth in this
Section 7.09(c) and the covenants set forth in this Agreement after giving
effect to such Restricted Marketing Agreement.

 

171



--------------------------------------------------------------------------------

SECTION 7.10. Financial Covenant.

The Borrower will not permit the First Lien Leverage Ratio as of the last day of
a Test Period (commencing with the Test Period ending December 31, 2017) to
exceed the ratio set forth below opposite such Test Period:

 

Test Period Ending

   First Lien
Leverage
Ratio  

December 31, 2017 through March 31, 2018

     6.25:1.00  

June 30, 2018 through December 31, 2018

     6.00:1.00  

March 31, 2019 through December 31, 2019

     5.75:1.00  

March 31, 2020 and thereafter

     5.25:1.00  

SECTION 7.11. Designation of Subsidiaries.

The Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower would be
in pro forma compliance with a Total Leverage Ratio of 3.75:1.00 and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Restricted Indebtedness, any
Permitted First Priority Refinancing Debt, any Permitted Second Priority
Refinancing Debt or any Permitted Refinancing of any of the foregoing and
(iv) no Restricted Subsidiary may be designated an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower or the applicable Restricted Subsidiary therein
and Disposition by the Borrower or the applicable Restricted Subsidiary thereof
at the date of designation in an amount equal to the fair market value of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower or the applicable Restricted Subsidiary in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s or
its Subsidiary’s (as applicable) Investment in such Subsidiary.

SECTION 7.12. Activities of Holdings.

Notwithstanding anything to the contrary contained in this Article VII, Holdings
shall not conduct, transact or otherwise engage in any business or operations
other than the following (and activities incidental thereto): (i) its ownership
of the Equity Interests of the Borrower and such investments and assets to the
extent incidental thereto and the entering into of customary contracts with
respect to the operations of its Restricted Subsidiaries, (ii) the maintenance
of its legal

 

172



--------------------------------------------------------------------------------

existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (iii) the performance of its obligations with respect to the
Loan Documents or other Indenture Documentation for Indebtedness expressly
permitted hereunder, (iv) any public offering of its common stock or any other
issuance of its Equity Interests or any transaction permitted under
Section 7.06, (v) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings, the Borrower and the
Restricted Subsidiaries, (vi) holding any cash or property received in
connection with Restricted Payments made by the Borrower in accordance with
Section 7.06 pending application thereof by Holdings, (vii) providing
indemnification to officers and directors and (viii) enter into contracts in the
ordinary course of business and consistent with past practices.

SECTION 7.13. Sanctions; Anti-Corruption Use of Proceeds

The Borrower will not, directly or indirectly, use the proceeds of the Loans or
use the Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable anti-corruption laws, or
(ii) (A) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans or Letters of Credit, whether as Administrative Agent, Lead Arranger,
Joint Bookrunner, L/C Issuer, Lender, underwriter, advisor, investor, or
otherwise).

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. Holdings, the Borrower or any Restricted Subsidiary
fails to perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.05(a) (solely with respect to the Borrower) or 6.16 or
Article VII; provided that a Default as a result of a breach of Section 7.10 is
subject to cure pursuant to Section 8.04; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) calendar days after written notice thereof by the
Administrative Agent to the Borrower; or

 

173



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made on the date of any Credit Extension
made or deemed made by or on behalf of the Borrower or any other Loan Party
shall be incorrect in any material respect when made or deemed made on the
Closing Date; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
intercompany Indebtedness which is subordinated in writing to the Obligations
hereunder on terms reasonably satisfactory to the Administrative Agent) having
an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) after the expiration of any applicable grace or cure period
therefor to cause, with the giving of notice if required, such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this
clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or is deemed unable to pay its debts as they
fall due for the purposes of any Debtor Relief Law, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

174



--------------------------------------------------------------------------------

(i) Invalidity of Guarantee. Any material guarantee by any Loan Party pursuant
to any Loan Document, at any time after its execution and delivery and for any
reason other than (1) as expressly permitted hereunder or thereunder (including
as a result of a transaction permitted under 7.05) or (2) as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any such guarantee pursuant to any Loan Document or the validity or priority of
a Lien as required by the Collateral Documents on a material portion of the
Collateral; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any material guarantee
pursuant to any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.11, 6.13 or 6.15 shall for any reason
(other than pursuant to the terms thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents and the Intercreditor
Agreements on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
(x) except to the extent that any such perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement or any loss thereof results
from the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements and (y) except as to Collateral consisting of Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage, or (ii) any of the
Equity Interests of the Borrower shall for any reason cease to be pledged
pursuant to the Collateral Documents; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

(m) Junior Financing Documentation. The subordination provisions set forth in
any Junior Financing Documentation shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any Restricted Indebtedness (without giving effect to the references
to Threshold Amount in the definition thereof), if applicable; or

 

175



--------------------------------------------------------------------------------

(n) Intercreditor Agreement. To the extent that any Permitted Ratio Debt or
Credit Agreement Refinancing Indebtedness (or any Permitted Refinancing thereof)
is incurred with respect to which an Intercreditor Agreement is required to be
in effect pursuant to this Agreement, so long as such Indebtedness remains
outstanding, such Intercreditor Agreement shall, in whole or in part, cease to
be effective or cease to be legally valid, binding and enforceable against any
party thereto (or against any Person on whose behalf any such party makes any
covenants or agreements therein), or otherwise not to be effective to create the
rights and obligations purported to be created thereunder; or

(o) FCC Licenses. Any FCC License (other than broadcast auxiliary service or
microwave licenses) relating to a Station that has accounted for (or has been
projected to account for, in case of any newly acquired Stations) 10% or more of
Consolidated EBITDA as of the most recently concluded (or projected, as the case
maybe) period of four consecutive fiscal quarters shall be canceled, terminated,
modified in any material adverse respect, renewed on terms that materially and
adversely affect the economic or commercial value thereof, or finally denied
renewal for any reason.

SECTION 8.02. Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

176



--------------------------------------------------------------------------------

SECTION 8.03. Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date
and to Cash Collateralize all outstanding Letters of Credit, ratably based upon
the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

177



--------------------------------------------------------------------------------

SECTION 8.04. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
if the Borrower determines that an Event of Default under the Financial Covenant
has occurred or may occur, during the period commencing after the beginning of
the last fiscal quarter included in such Test Period and ending ten
(10) Business Days after the date on which financial statements are required to
be delivered hereunder with respect to such fiscal quarter, if Holdings receives
a Specified Equity Contribution during such period (a “Designated Equity
Contribution”), the amount of the net cash proceeds thereof shall be deemed to
increase Consolidated EBITDA with respect to such applicable quarter; provided
that such Designated Equity Contribution (i) is actually contributed to Holdings
as a common equity (or such other form as is reasonably acceptable to the
Administrative Agent) during the period commencing after the beginning of the
last fiscal quarter included in such Test Period by the Borrower and ending ten
(10) Business Days after the date on which financial statements are required to
be delivered with respect to such fiscal quarter hereunder, (ii) not exceed the
amount required to cause the Borrower to be in compliance with such Financial
Covenant and (iii) is Not Otherwise Applied. The parties hereby acknowledge that
this Section 8.04(a) may not be relied on for purposes of calculating any
financial ratios other than as applicable to the Financial Covenant and shall
not result in any adjustment to the Applicable Rate, the availability of any
baskets, the calculation of the Available Amount Basket or other amounts other
than the amount of the Consolidated EBITDA for the purpose of the Financial
Covenant.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) only five Designated Equity Contributions may be made during the term of
the Facilities, (iii) the amount of any Designated Equity Contribution shall be
no more than the amount required to cause the Borrower to be in compliance with
the Financial Covenant on a Pro Forma Basis for any applicable period, and
(iv) there shall be no pro forma reduction in Indebtedness with the proceeds of
any Designated Equity Contribution for determining compliance with the Financial
Covenant for the fiscal quarter with respect to which such Designated Equity
Contribution was made.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or

 

178



--------------------------------------------------------------------------------

the Collateral Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

(d) Each Lender hereby authorizes and instructs the Collateral Agent to enter
into each Intercreditor Agreement as Collateral Agent and on behalf of such
Lender.

(e) Except as provided in Sections 9.09, 9.11 and 9.12, the provisions of this
Article IX are solely for the benefit of the Administrative Agent, the Lead
Arrangers, the Joint Bookrunners, the Lenders and the L/C Issuer, and neither
the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.

SECTION 9.02. Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final non-appealable judgment of a court of
competent jurisdiction).

 

179



--------------------------------------------------------------------------------

SECTION 9.03. Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the value, sufficiency, creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Collateral Documents, or for any failure of any Loan Party
or any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the (i) observance or
performance of any of the covenants or agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof or (ii) financial
condition of the Borrower or any Guarantor or of any of the Borrower’s or any
Guarantor’s respective Subsidiaries.

SECTION 9.04. Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

 

180



--------------------------------------------------------------------------------

SECTION 9.05. Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person, Lead Arranger or Joint
Bookrunner has made any representation or warranty to it, and that no act by any
Agent, Lead Arranger or Joint Bookrunner hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of any Loan Party
or any Affiliate thereof, shall be deemed to constitute any representation or
warranty by any Agent-Related Person, Lead Arranger or Joint Bookrunner to any
Lender as to any matter, including whether any Agent-Related Person, Lead
Arranger or Joint Bookrunner has disclosed material information in their
possession. Each Lender represents to each Agent, Lead Arranger and Joint
Bookrunner that it has, independently and without reliance upon any
Agent-Related Person, Lead Arranger or Joint Bookrunner and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person, Lead Arranger or Joint Bookrunner and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by any Agent herein,
such Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07. Indemnification of Agents.

The Lenders shall indemnify upon demand each Agent-Related Person (to the extent
not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so), pro rata, and hold harmless each
Agent-Related Person, Lead Arranger and Joint Bookrunner from and against any
and all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to any Agent-Related Person, Lead Arranger or Joint
Bookrunner of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s, Lead Arranger’s or Joint Bookrunner’s own gross
negligence or willful misconduct, as

 

181



--------------------------------------------------------------------------------

determined by the final non-appealable judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided
further that any obligation to indemnify an L/C Issuer pursuant to this
Section 9.07 shall be limited to Revolving Credit Lenders only. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Each
Lender shall reimburse each of the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by (i) the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties and
(ii) any Lead Arranger or any Joint Bookrunner, as the case may be, in
connection with the preparation, execution and delivery of this Agreement, any
other Loan Document, or any document contemplated by or referred to herein, to
the extent that such Lead Arranger or such Joint Bookrunner, as the case may be,
is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent, the Collateral Agent, any Lead Arranger or any Joint
Bookrunner, as the case may be.

SECTION 9.08. Agents, Lead Arrangers and Joint Bookrunners in Their Individual
Capacities.

U.S. Bank National Association, Guggenheim Securities, LLC and their respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and its Affiliates as though U.S. Bank National Association were not
the Administrative Agent, the Collateral Agent, a Lead Arranger, a Joint
Bookrunner or Swing Line Lender or as though Guggenheim Securities, LLC were not
a Lead Arranger or Joint Bookrunner hereunder and without notice to or consent
of the Lenders. The Lenders acknowledge that, pursuant to such activities, U.S.
Bank National Association, Guggenheim Securities, LLC or their respective
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that none of the
Administrative Agent, the Lead Arrangers, the Joint Bookrunners or the
Collateral Agent shall be under any obligation to provide such information to
them. With respect to its Loans or other interests hereunder, U.S. Bank National
Association, Guggenheim Securities, LLC and their respective Affiliates shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though U.S. Bank National Association and
Guggenheim Securities, LLC were not the Administrative Agent, the Collateral
Agent, a Lead Arranger, a Joint Bookrunner or a Swing Line Lender, as
applicable, and the terms “Lender” and “Lenders” include U.S. Bank National
Association in its individual capacity. Any successor to U.S. Bank National
Association as the Administrative Agent or the Collateral Agent shall also have
the rights attributed to U.S. Bank National Association under this paragraph.

 

182



--------------------------------------------------------------------------------

SECTION 9.09. Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable upon thirty
(30) days’ notice to the Lenders and the Borrower. If the Administrative Agent
or the Collateral Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of a Specified Event of Default (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor agent
is appointed prior to the effective date of the resignation of the
Administrative Agent or the Collateral Agent, as applicable, the Administrative
Agent or the Collateral Agent, as applicable, may appoint, after consulting with
the Lenders and the Borrower, a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or retiring Collateral Agent and the term
“Administrative Agent” or “Collateral Agent” shall mean such successor
administrative agent or collateral agent and/or Supplemental Agent, as the case
may be, and the retiring Administrative Agent’s or Collateral Agent’s
appointment, powers and duties as the Administrative Agent or Collateral Agent
shall be terminated. After the retiring Administrative Agent’s or the Collateral
Agent’s resignation hereunder as the Administrative Agent or Collateral Agent,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent or Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent or the
Collateral Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation, the retiring
Administrative Agent’s or the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective (except that in the case of any
collateral security held by the Collateral Agent under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed) and the Lenders shall perform all of the duties of the Administrative
Agent or Collateral Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
any appointment as the Administrative Agent or Collateral Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that Section 6.11 and 6.15 is
satisfied, the Administrative Agent or Collateral Agent shall thereupon succeed
to and become vested with all the rights, powers, discretion, privileges, and
duties of the retiring Administrative Agent or Collateral Agent, and the
retiring Administrative Agent or Collateral Agent shall be discharged from its
duties and obligations under the Loan Documents. After the retiring
Administrative Agent’s or Collateral Agent’s resignation hereunder as the
Administrative Agent or the Collateral Agent, the provisions of this Article IX
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent or the
Collateral Agent.

 

183



--------------------------------------------------------------------------------

SECTION 9.10. Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the Collateral Agent and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator, supervisor, administrator or administrative receiver or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent or the Collateral Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders, to pay to the Administrative Agent or the
Collateral Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent or the Collateral
Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration,
termination, backstop or cash collateralization (in a manner reasonably
acceptable to

 

184



--------------------------------------------------------------------------------

the applicable L/C Issuers) of all Letters of Credit, (ii) at the time the
property subject to such Lien is Disposed of in connection with any Disposition
permitted hereunder or under any other Loan Document to any Person other than a
Person required to grant a Lien to the Administrative Agent or the Collateral
Agent under the Loan Documents (or, if such transferee is a Person required to
grant a Lien to the Administrative Agent or the Collateral Agent on such asset,
at the option of the applicable Loan Party, such Lien on such asset may still be
released in connection with the transfer so long as (x) the transferee grants a
new Lien to the Administrative Agent or Collateral Agent on such asset
substantially concurrently with the transfer of such asset and (y) the priority
of the new Lien is the same as that of the original Lien), (iii) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders or (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guaranty pursuant to clause (c) below;

(b) To release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01 to the
extent such Lien is permitted to be senior to the Liens granted under the
Collateral Documents;

(c) Notwithstanding the requirements in Sections 2.02(b), 2.12(a), this
Section 9.11 or any other provision of this Agreement or of the other Loan
Documents for Loans or other Obligations to be made available or to be repaid or
prepaid in Same Day Funds, any Lender or other Secured Party may after the
Closing Date exchange, continue or roll over all or a portion of its Loans or
other Obligations (into any other indebtedness of the Borrower or other “in
kind” consideration) in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement, in
each case pursuant to a cashless settlement mechanism approved by the Borrower,
the Administrative Agent and such Lender or such other Secured Party; and

(d) That any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation not prohibited hereunder; provided that no such release shall occur
if such Guarantor continues to be a guarantor in respect of any Restricted
Indebtedness, any Credit Agreement Refinancing Indebtedness or any Permitted
Refinancing in each case thereof.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

 

185



--------------------------------------------------------------------------------

SECTION 9.12. Other Agents; Lead Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner,” “lead arranger,” “syndication
agent” or “co-documentation agent” shall have any obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such (to the extent constituting a Lender hereunder). Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder. Notwithstanding any other provision
to the contrary, each Lead Arranger, Joint Bookrunner, Syndication Agent and
Co-Documentation Agent is an intended third-party beneficiary of, and shall be
entitled to enforce, each of the provisions of this Agreement that are
applicable to it.

SECTION 9.13. Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

 

186



--------------------------------------------------------------------------------

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

SECTION 9.14. Withholding Tax Indemnity.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after demand therefor, indemnify and hold
harmless the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower pursuant to Section 3.01 and
Section 3.04 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.14. The agreements in this Section 9.14 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” for purposes of
this Section 9.14 shall include each L/C Issuer and Swing Line Lender.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders), the applicable Loan Party and acknowledged by the
Administrative Agent (provided that such acknowledgment shall not constitute a
condition to effectiveness of any such amendment or waiver except to the extent
the Administrative Agent’s consent is otherwise required pursuant to this
Section 10.01), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that
any amendment or waiver contemplated in clauses (g) or (i) below, shall only
require the consent of the applicable Loan Party and the Required Revolving
Credit Lenders or the Required Facility Lenders under the applicable Facility,
as applicable; provided further that no such amendment, waiver or consent shall:

 

187



--------------------------------------------------------------------------------

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 or fees payable
hereunder without the written consent of each Lender holding the applicable
Obligation (it being understood that the waiver of any condition precedent or of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a postponement of any date scheduled for
the payment of principal or interest or a reduction or forgiveness in principal
or any rate of interest and it being further understood that any change to the
definition of “First Lien Leverage Ratio” or “Total Leverage Ratio” or, in each
case, in the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees payable hereunder or under any other
Loan Document (or change the timing of payments of such fees) without the
written consent of each Lender holding such Loan, L/C Borrowing or to whom such
fee is owed (it being understood that the waiver of any condition precedent or
of any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a reduction or forgiveness in any principal
or rate of interest and it being further understood that any change to the
definition of “First Lien Leverage Ratio” or “Total Leverage Ratio” or, in each
case, in the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest); provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of Section 8.03 or 10.01 or the definition of “Required
Revolving Credit Lenders,” “Required Lenders,” “Required Facility Lenders,”
“Required Class Lenders” or any other provision specifying the number of Lenders
or portion of the Loans or Commitments required to take any action under the
Loan Documents, without the written consent of each Lender directly affected
thereby;

(e) other than in connection with a transaction permitted under Section 7.05 as
in effect on the Closing Date, release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

(f) other than in connection with a transaction permitted under Section 7.05 as
in effect on the Closing Date, release all or substantially all of the aggregate
value of the Guarantees, without the written consent of each Lender;

 

188



--------------------------------------------------------------------------------

(g) amend, waive or otherwise modify any term or provision which directly
affects Lenders under one or more Revolving Credit Facilities and does not
directly affect Lenders under any other Facility without the written consent of
the Required Facility Lenders under such applicable Revolving Credit Facility or
Facilities (and, in the case of multiple Facilities which are affected, with
respect to any such Facility, such consent shall be effected by the Required
Facility Lenders of such Facility); provided, however, that the waivers
described in this clause (g) shall not require the consent of any Lenders other
than the Required Facility Lenders under such Facility or Facilities;

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals (or, to the
extent agreed by each applicable Lender, twelve months or less than one month)
to automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby;

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments, under
Section 2.15 with respect to Refinancing Term Loans and Other Revolving Credit
Commitments and under Section 2.16 with respect to Extended Term Loans or
Extended Revolving Credit Commitments and, in each case, the rate of interest
applicable thereto) which directly affects Lenders of one or more Incremental
Term Loans, Incremental Revolving Credit Commitments, Refinancing Term Loans,
Other Revolving Credit Commitments, Extended Term Loans or Extended Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Incremental Term Loans, Incremental Revolving
Credit Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of such Facility);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than the Required Facility Lenders
under such applicable Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments, as the case may
be;

(j) modify Section 2.05(b)(viii), Section 2.06(c), Section 2.13 or Section 8.03
without the written consent of each Lender directly and adversely affected
thereby; or

(k) waive any condition precedent to a Credit Extension set forth in
Section 4.02 without the consent of the Required Revolving Credit Lenders;

 

189



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; provided, however,
that this Agreement may be amended to adjust the borrowing mechanics related to
Swing Line Loans with only the written consent of the Administrative Agent, the
Swing Line Lender and the Borrower so long as the obligations of the Revolving
Credit Lenders are not affected thereby; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent, as applicable, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement or any other Loan Document; (iv) no amendment, waiver or consent
shall, unless in writing and signed by each Lead Arranger and Joint Bookrunner
in addition to the Lenders required above, have a direct adverse effect on the
rights of a Lead Arranger or Joint Bookrunner under this Agreement or impose any
duty, liability, responsibility or other obligation on any of the foregoing
Persons; (v) Section 10.07(i) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (vi) the consent of Lenders holding more than 50% of any Class
of Commitments or Loans shall be required with respect to any amendment that by
its terms adversely affects the rights of such Class in respect of payments or
Collateral hereunder in a manner different than such amendment affects other
Classes. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender (it being understood that a waiver of any condition
precedent or of any Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender), (y) any reduction or forgiveness of the amount of
any payment of principal or interest to any Defaulting Lender shall require the
consent of such Defaulting Lender (it being understood that the waiver of any
condition precedent or of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute a reduction or
forgiveness in any principal or rate of interest and it being further understood
that any change to the definition of “First Lien Leverage Ratio” or “Total
Leverage Ratio” or, in each case, in the component definitions thereof shall not
constitute a reduction or forgiveness in any rate of interest) and (z) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms materially and adversely affects any
Defaulting Lender (if such Lender were not a Defaulting Lender) to a greater
extent than other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing); provided, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent.

 

190



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents. Any such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within 5 Business Days
following receipt of notice thereof.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, as follows:

(i) if to the Borrower (or any other Loan Party) or the Administrative Agent,
the Collateral Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent, the Collateral Agent, an L/C Issuer or the Swing Line
Lender.

 

191



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction.

SECTION 10.03. No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the Syndication
Agent and the Joint Bookrunners (without duplication) for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution, performance and
administration of this Agreement and the other Loan Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby (including all Attorney Costs, which shall be limited to Sidley
Austin LLP and one local counsel as reasonably necessary in each relevant
jurisdiction material to the interests of the Lenders taken as a whole or
otherwise retained with the Borrower’s consent (such consent not to be
unreasonably withheld, conditioned or delayed)) and (b) from and

 

192



--------------------------------------------------------------------------------

after the Closing Date, to pay or reimburse the Administrative Agent, the
Collateral Agent, the Lead Arrangers, the Joint Bookrunners and each Lender
(without duplication) for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of any rights or remedies under
this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all respective Attorney Costs which shall
be limited to Attorney Costs of one counsel to the Administrative Agent, the
Collateral Agent, the Lead Arrangers, the Joint Bookrunners and the Lenders (and
one local counsel as reasonably necessary in each relevant jurisdiction material
to the interests of the Lenders taken as a whole or otherwise retained with the
Borrower’s consent (such consent not to be unreasonably withheld, conditioned or
delayed)). The foregoing costs and expenses shall include all reasonable search,
filing, recording and title insurance charges and fees related thereto, and
other reasonable and documented out-of-pocket expenses incurred by any Agent.
The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 10.04 shall be paid within thirty (30) days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail including, if requested by the Borrower and to the extent
reasonably available, backup documentation supporting such reimbursement
request; provided that, with respect to the Closing Date, all amounts due under
this Section 10.04 shall be paid on the Closing Date solely to the extent
invoiced to the Borrower within three (3) Business Days of the Closing Date. If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless the Administrative Agent, each
Lead Arranger, each Joint Bookrunner, the Syndication Agent, each Lender and
each of their respective Affiliates, and each of the officers, directors,
employees, agents, advisors, controlling persons and other representatives and
the successors and permitted assignees of each of the foregoing (collectively
the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs but limited in the case of
legal fees and expenses to the reasonable and documented or invoiced
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one local counsel for
all Indemnitees taken as a whole in each relevant jurisdiction, and solely in
the case of a conflict of interest, where the Indemnitee(s) affected by such
conflict notifies the Borrower of the existence of such conflict and thereafter
retains its own counsel, by another firm of counsel for such affected Indemnitee
or group of similarly affected Indemnitees and, if necessary, another firm of
local counsel in each appropriate jurisdiction) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the preparation, execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby (including any assignment
or transfer of the Loans by any Lender to a Disqualified Lender or in respect of
the accuracy or completeness of any list identifying the Disqualified Lenders),
(b) any Commitment, Loan or Letter of Credit or the use or proposed use

 

193



--------------------------------------------------------------------------------

of the proceeds therefrom including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, (c) any actual or alleged presence or Release of Hazardous Materials
at, on, under or from any property or facility currently or formerly owned,
leased or operated by the Loan Parties or any Subsidiary, or any Environmental
Liability related in any way to any Loan Parties or any Subsidiary or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto, AND IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF AN INDEMNITEE (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that, notwithstanding the foregoing, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Related Parties, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach (or, in the case of any action,
claim, litigation or proceeding brought by the Borrower, a breach) of any
obligations under any Loan Document by such Indemnitee or of any of its Related
Parties, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees that does not
involve an act or omission by Holdings, the Borrower or the Restricted
Subsidiaries (provided that the Administrative Agent, the Lead Arrangers, the
Joint Bookrunners and the Issuing Banks, to the extent acting in their capacity
as such, shall remain indemnified in respect of such proceeding, to the extent
that neither the exception set forth in the foregoing clause (x) nor the
exception set forth in the foregoing clause (y) applies to such person at such
time). No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this Agreement
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnitee or any of such
Indemnitee’s Related Parties, as determined by a final non-appealable judgment
of a court of competent jurisdiction, nor shall any Indemnitee, Loan Party or
any Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); it being agreed that this sentence shall not
limit the indemnification obligations of Holdings, the Borrower or any
Subsidiary. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within thirty (30) days
after written demand therefor (together with backup documentation supporting
such reimbursement request); provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05

 

194



--------------------------------------------------------------------------------

shall survive the resignation of the Administrative Agent or Collateral Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. This
Section 10.05 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

SECTION 10.06. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (except as permitted by Section 7.05) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder (and any other
attempted assignment or transfer by any party hereto shall be null and void)
except (i) to an Assignee pursuant to an assignment made in accordance with the
provisions of Section 10.07(b) (such an assignee, an “Eligible Assignee”) and
(A) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is an Affiliated Lender, Section 10.07(l), or (B) in the
case of any Assignee that is Holdings or any of its Subsidiaries,
Section 10.07(m), (ii) by way of participation in accordance with the provisions
of Section 10.07(f), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(h) or (iv) to an SPC in accordance
with the provisions of Section 10.07(i); provided, however, that notwithstanding
anything to the contrary, (i) no Lender may assign or transfer by participation
any of its rights or obligations hereunder to (A) any Person that is a
Defaulting Lender or (unless consented to by the Borrower) a Disqualified Lender
(solely, in the case of any Disqualified Lender described in clause (i) of the
definition thereof, to the extent the list of Disqualified Lenders has been made
available to all Lenders), (B) a natural Person (C) to Holdings, the Borrower or
any of their respective Subsidiaries (except pursuant to Section 2.05(a)(v) or
Section 10.07(m)) (and any attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(f) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement; provided that in no event

 

195



--------------------------------------------------------------------------------

shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective Eligible Assignee is a Disqualified Lender; and the
Administrative Agent shall not have any liability with respect to or arising out
of any such assignment or participation of Loans or disclosure of confidential
information to, or the restrictions on any exercise or rights of remedies of,
any Disqualified Lender.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required for (i) an assignment
of Term Loans to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) an
assignment related to Revolving Credit Commitments or Revolving Credit Exposure
to a Lender, an Affiliate of a Lender or an Approved Fund, (iii) if a Specified
Event of Default has occurred and is continuing, (iv) an assignment of all or a
portion of the Loans pursuant to Section 10.07(l) or Section 10.07(m) or (v) an
assignment made in connection with the primary syndication of the Facilities and
during the period commencing on the Closing Date and ending on the date that is
sixty (60) days following the Closing Date, provided that the Borrower’s consent
and consultation rights pertaining to primary syndication set forth in the
Engagement Letter shall continue in full force and effect; provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for an assignment of (i) Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund, or (ii) all or any portion of the Loans pursuant to
Section 10.07(l) or Section 10.07(m);

(C) each L/C Issuer at the time of such assignment (such consent not to be
unreasonably withheld or delayed); provided that no consent of the L/C Issuers
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure; and

(D) the Swing Line Lender (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Swing Line Lender shall be required
for any assignment not related to Revolving Credit Commitments or Revolving
Credit Exposure.

(ii) Assignments shall be subject to the following additional conditions:

 

196



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $2,500,000 (in the case of each Revolving Credit Loan), $1,000,000 (in
the case of a Term Loan), and shall be in increments of an amount of $500,000
(in the case of each Revolving Credit Loan) or $1,000,000 (in the case of Term
Loans) in excess thereof (provided that simultaneous assignments to or from two
or more Approved Funds shall be aggregated for purposes of determining
compliance with this Section 10.07(b)(ii)(A)), unless each of the Borrower and
the Administrative Agent otherwise consents; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee will be waived in the case of any assignment to and from
(or any assignment arranged by) Guggenheim Securities, LLC or any of its
affiliates and may be otherwise waived or reduced in the sole discretion of the
Administrative Agent and provided that only one fee shall apply for
contemporaneous assignments by or to two or more Approved Funds); provided that
only one such fee shall be payable in the event of simultaneous assignments to
or from two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously

 

197



--------------------------------------------------------------------------------

requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f).

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption, each Affiliated Lender Assignment and
Assumption delivered to it, and each notice of cancellation of any Loans
delivered by the Borrower pursuant to Section 10.07(m) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent, any Lead Arranger and any Lender, at any
reasonable time and from time to time upon reasonable prior notice; provided,
that no Lender shall, in such capacity, have access to or be otherwise permitted
to review any information in the Register other than information with respect to
such Lender unless otherwise agreed by the Administrative Agent. This
Section 10.07(d) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Section 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury Regulations
(including Proposed Treasury Regulations Section 1.163-5(b)) (or any other
relevant or successor provisions of the Code or of such Treasury regulations).

 

198



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders. Upon request by the Administrative Agent, the Borrower shall promptly
(and in any case, not less than 5 Business Days (or shorter period as agreed to
by the Administrative Agent) prior to the proposed effective date of any
amendment, consent or waiver pursuant to Section 10.01) provide to the
Administrative Agent, a complete list of all Affiliated Lenders holding Term
Loans or Incremental Term Loans at such time.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower, the Swing
Line Lender and each L/C Issuer to such assignment and any applicable tax forms
required pursuant to Section 3.01(d), the Administrative Agent shall promptly
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f) Any Lender may at any time, without the consent of, or notice to, the
Borrower or Administrative Agent, sell participations to any Person, subject to
the proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.14 with respect to any payments made by such Lender to
its Participants. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the second proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(g), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections, including the requirements under Section 3.01(e)
(it being understood that the documentation required under Section 3.01(d) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c)
(and by treating each Participant as a Lender for purposes of the definition of
Indemnified Taxes and Excluded Taxes and all similar definitions). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and

 

199



--------------------------------------------------------------------------------

the principal amounts (and stated interest) of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary in connection
with an audit or other proceeding to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed Treasury Regulations (or any amended
successor version). The entries in the Participant Register shall be conclusive
absent manifest error and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(g) A Participant shall not be entitled to receive any greater payment under
Section 3.04 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, not to be unreasonably withheld or delayed; for the avoidance
of doubt, the Borrower shall have reasonable basis for withholding consent if
such Participant after the sale would result in materially increased obligations
to the Borrower at such time under Sections 3.04 and/or 3.05. A Participant
shall not be entitled to receive any greater payment under Section 3.01 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the

 

200



--------------------------------------------------------------------------------

case of Section 3.01 or 3.04, to the extent that the grant to the SPC was made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed; for the avoidance of doubt, the Borrower shall have reasonable basis
for withholding consent if an exercise by the SPC immediately after the grant
would result in materially increased indemnification obligations to the Borrower
at such time), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

 

201



--------------------------------------------------------------------------------

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) subject to the following
limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit K-1 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

(iii) (x) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 25% of the original principal amount of all
Term Loans at such time outstanding (such percentage, the “Affiliated Lender
Cap”) and (y) no Affiliated Lender may purchase any Term Loan to the extent
that, after giving effect thereto, the number of Affiliated Lenders that are
Lenders at any one time exceed more than 1/3 of the aggregate number of Term
Lenders; provided that to the extent any assignment to an Affiliated Lender
would result in the aggregate principal amount of all Loans held by Affiliated
Lenders exceeding the Affiliated Lender Cap, the assignment of such excess
amount will be void ab initio; and

(iv) as a condition to each assignment pursuant to this clause (l), the
Administrative Agent shall have been provided a notice in the form of
Exhibit K-2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Term Loans against
the Administrative Agent, in its capacity as such.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit K-2.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to Holdings or the
Borrower through Dutch auctions open to all Lenders on a pro rata basis in
accordance with procedures of the type described in Section 2.05(a)(v);
provided, that:

 

202



--------------------------------------------------------------------------------

(i) if Holdings is the assignee, upon such assignment, transfer or contribution,
Holdings shall automatically be deemed to have contributed the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower, which Term Loans shall be automatically cancelled in accordance with
clause (ii) below;

(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(b) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register; and

(iii) no proceeds from Revolving Credit Loans may be used to finance any such
purchases.

(n) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders and Required
Class Lenders (in respect of a Class of Term Loans) have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, or subject to Section 10.07(o), any plan of reorganization
pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on any matter related
to any Loan Document, or (iii) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, no Affiliated Lender shall have any right
to consent (or not consent), otherwise act or direct or require the
Administrative Agent or any Lender to take (or refrain from taking) any such
action and:

(A) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Class Lenders (in respect of a Class of Term Loans) have taken any
actions, unless the action in question affects Affiliated Lenders in a
disproportionately adverse manner (in their capacities as Lenders) than its
effect on other Lenders; and

(B) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner (in its capacity as a Lender) than its effect
on other Lenders.

 

203



--------------------------------------------------------------------------------

(o) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in the same proportion as all
other Lenders voting on such matter, in which case such Affiliated Lender shall
vote with respect to the Term Loans held by it in such proportion; provided that
such Affiliated Lender shall be entitled to vote in accordance with its sole
discretion (and not in the same proportion as all other Lenders voting on such
matter) in connection with any plan of reorganization to the extent any such
plan of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a disproportionately adverse manner to such Affiliated Lender than the
proposed treatment of similar Obligations held by Term Lenders that are not
Affiliated Lenders.

SECTION 10.08. Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel, service
providers and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority or self-regulatory authority
having or asserting jurisdiction over such Person (including any Governmental
Authority regulating any Lender or its Affiliates); (c) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities or market data collectors, similar
services providers to the lending industry and service providers to the
Administrative Agent in connection with the administration and management of
this Agreement and the Loan Documents; (d) to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process; (e) to any
other party to this Agreement; (f) to any pledgee referred to in
Section 10.07(h), counterparty to a Swap Agreement, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement (provided that the disclosure of
any such Information to any Lenders or Eligible Assignees or Participants shall
be made subject to the acknowledgement and acceptance by such Lender, Eligible
Assignee or Participant that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this Section 10.08
or as otherwise reasonably acceptable to the Borrower, including, without
limitation, as agreed in any Borrower Materials) in accordance with the standard
processes of the Administrative Agent or customary market standards for
dissemination of such type of Information; (g) with the written consent of the
Borrower; (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, the Lead Arrangers, any Lender, the L/C Issuer or any of
their respective Affiliates on a non-confidential basis from a source other than
a Loan Party or its Affiliates (so long as such source is not known to the
Administrative Agent, the Lead Arrangers, such Lender, such L/C Issuer or any of
their respective Affiliates to be bound by confidentiality obligations to any
Loan Party); (i) to any Governmental Authority or examiner (including the

 

204



--------------------------------------------------------------------------------

National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (j) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization; (k) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder or (l) to the extent such
Information is independently developed by the Administrative Agent, the Lead
Arrangers, such Lender, such L/C Issuer or any of their respective Affiliates;
provided that no disclosure shall be made to any Disqualified Lender. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from the Loan Parties relating to any Loan Party,
its Affiliates or its Affiliates’ directors, managers, officers, employees,
trustees, investment advisors or agents, relating to Holdings, the Borrower or
any of its Subsidiaries or its business, other than any such information that is
publicly available to any Agent, any L/C Issuer or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the Closing Date, such information is clearly identified at the time
of delivery as confidential or is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof.

SECTION 10.09. Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Agent, each
Lender and their respective Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Agent, such Lender and such Affiliates to or for the credit or the account of
the respective Loan Parties and their Subsidiaries against any and all
Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor) owing to such Agent, such Lender and such
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Agent and each Lender under this Section 10.09 are in addition to other rights
and remedies (including other rights of setoff) that such Agent and such Lender
may have.

 

205



--------------------------------------------------------------------------------

SECTION 10.10. Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.11. Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

SECTION 10.12. Integration; Termination.

This Agreement, together with the other Loan Documents comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

206



--------------------------------------------------------------------------------

SECTION 10.13. Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14. Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

SECTION 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED UNDER ANY OTHER
LOAN DOCUMENT, EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT AND, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED UNDER ANY LOAN DOCUMENT ANY OTHER LOAN DOCUMENT, OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY
HERETO IRREVOCABLY

 

207



--------------------------------------------------------------------------------

CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. NOTHING IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY L/C ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17. Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties, the Administrative Agent, the Collateral Agent, the L/C Issuers,
and the Administrative Agent shall have been notified by each Lender, the Swing
Line Lender and the L/C Issuers that each Lender, the Swing Line Lender and the
L/C Issuers have executed it and thereafter shall be binding upon and inure to
the benefit of the Loan Parties, each Agent and each Lender and their respective
successors and assigns, in each case in accordance with Section 10.07 (if
applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.05.

SECTION 10.18. USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower and
each Guarantor that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name, address and tax
identification number of the Borrower and the Guarantors and other information
regarding the Borrower and the Guarantors that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the Guarantors
in accordance with the USA Patriot Act. This notice is given in accordance with
the requirements of the USA Patriot Act and is effective as to the Lenders and
the Administrative Agent.

 

208



--------------------------------------------------------------------------------

SECTION 10.19. No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers, the Joint
Bookrunners and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Agents, the Lead Arrangers, the Joint Bookrunners and the Lenders is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Agents, the Lead Arrangers, the
Joint Bookrunners or the Lenders has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Agent, Lead Arranger, Joint
Bookrunner or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Agents, the Lead Arrangers, the
Joint Bookrunners or the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the financing transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Agents, the Lead Arrangers, the Joint Bookrunners and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Agents, the Lead
Arrangers, the Joint Bookrunners or the Lenders has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Agents, the Lead Arrangers, the Joint Bookrunners and
the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate. Each Loan Party hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents, the Lead
Arrangers, the Joint Bookrunners and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty under applicable law relating to
agency and fiduciary obligations.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers,
the Joint Bookrunners and any affiliate thereof may lend money to, invest in,
and generally engage in any kind of business with, any of the Borrower,
Holdings, any Affiliate of the foregoing or any other person or entity that may
do business with or own securities of any of the foregoing, all as if such
Lender, the Lead Arrangers, the Joint Bookrunners or Affiliate thereof were not
a Lender, a Lead

 

209



--------------------------------------------------------------------------------

Arranger or a Joint Bookrunners (or an agent or any other person with any
similar role under the Facilities) and without any duty to account therefor to
any other Lender, the Lead Arrangers, the Joint Bookrunners, Holdings, the
Borrower or any Affiliate of the foregoing. Each Lender, each Lead Arranger,
each Joint Bookrunner and any affiliate thereof may accept fees and other
consideration from Holdings, the Borrower or any Affiliate of the foregoing for
services in connection with this Agreement, the Facilities or otherwise without
having to account for the same to any other Lender, the Lead Arrangers, the
Joint Bookrunners, Holdings, the Borrower or any Affiliate of the foregoing.
Some or all of the Lenders, the Lead Arrangers and the Joint Bookrunners may
have directly or indirectly acquired certain equity interests (including
warrants) in Holdings, the Borrower or an Affiliate of the foregoing or may have
directly or indirectly extended credit on a subordinated basis to Holdings, the
Borrower or an Affiliate of the foregoing. Each party hereto, on its behalf and
on behalf of its affiliates, acknowledges and waives the potential conflict of
interest resulting from any such Lender, the Lead Arrangers, the Joint
Bookrunners or an Affiliate thereof holding disproportionate interests in the
extensions of credit under the Facilities or otherwise acting as arranger or
agent thereunder and such Lender, the Lead Arrangers, the Joint Bookrunners or
Affiliate thereof directly or indirectly holding equity interests in or
subordinated debt issued by Borrower or an Affiliate of the Borrower.

SECTION 10.20. Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

SECTION 10.21. Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Borrower shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01.

 

210



--------------------------------------------------------------------------------

SECTION 10.22. ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

ARTICLE XI

Guaranty

SECTION 11.01. The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations (other than, with
respect to any Guarantor, any Excluded Swap Obligations of such Guarantor) from
time to time owing to the Secured Parties by any Loan Party under any Loan
Document or any Secured Hedge Agreement or any Treasury Services Agreement, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). The Guarantors hereby
jointly and severally agree that if the Borrower or other Guarantor(s) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

SECTION 11.02. Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder (and each Guarantor hereby also waives to the extent permitted by Law
any defenses it may have arising from the following), which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

 

211



--------------------------------------------------------------------------------

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.10 any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Obligation or the rights of the Collateral Agent, the
Administrative Agent or any other Secured Party with respect thereto, including,
without limitation (A) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of any
currency (other than Dollars) for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice, (B) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (C) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives the Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (D) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (A), (B) or (C) above.

(v) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(vi) the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed

 

212



--------------------------------------------------------------------------------

Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 11.03. Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

SECTION 11.04. Subrogation; Subordination.

(a) Each Guarantor hereby agrees that until the payment and satisfaction in full
in cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

(b) Each Guarantor hereby subordinates any and all debt liabilities and other
obligations owed to such Guarantor by each other Loan Party (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 11.04(b).

(i) Except during the continuation of an Event of Default and after notice from
the Administrative Agent (including, without limitation, the commencement and
continuation of any proceeding under applicable Debtor Relief Laws relating to
any other Loan Party), each Guarantor may receive payments from any other Loan
Party on account of the Subordinated Obligations. After the occurrence and
during the continuation of any Event of Default (including, without limitation,
the commencement and continuation of

 

213



--------------------------------------------------------------------------------

any proceeding under any Debtor Relief Law relating to any other Loan Party) and
notice from the Administrative Agent, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations,
other than the filing of proofs of claim or other similar requirements to
preserve its rights as creditor.

(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that the Secured Parties shall be entitled to
receive payment in full in cash of all Guaranteed Obligations (including all
interest and expenses accruing after the commencement of proceeding under any
Debtor Relief Law whether or not constituting an allowed claim in such
proceeding (“Post Petition Interest”)) before such Guarantor receives payment of
any Subordinated Obligations.

(iii) After the occurrence and during the continuation of any Event of Default
(including, without limitation, the commencement and continuation of any
proceeding under any Debtor Relief Law relating to any other Loan Party), each
Guarantor shall, if the Administrative Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Secured Parties and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Agreement.

(c) After the occurrence and during the continuation of any Event of Default
(including, without limitation, the commencement and continuation of any
proceeding under any Debtor Relief Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Obligations (including any and all
Post Petition Interest).

SECTION 11.05. Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

214



--------------------------------------------------------------------------------

SECTION 11.06. Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 11.07. Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08. General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 11.09. Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that none of any Agent, any L/C Issuer or any
Lender shall have any duty to advise any Guarantor of information known to it
regarding those circumstances or risks.

SECTION 11.10. Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred to a person or persons, none of which is a Loan
Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary (any
Subsidiary described in clauses (i) and (ii), a “Transferred Guarantor”), such
Transferred Guarantor shall, upon the consummation of such sale or transfer, be
automatically released from its obligations under this Agreement (including
under Section 10.05 hereof) and its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Collateral Agent shall, at such Transferred
Guarantor’s expense, take such actions as are necessary to effect each release
described in this Section 11.10 in accordance with the relevant provisions of
the Collateral Documents.

 

215



--------------------------------------------------------------------------------

When all Commitments hereunder have terminated, and all Loans or other
Obligations (other than obligations under Treasury Services Agreements or
Secured Hedge Agreements and contingent obligations not yet due and owing)
hereunder which are accrued and payable have been paid or satisfied, and no
Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), the guarantees made herein
shall terminate with respect to all Obligations, except with respect to
Obligations that expressly survive such repayment pursuant to the terms of this
Agreement.

SECTION 11.11. Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.11 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

SECTION 11.12. Judgment Currency.

If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document from one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of any Loan Party in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent or any Lender from any Loan Party in
the Agreement Currency, each Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as applicable, agrees to return the amount of any excess to the
relevant Loan Party (or to any other Person who may be entitled thereto under
applicable requirements of Law).

[Signature Pages Follow]

 

216



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BEASLEY BROADCAST GROUP, INC., as Holdings, By:  

 

  Name:   Title: BEASLEY MEZZANINE HOLDINGS, LLC,as the Borrower By:  

 

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

Other Guarantors:

BEASLEY MEDIA GROUP, INC.,

as a Guarantor

By:  

 

  Name:   Title:

BEASLEY-REED ACQUISITION

PARTNERSHIP,

as a Guarantor

By:  

 

  Name:   Title:

WQAM LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

 

  Name:   Title:

WDAS LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

 

  Name:   Title:  

WPOW LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

 

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

WKIS LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

 

  Name:   Title:

WXTU LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

 

  Name:   Title:

GREATER MEDIA, INC.,

as a Guarantor

By:  

 

  Name:   Title:

GREATER MEDIA RADIO, INC.,

as a Guarantor

By:  

 

  Name:   Title:

THE SENTINEL PUBLISHING CO.,

as a Guarantor

By:  

 

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

GREATER PHILADELPHIA RADIO, INC.,

as a Guarantor

By:  

                     

  Name:   Title:

GREATER BOSTON RADIO, INC.,

as a Guarantor

By:  

 

  Name:   Title:

ATLANTIC BROADCASTING CORPORATION,

as a Guarantor

By:  

 

  Name:   Title:

CHARLES RIVER BROADCASTING

COMPANY,

as a Guarantor

By:  

 

  Name:   Title:

JERSEY SHORE BROADCASTING CORPORATION,

as a Guarantor

By:  

 

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

By:  

                     

  Name:   Title:

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, Swing Line Lender and L/C Issuer

By:  

 

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

                     

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULE 1.01A(i)

COMMITMENTS

Revolving Credit Commitments

 

Lender

  

Amount

    

Percentage

 

U.S. Bank National Association

   $ 13,722,222        68.611110000000 % 

BankUnited, N.A.

   $ 2,500,000        12.500000000000 % 

Webster Bank, National Association

   $ 2,000,000        10.000000000000 % 

Florida Community Bank, N.A.

   $ 1,777,778        8.888890000000 %    

 

 

    

 

 

 

Total

   $ 20,000,000        100 %    

 

 

    

 

 

 

Initial Term Commitments

 

Lender

  

Amount

    

Percentage

 

U.S. Bank National Association

   $ 165,000,000        73.333333333333 % 

Florida Community Bank, N.A.

   $ 20,000,000        8.888888888889 % 

BankUnited, N.A.

   $ 17,000,000        7.555555555556 % 

Capital One, National Association

   $ 15,000,000        6.666666666667 % 

Webster Bank, National Association

   $ 8,000,000        3.555555555556 %    

 

 

    

 

 

 

Total

   $ 225,000,000        100 %    

 

 

    

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.01A(ii)

2018 INCREMENTAL TERM LOAN COMMITMENTS

 

Incremental Lender

  

Amount

    

Percentage

 

U.S. Bank National Association

   $ 22,500,000        64.285714285714 % 

BankUnited, N.A.

     5,000,000        14.285714285714 % 

Florida Community Bank, N.A.

     4,000,000        11.428571428571 % 

City National Bank of Florida

     3,500,000        10.000000000000 %    

 

 

    

 

 

 

Total

   $ 35,000,000        100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.01B

COLLATERAL DOCUMENTS

 

  •  

Security Agreement

 

  •  

Trademark Short Form Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01C

EXISTING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01D

CASH MANAGEMENT BANKS

 

  •  

Florida Community Bank, N.A.

 

  •  

BankUnited, N.A.



--------------------------------------------------------------------------------

SCHEDULE 1.01G

SUBSIDIARY GUARANTORS

 

Subsidiary

  

Direct Owner

   Percent
Owned

Beasley Media Group, Inc.LLC

   Beasley Mezzanine Holdings, LLC    100%

Beasley-Reed Acquisition Partnership

   Beasley Media Group, Inc.    100%

Beasley Media Group Licenses, LLC

   Beasley Media Group, Inc.LLC    100%

WQAM License Limited Partnership

   Beasley-Reed Acquisition Partnership    99.75%    Beasley Mezzanine Holdings,
LLC    0.25%

WDAS License Limited Partnership

   Beasley Media Group, LLC    99.75%    Beasley Mezzanine Holdings, LLC   
0.25%

WPOW License Limited Partnership

   Beasley Media Group, LLC    99.75%    Beasley Mezzanine Holdings, LLC   
0.25%

WKIS License Limited Partnership

   Beasley Media Group, LLC    99.75%    Beasley Mezzanine Holdings, LLC   
0.25%

WXTU License Limited Partnership

   Beasley Media Group, LLC    99.75%    Beasley Mezzanine Holdings, LLC   
0.25%

Greater Media, Inc.

   Beasley Media Group, Inc.LLC    100%

Greater Media Radio, Inc.

   Greater Media, Inc.    100%

The Sentinel Publishing Co.

   Greater Media, Inc.    100%

Greater Philadelphia Radio,

Inc.

   Greater Media Radio, Inc.    100%

Greater Boston Radio, Inc.

   Greater Media Radio, Inc.    100%

AtlanticJersey Shore Broadcasting

Corporation

   The Sentinel Publishing Co.    100%

Charles River Broadcasting

Company

   Greater Boston Radio, Inc.    100%

Jersey Shore Broadcasting

Corporation

  

Atlantic Broadcasting

Corporation

   100%



--------------------------------------------------------------------------------

SCHEDULE 2.07A

INITIAL TERM LOAN ORTIZATION SCHEDULE

Initial Term Loan

 

Date

  

Amount

March 2018

   $562,500.00

June 2018

   $562,500.00

September 2018

   $562,500.00

December 2018

   $562,500.00

March 2019

   $562,500.00

June 2019

   $562,500.00

September 2019

   $562,500.00

December 2019

   $562,500.00

March 2020

   $562,500.00

June 2020

   $562,500.00

September 2020

   $562,500.00

December 2020

   $562,500.00

March 2021

   $562,500.00

June 2021

   $562,500.00

September 2021

   $562,500.00

December 2021

   $562,500.00

March 2022

   $562,500.00

June 2022

   $562,500.00

September 2022

   $562,500.00

December 2022

   $562,500.00

March 2023

   $562,500.00

June 2023

   $562,500.00

September 2023

   $562,500.00



--------------------------------------------------------------------------------

SCHEDULE 2.07B

2018 INCREMENTAL TERM LOAN AMORTIZATION SCHEDULE

2018 Incremental Term Loan1

 

Date    Amount

September 2018

   $89,489.63

December 2018

   $89,489.63

March 2019

   $89,489.63

June 2019

   $89,489.63

September 2019

   $89,489.63

December 2019

   $89,489.63

March 2020

   $89,489.63

June 2020

   $89,489.63

September 2020

   $89,489.63

December 2020

   $89,489.63

March 2021

   $89,489.63

June 2021

   $89,489.63

September 2021

   $89,489.63

December 2021

   $89,489.63

March 2022

   $89,489.63

June 2022

   $89,489.63

September 2022

   $89,489.63

December 2022

   $89,489.63

March 2023

   $89,489.63

June 2023

   $89,489.63

September 2023

   $89,489.63

September 2018

   $89,489.63

December 2018

   $89,489.63

 

 

1 

Schedule 2.07(B) to be adjusted by Administrative Agent to reflect any payments
made after the last Business Day of September 2018, last Business Day of
December 2018 or any prepayments made in excess of those required by Section
2.07(a) of the Credit Agreement so the Weighted Average Life to Maturity of the
2018 Incremental Term Loans is equal to the remaining Weighted Average Life to
Maturity of the Initial Term Loans.



--------------------------------------------------------------------------------

SCHEDULE 5.09(a)

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.12A

MATERIAL SUBSIDIARIES

 

Subsidiaries

Beasley Mezzanine Holdings, LLC Beasley Media Group, Inc.LLC Beasley-Reed
Acquisition Partnership Beasley Media Group Licenses, LLC WQAM License Limited
Partnership WDAS License Limited Partnership WPOW License Limited Partnership
WKIS License Limited Partnership WXTU License Limited Partnership Greater Media,
Inc. Greater Media Radio, Inc. The Sentinel Publishing Co. Greater Philadelphia
Radio, Inc. Greater Boston Radio, Inc. Atlantic Broadcasting Corporation Charles
River Broadcasting Company Jersey Shore Broadcasting Corporation



--------------------------------------------------------------------------------

SCHEDULE 5.17

INTELLECTUAL PROPERTY

 

(a)

Copyrights

None.

 

(b)

Patents

None.

 

(c)

Trademarks

 

Credit Party

  

Trademarks

   Registration
Date   

Owned/

Licensed

   Registration No.

Beasley Broadcast Group, Inc.

  

The letter “b” stylized

LOGO [g611376dsp291.jpg]

   6/12/90    Owned    1601405

Beasley Media Group, Inc.LLC

   WBAV    12/11/01    Owned    2517162

Beasley Media Group, Inc.LLC

   WNKS    3/7/00    Owned    2326615

Beasley Media Group, Inc.LLC

   WPEG    12/25/01    Owned    2522322

Beasley Media Group, Inc.LLC

   WLLD    12/11/01    Owned    2517173

Beasley Media Group, Inc.LLC

   CONFESSIONS AT 7    6/11/13    Owned    4351804

Beasley Media Group, Inc.LLC

   SANTA BLAST    5/20/14    Owned    4533153

Beasley Media Group, Inc.LLC

   WYUU    12/11/05    Owned    2517172

Beasley Media Group, Inc.LLC

   WKQC    9/12/17    Owned    5284991

Beasley Media Group, Inc.LLC

   BEN FM    12/12/06    Owned    3182288

Beasley Media Group, Inc.LLC

   BIG SCREEN WEATHER    1/1/02    Owned    2524613

Beasley Media Group, Inc.LLC

   BITCHES BASH    5/6/14    Owned    4525572

Beasley Media Group, Inc.LLC

   BOSTON TALKS*    8/21/12    Owned    4192926

Beasley Media Group, Inc.LLC

   DAVE & CHUCK THE FREAK    5/13/14    Owned    4529680

Beasley Media Group, Inc.

   EXCEPTIONAL WOMEN    8/27/02    Owned    2611856

Beasley Media Group, Inc.LLC

   FEEL GOOD FRIDAY    5/28/13    Owned    4342197

Beasley Media Group, Inc.LLC

   GOTTS    8/30/11    Owned    4018918

Beasley Media Group, Inc.LLC

   IT’S FRIDAY BITCHES!    8/12/14    Owned    4583400

Beasley Media Group, Inc.LLC

   JERSEY JAM    10/15/02    Owned    2634013

Beasley Media Group, Inc.LLC

   JERSEY’S ROCK RADIO    3/18/97    Owned    2046844

Beasley Media Group, Inc.LLC

   MAGIC MUSIC    6/6/89    Owned    1542928



--------------------------------------------------------------------------------

Beasley Media Group, Inc.LLC

   MILE OF MEET    12/23/03    Owned    2796742

Beasley Media Group, Inc.LLC

   RADIO WITHOUT RULES    12/31/13    Owned    4458898

Beasley Media Group, Inc.LLC

   THE RAT ROCKS    4/7/98    Owned    2149314

Beasley Media Group, Inc.LLC

   THE ROCK OF NEW JERSEY    5/27/97    Owned    2065213

Beasley Media Group, Inc.LLC

   WBOS    8/7/12    Owned    4186597

Beasley Media Group, Inc.LLC

   WCSX    8/14/90    Owned    1610130

Beasley Media Group, Inc.LLC

   WCTC    12/10/85    Owned    1375099

Beasley Media Group, Inc.LLC

   WDHA    8/7/12    Owned    4186592

Beasley Media Group, Inc.LLC

   WJRZ    8/7/12    Owned    4186598

Beasley Media Group, Inc.LLC

   WMGK    12/17/85    Owned    1376313

Beasley Media Group, Inc.LLC

   WMGQ    12/10/85    Owned    1375105

Beasley Media Group, Inc.

   WMJX    1/14/86    Owned    1378464

Beasley Media Group, Inc.LLC

   WMMR    8/5/08    Owned    3480398

Beasley Media Group, Inc.LLC

   WPEN    12/10/85    Owned    1375104

Beasley Media Group, Inc.LLC

   WRAT    9/25/12    Owned    4213236

Beasley Media Group, Inc.LLC

   WRAT 95.9 RATFEST    9/25/01    Owned    2491913

Beasley Media Group, Inc.LLC

  

WRAT 95.9 THE RAT ROCKS! (words and Delaware sign)

LOGO [g611376dsp292.jpg]

   1/20/98    Owned    2130765

Beasley Media Group, Inc.LLC

   WRIF    8/5/08    Owned    3480400

Beasley Media Group, Inc.LLC

   WROR    2/10/98    Owned    2135752



--------------------------------------------------------------------------------

SCHEDULE 5.20

FILING OFFICES

UCC FILINGS

 

Loan Party

  

Filing Jurisdiction (SOS)

Beasley Broadcast Group, Inc.

   Delaware

Beasley Mezzanine Holdings, LLC

   Delaware

Beasley Media Group, Inc.LLC

   Delaware

Beasley-Reed Acquisition Partnership

   Florida

Beasley Media Group Licenses, LLC

   Delaware

WQAM License Limited Partnership

   Delaware

WDAS License Limited Partnership

   Delaware

WPOW License Limited Partnership

   Delaware

WKIS License Limited Partnership

   Delaware

WXTU License Limited Partnership

   Delaware

Greater Media, Inc.

   Delaware

Greater Media Radio, Inc.

   Delaware

The Sentinel Publishing Co.

   New Jersey

Greater Philadelphia Radio, Inc.

   Delaware

Greater Boston Radio, Inc.

   Delaware

Atlantic Broadcasting Corporation

   New Jersey

Charles River Broadcasting Company

   Massachusetts

Jersey Shore Broadcasting Corporation

   New Jersey

Trademark Short Form Security Agreement Filings



--------------------------------------------------------------------------------

Loan Party

  

Filing Jurisdiction

Beasley Broadcast Group, Inc.

   USPTO

Beasley Media Group, Inc.LLC

   USPTO



--------------------------------------------------------------------------------

SCHEDULE 5.23

FCC LICENSES AND STATION MATTERS

Beasley Media Group Licenses, LLC; licensee or permittee of:

 

Call Sign

  

Community Of License

   Facility ID No.   

License/CP Expiration

K268CS

   Las Vegas, NV    157046    10/01/2021

KCYE(FM)

   Boulder City, NV    57281    10/01/2021

KDWN(AM)

   Las Vegas, NV    54686    10/01/2021

KKLZ(FM)

   Las Vegas, NV    40757    10/01/2021

KOAS(FM)

   Dolan Springs, AZ    25692    10/01/2021

KOAS-FM1

   Henderson, NV    132721    10/01/2021

KVGS(FM)

   Meadview, AZ    25752    10/01/2021

KVGS-FM1

   Henderson, NV    132722    10/01/2021

NEWW228DY

   New Brunswick, NJ    201019    CP Applied For101/26/2021

W221DW

   Tampa, FL    138681    02/01/2020

W231BI

   Boston, MA    144592    04/01/2022

W232CI

   Fayetteville, NC    139804    12/01/2019

W234BY

   Charlotte, NC    156552    12/01/2019

W237BD

   Boca Raton, FL    138667    02/01/2020

W238AU

   Augusta, GA    151831    04/01/2020

W243BM

   Suncoast Estates, FL    146788   

02/01/2020

CP 07/18/2019

W245BC

   Lauderdale Lakes, FL    138625    02/01/2020

W251AL

   Fort Myers, FL    139037    02/01/2020

W264AM

   Toms River, NJ    77770   

06/01/2022

CP 03/16/201703/16/2020

W268AH

   Bonita Springs, FL    138952    02/01/2020

W270CY

   Augusta, GA    144142    04/01/2020

W276CX

   New Port Richey, FL    156026    02/01/2020

W280DU

   Boca Raton, FL    142696    02/01/2020

W282BY

   Ft. Myers, FL    139201    02/01/2020

W285FF2

   Philadelphia, PA    141529    08/01/2022

1 Long-form construction permit application to be filed during upcoming FCC
window. SeeMedia Bureau Announce FM Translator Filing Window for Long-Form
Applications (DA 17-1069) (rel. Nov. 1, 2017).

2 

Beasley was informed that W285FF was causing interference to a co-channel full
power station. As a result, W285FF is currently silent. See FCC File No.
BLESTA-20171003AAH.`



--------------------------------------------------------------------------------

Call Sign

  

Community Of License

   Facility ID No.   

License/CP Expiration

W286AK

   Naples, FL    138900    02/01/2020

W291CZ

   Boston, MA    144592    04/01/2022

W295CF

   Clearwater, FL    139253   

02/01/2020

CP 06/02/2020

W299CA3228DK

   Fayetteville, NC    151893   

04/01/2020

CP 08/09/2019

W300AO

   Manahawkin, NJ    77769    06/01/2022

WAEC(AM)

   Atlanta, GA    22132    04/01/2020

WAZZ(AM)

   Fayetteville, NC    72058    12/01/2019

WBAV-FM

   Gastonia, NC    6587    12/01/2019

WBCN(AM)

   Charlotte, NC    87037    12/01/2019

WBEN-FM

   Philadelphia, PA    22308    08/01/2022

WBOS(FM)

   Brookline, MA    23439    04/01/2022

WBQT(FM)

   Boston, MA    25050    04/01/2022

WBZ-FM

   Boston, MA    1901    04/01/2022

WCHZ-FM

   Warrenton, GA    17129    04/01/2020

WCSX(FM)

   Birmingham, MI    25084    10/01/2020

WCTC(AM)

   New Brunswick, NJ    55180    06/01/2022

WDHA-FM

   Dover, NJ    49587    06/01/2022

WDRR(FM)

   Martinez, GA    14667    04/01/2020

WFLB(FM)

   Laurinburg, NC    9078    12/01/2019

WGAC(AM)

   Augusta, GA    4435    04/01/2020

WGAC-FM

   Harlem, GA    24423    04/01/2020

WGUS-FM

   New Ellenton, SC    25467    12/01/2019

WHFS(AM)

   Seffner, FL    28629    02/01/2020

WHHD(FM)

   Clearwater, SC    24148    12/01/2019

WHSR(AM)

   Pompano Beach, FL    27420    02/01/2020

WJBR-FM

   Wilmington, DE    14374    08/01/2022

WJBX(AM)

   North Ft. Myers, FL    4437    02/01/2020

WJPT(FM)

   Ft. Myers, FL    74080    02/01/2020

WJRZ-FM

   Manahawkin, NJ    31078    06/01/2022

WKLB-FM

   Waltham, MA    10542    04/01/2022

WKQC(FM)

   Charlotte, NC    20338    12/01/2019

WKML(FM)

   Lumberton, NC    37252    12/01/2019

WKXC-FM

   Aiken, SC    24147    12/01/2019

 

3 

Station is currently silent.



--------------------------------------------------------------------------------

Call Sign

  

Community Of License

  

Facility ID No.

  

License/CP Expiration

WLLD(FM)3

   Lakeland, FL    51987    02/01/2020

WMGC-FM

   Detroit, MI    40407    10/01/2020

WMGK(FM)

   Philadelphia, PA    25094    08/01/2022

WMGQ(FM)

   New Brunswick, NJ    55179    06/01/2022

WMJX(FM)4

   Boston, MA    25052    04/01/2022

WMMR(FM)

   Philadelphia, PA    25438    08/01/2022

WMTR(AM)

   Morristown, NJ    49586    06/01/2022

WNKS(FM)

   Charlotte, NC    53975    12/01/2019

WPBB(FM)

   Holmes Beach, FL    18527    02/01/2020

WPEG(FM)

   Concord, NC    6586    12/01/2019

WPEN(FM)

   Burlington, NJ    47427    06/01/2022

WQYK-FM

   St. Petersburg, FL    28619    02/01/2020

WRAT(FM)

   Point Pleasant, NJ    59530   

06/01/2022

CP 11/02/2018

WRBQ-FM

   Tampa, FL    11943    02/01/2020

WRCA(AM)

   Watertown, MA    60695    04/01/2022

WRDW(AM)

   Augusta, GA    87174    04/01/2020

WRIF(FM)

   Detroit, MI    11278    10/01/2020

WROR-FM

   Framingham, MA    20438    04/01/2022

WRXK-FM

   Bonita Springs, FL    73976    02/01/2020

WSBR(AM)

   Boca Raton, FL    60634    02/01/2020

WSOC-FM

   Charlotte, NC    20339    12/01/2019

WTEL(AM)

   Philadelphia, PA    28626    08/01/2022

WTMR(AM)

   Camden, NJ    24658    06/01/2022

WUKS(FM)

   St. Pauls, NC    39239    12/01/2019

WWCN(FM)

   Ft. Myers Beach, FL    74286    02/01/2020

WWDB(AM)

   Philadelphia, PA    74085    08/01/2022

WWNN(AM)

   Pompano Beach, FL    73930    02/01/2020

WWWE(AM)

   Hapeville, GA    71603    04/01/2020

WXKB(FM)

   Cape Coral, FL    73933    02/01/2020

WYUU(FM)

   Safety Harbor, FL    18512    02/01/2020

WZFX(FM)

   Whiteville, NC    32376    12/01/2019

B



 

3 

Beasley has filed an interference complaint again Sun Broadcasting, Inc., which
alleges that Sun’s FM translator is interfering with WLLD. The complaint was
dismissed on February 21, 2018 and Beasley filed a Petition for Reconsideration
of the dismissal on March 23, 2018, which is pending with the FCC.

4 

Pending swap for WBZ-FM. See FCC File Nos. BALH-20171102ABH and
BALH-20171102ABN.



--------------------------------------------------------------------------------

WDAS License Limited Partnership; licensee of:

 

Call Sign

  

Community Of License

  

Facility ID No.

  

License Expiration

WLLD(FM)5

   Lakeland, FL    51987    02/01/2020

WQYK-FM

   St. Petersburg, FL    28619    02/01/2020

WHFS(AM)

   Seffner, FL    28629    02/01/2020

WPOW License Limited Partnership; licensee of:

 

Call Sign

  

Community Of License

  

Facility ID No.

  

License Expiration

WNKS(FM)

   Charlotte, NC    53975    12/01/2019

WPEG(FM)

   Concord, NC    6586    12/01/2019

WPBB(FM)

   Holmes Beach, FL    18527    02/01/2020

WKIS License Limited Partnership; licensee of:

 

Call Sign

  

Community Of License

  

Facility ID No.

  

License Expiration

WBAV-FM

   Gastonia, NC    6587    12/01/2019

WKQC(FM)

   Charlotte, NC    20338    12/01/2019

WBCN(AM)

   Charlotte, NC    87037    12/01/2019

WXTU License Limited Partnership; licensee of:

 

Call Sign

  

Community Of License

  

Facility ID No.

  

License Expiration

WRBQ-FM

   Tampa, FL    11943    02/01/2020

WSOC-FM

   Charlotte, NC    20339    12/01/2019

WTEL(AM)

   Philadelphia, PA    28626    08/01/2022

WQAM License Limited Partnership; licensee of:

 

Call Sign

  

Community Of License

  

Facility ID No.

  

License Expiration

WYUU(FM)

   Safety Harbor, FL    18512    02/01/2020

 

5 Beasley has filed an interference complaint again Sun Broadcasting, Inc.,
which alleges that Sun’s FM translator is interfering with WLLD. The complaint
remains pending at the FCC.



--------------------------------------------------------------------------------

SCHEDULE 6.15

POST-CLOSING MATTERS

 

  •  

Insurance certificates and endorsements to be delivered by the date that is 30
days following the Closing Date.

 

  •  

Opinion of special Florida counsel to Beasley-Reed Acquisition Partnership,
regarding UCC perfection by filing matters, in customary form and scope
reasonably acceptable to the Administrative Agent and the Lead Arrangers, to be
delivered by the date that is 30 days following the Closing Date.

 

  •  

Original stock power executed in blank relating to that certain stock
certificate evidencing Greater Media, Inc.’s ownership of 721 shares of The
Sentinel Publishing Co. to be delivered by the date that is 10 Business Days
following the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02(g)

EXISTING INVESTMENTS

 

  1.

4,918,032 Series B Preferred Stock and 1,250,000 common stock in Quu, Inc.

 

  2.

25,000 units of LN2 DB, LLC held by Beasley Broadcast Group, Inc.

 

  3.

25% of Broadcaster Traffic Consortium LLC.

 

  4.

61,511 shares of Inuvo, Inc.

 

  5.

5333 shares of Radio IO, Inc.

 

  6.

Promissory Note dated on or about February 2, 2017 by LN2 DB, LLC in favor of
Beasley Mezzanine Holdings, LLC in the original principal amount of $150,000.

 

  7.

Promissory Note dated November 15, 2006 by CRB Merger Corporation in favor of
Greater Boston Radio, Inc. in the original principal amount of $52,965,000.

 

  8.

Promissory Note dated October 18, 2011 by EBC Music, Inc. in favor of The
Sentinel Publishing Co. in the original principal amount of $412,500.

 

  9.

Subordinated Debenture dated September 30, 2010 by Greater Boston Radio, Inc. in
favor of Greater Media, Inc. in the original principal amount of $10,000,000.

 

  10.

Subordinated Debenture dated September 30, 2010 by Greater Boston Radio, Inc. in
favor of Greater Media, Inc. in the original principal amount of $24,000,000.

 

  11.

Subordinated Debenture dated September 30, 2009 by Greater Boston Radio, Inc. in
favor of Greater Media, Inc. in the original principal amount of $35,000,000.



--------------------------------------------------------------------------------

SCHEDULE 7.03(a)

EXISTING INDEBTEDNESS

 

  1.

Subordinated Debenture dated September 30, 2010 by Greater Boston Radio, Inc. in
favor of Greater Media, Inc. in the original principal amount of $10,000,000.

 

  2.

Subordinated Debenture dated September 30, 2010 by Greater Boston Radio, Inc. in
favor of Greater Media, Inc. in the original principal amount of $24,000,000.

 

  3.

Subordinated Debenture dated September 30, 2009 by Greater Boston Radio, Inc. in
favor of Greater Media, Inc. in the original principal amount of $35,000,000.



--------------------------------------------------------------------------------

SCHEDULE 7.05

EXISTING SALE AND LEASE-BACK TRANSACTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.08

TRANSACTIONS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

Beasley Mezzanine Holdings, LLC

3033 Riviera Dr., Suite 200

Naples, FL 34103

Tele: 239-263-5000

Fax: 239-263-8191

Attn: Caroline Beasley

Attn: Joyce Fitch

Jenny Van Driesen

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, DC 20004-1304

Email: Jennifer.VanDriesen@lw.com

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

U.S. Bank National Association, as Administrative Agent

Mail Code: BC-MN-H03R

800 Nicollet Mall

Minneapolis, MN 55402-7020

Attention: National Syndicated Loan Services

Email: CLSSyndicationsServicesTeam@usbank.com

Phone: 920-237-7601

With copies to:

U.S. Bank National Association

One U.S. Bank Plaza

7th and Washington

St. Louis, MO 63101

Mail Code: SL-MO-T12M

Attention: Joseph Howard

Email: joseph.howard1@usbank.com

Telephone: (314) 418-3501

U.S. Bank National Association

461 Fifth Avenue 7th Floor

New York, NY 10017

Mail Code: EX-NY-FA8

Attention: Garret Komjathy

Email: garret.komjathy@usbank.com

Telephone: (917) 326-3909



--------------------------------------------------------------------------------

EXHIBIT C

Schedules to Security Agreement

(Attached)



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULE I

SUBSIDIARY PARTIES

 

Subsidiaries

Beasley Mezzanine Holdings, LLC Beasley Media Group, LLC Beasley Media Group
Licenses, LLC Greater Media, Inc. The Sentinel Publishing Co. Greater
Philadelphia Radio, Inc. Greater Boston Radio, Inc. Jersey Shore Broadcasting
Corporation



--------------------------------------------------------------------------------

SCHEDULE II

PLEDGED EQUITY, PLEDGED DEBT

Pledged Equity

 

Issuer

  

Grantor

  

Class of

Equity

Interest

  

Certificate

No(s)

  

Number

of Shares

  

Percentage

Pledged

Beasley Mezzanine Holdings, LLC

   Beasley Broadcast Group, Inc.    Membership interests    N/A    N/A    100%

Beasley Media Group, LLC

   Beasley Mezzanine Holdings, LLC    Membership interests    N/A    N/A    100%

Beasley Media Group Licenses, LLC

   Beasley Media Group, LLC    Membership interests    N/A    N/A    100%

Greater Media, Inc.

   Beasley Media Group, LLC (f/k/a Beasley Media Group, Inc.)   

Common

Stock

   CS-1    1,000    100%

The Sentinel Publishing Co.

   Greater Media, Inc.    $1.00 Par Value Shares    4    721    100%

Greater Philadelphia Radio, Inc.

   Greater Media, Inc. (as successor to Greater Media Radio, Inc.)    Common
Stock    2    800    100%    5    200    100%

Greater Boston Radio, Inc.

   Greater Media, Inc. (as successor to Greater Media Radio, Inc.)    Common
Stock    1    1,000    100%

Jersey Shore Broadcasting Corporation

   The Sentinel Publishing Co. (as successor to Atlantic
Broadcasting Corporation)    No Par Value Shares    15    1,000    100%



--------------------------------------------------------------------------------

EXECUTION COPY

Pledged Debt

 

  1.

Subordinated Debenture dated September 30, 2010 by Greater Boston Radio, Inc. in
favor of Greater Media, Inc. in the original principal amount of $10,000,000.

 

  2.

Subordinated Debenture dated September 30, 2010 by Greater Boston Radio, Inc. in
favor of Greater Media, Inc. in the original principal amount of $24,000,000.

 

  3.

Subordinated Debenture dated September 30, 2009 by Greater Boston Radio, Inc. in
favor of Greater Media, Inc. in the original principal amount of $35,000,000.



--------------------------------------------------------------------------------

SCHEDULE III

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE IV

INTELLECTUAL PROPERTY

 

(a)

Copyrights

None.

 

(b)

Patents

None.

 

(c)

Trademarks

 

Credit Party

  

Trademarks

   Registration
Date   

Owned/

Licensed

  

Registration No.

Beasley Broadcast Group, Inc.

  

The letter “b” stylized

LOGO [g611376dsp291.jpg]

   6/12/90    Owned    1601405

Beasley Media Group, LLC

   WBAV    12/11/01    Owned    2517162

Beasley Media Group, LLC

   WNKS    3/7/00    Owned    2326615

Beasley Media Group, LLC

   WPEG    12/25/01    Owned    2522322

Beasley Media Group, LLC

   WLLD    12/11/01    Owned    2517173

Beasley Media Group, LLC

   CONFESSIONS AT 7    6/11/13    Owned    4351804

Beasley Media Group, LLC

   SANTA BLAST    5/20/14    Owned    4533153

Beasley Media Group, LLC

   WKQC    9/12/17    Owned    5284991

Beasley Media Group, LLC

   WYUU    12/11/05    Owned    2517172

Beasley Media Group, LLC

   BEN FM    12/12/06    Owned    3182288

Beasley Media Group, LLC

   BIG SCREEN WEATHER    1/1/02    Owned    2524613

Beasley Media Group, LLC

   BITCHES BASH    5/6/14    Owned    4525572

Beasley Media Group, LLC

   BOSTON TALKS*    8/21/12    Owned    4192926

Beasley Media Group, LLC

   DAVE & CHUCK THE FREAK    5/13/14    Owned    4529680

Beasley Media Group, LLC

   FEEL GOOD FRIDAY    5/28/13    Owned    4342197

Beasley Media Group, LLC

   GOTTS    8/30/11    Owned    4018918

Beasley Media Group, LLC

   IT’S FRIDAY BITCHES!    8/12/14    Owned    4583400

Beasley Media Group, LLC

   JERSEY JAM    10/15/02    Owned    2634013

Beasley Media Group, LLC

   JERSEY’S ROCK RADIO    3/18/97    Owned    2046844



--------------------------------------------------------------------------------

EXECUTION COPY

 

Beasley Media Group, LLC

   MAGIC MUSIC    6/6/89    Owned    1542928

Beasley Media Group, LLC

   MILE OF MEET    12/23/03    Owned    2796742

Beasley Media Group, LLC

   RADIO WITHOUT RULES    12/31/13    Owned    4458898

Beasley Media Group, LLC

   THE RAT ROCKS    4/7/98    Owned    2149314

Beasley Media Group, LLC

   THE ROCK OF NEW JERSEY    5/27/97    Owned    2065213

Beasley Media Group, LLC

   WBOS    8/7/12    Owned    4186597

Beasley Media Group, LLC

   WCSX    8/14/90    Owned    1610130

Beasley Media Group, LLC

   WCTC    12/10/85    Owned    1375099

Beasley Media Group, LLC

   WDHA    8/7/12    Owned    4186592

Beasley Media Group, LLC

   WJRZ    8/7/12    Owned    4186598

Beasley Media Group, LLC

   WMGK    12/17/85    Owned    1376313

Beasley Media Group, LLC

   WMGQ    12/10/85    Owned    1375105

Beasley Media Group, LLC

   WMMR    8/5/08    Owned    3480398

Beasley Media Group, LLC

   WPEN    12/10/85    Owned    1375104

Beasley Media Group, LLC

   WRAT    9/25/12    Owned    4213236

Beasley Media Group, LLC

   WRAT 95.9 RATFEST    9/25/01    Owned    2491913

Beasley Media Group, LLC

  

WRAT 95.9 THE RAT ROCKS! (words and Delaware sign)

LOGO [g611376dsp292.jpg]

   1/20/98    Owned    2130765

Beasley Media Group, LLC

   WRIF    8/5/08    Owned    3480400

Beasley Media Group, LLC

   WROR    2/10/98    Owned    2135752